Exhibit 10.1

             

Confidential portions of this document have been omitted pursuant to a request
for confidential treatment and filed separately with Securities and Exchange
Commission


 

 

 

 

 

 

 

FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

 

 

 

 

 

DATED AS OF JUNE 11, 2008

 

 

 

 

 

 

 

 

AMONG

 

 

 

 

 

QUEST DIAGNOSTICS RECEIVABLES INC., AS BORROWER,

 

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED, AS INITIAL SERVICER,

 

 

 

 

 

VARIABLE FUNDING CAPITAL COMPANY LLC,

 

 

 

 

 

GOTHAM FUNDING CORPORATION,

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

 

INDIVIDUALLY AND AS VFCC AGENT,

 

 

 

 

 

AND

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI, UFJ, LTD., NEW YORK BRANCH,

 

 

INDIVIDUALLY, AS GOTHAM AGENT AND AS ADMINISTRATIVE AGENT

 

 

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

PAGE

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

ARTICLE I. THE CREDIT

 

2

 

 

 

 

 

Section 1.1

 

The Facility

 

2

 

Section 1.2

 

Funding Mechanics; Liquidity Fundings

 

3

 

Section 1.3

 

Interest Rates

 

4

 

Section 1.4

 

Payment Dates; Absence of Notes to Evidence Loans

 

4

 

Section 1.5

 

Prepayments

 

5

 

Section 1.6

 

Reductions in Aggregate Commitment

 

6

 

Section 1.7

 

Distribution of Certain Notices; Notification of Interest Rates

 

6

 

 

 

 

ARTICLE II. BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS

 

7

 

 

 

 

 

Section 2.1

 

Method of Borrowing

 

7

 

Section 2.2

 

Selection of CP Tranche Periods and Interest Periods

 

7

 

Section 2.3

 

Computation of Concentration Limits and Unpaid Net Balance

 

8

 

Section 2.4

 

Maximum Interest Rate

 

8

 

Section 2.5

 

Payments and Computations, Etc.

 

8

 

 

(a) Payments

 

8

 

 

(b) Late Payments

 

9

 

 

(c) Method of Computation

 

9

 

 

(d) Avoidance or Rescission of Payments

 

9

 

Section 2.6

 

Non-Receipt of Funds by the Co Agents

 

9

 

 

 

 

ARTICLE III. SETTLEMENTS

 

9

 

 

 

 

 

Section 3.1

 

Reporting

 

9

 

 

(a) Monthly Reports

 

9

 

 

(b) Weekly Reports; Right to Request Cash Collateral Payment

 

9

 

 

(c) Interest; Other Amounts Due

 

10

 

Section 3.2

 

Turnover of Collections

 

10

 

Section 3.3

 

Non-Distribution of Servicer’s Fee

 

12

 

Section 3.4

 

Deemed Collections

 

12

 

 

 

 

ARTICLE IV. FEES AND YIELD PROTECTION

 

12

 

 

 

 

 

Section 4.1

 

Fees

 

12

 

Section 4.2

 

Yield Protection

 

13

 

Section 4.3

 

Funding Losses

 

15

 

 

 

 

ARTICLE V. CONDITIONS OF ADVANCES

 

16

 

 

 

 

 

Section 5.1

 

Conditions Precedent to Restatement Effectiveness

 

16

 

Section 5.2

 

Conditions Precedent to All Advances

 

17

i

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

18

 

 

 

 

 

Section 6.1

 

Representations and Warranties of Loan Parties

 

18

 

 

(a) Ownership of the Borrower

 

18

 

 

(b) Existence; Due Qualification; Permits

 

18

 

 

(c) Action

 

19

 

 

(d) Absence of Default

 

19

 

 

(e) Noncontravention

 

19

 

 

(f) No Proceedings

 

19

 

 

(g) Taxes

 

20

 

 

(h) Government Approvals

 

20

 

 

(i) Financial Statements and Absence of Certain Material Adverse Changes

 

21

 

 

(j) Nature of Receivables

 

21

 

 

(k) Margin Regulations

 

21

 

 

(l) Title to Receivables and Quality of Title

 

21

 

 

(m) Accurate Reports

 

22

 

 

(n) Jurisdiction of Organization; Offices

 

22

 

 

(o) Lockboxes and Collection Accounts

 

22

 

 

(p) Eligible Receivables

 

23

 

 

(q) ERISA

 

23

 

 

(r) Names

 

23

 

 

(s) Credit and Collection Policy

 

23

 

 

(t) Payments to Applicable Originator

 

24

 

 

(u) Investment Company Act; Public Utility Holding Company Act; Other
Restrictions

 

24

 

 

(v) Borrowing Base; Solvency

 

24

 

 

 

 

ARTICLE VII. GENERAL COVENANTS OF LOAN PARTIES

 

24

 

 

 

 

 

Section 7.1

 

Affirmative Covenants of Loan Parties

 

24

 

 

(a) Compliance With Laws, Etc

 

24

 

 

(b) Preservation of Existence

 

24

 

 

(c) Audits

 

24

 

 

(d) Keeping of Records and Books of Account

 

25

 

 

(e) Performance and Compliance with Receivables, Invoices and Contracts

 

25

 

 

(f) Jurisdiction of Organization; Location of Records

 

25

 

 

(g) Credit and Collection Policies

 

25

 

 

(h) Sale Agreement

 

26

 

 

(i) Collections

 

26

 

 

(j) Further Assurances

 

26

 

Section 7.2

 

Reporting Requirements of Loan Parties

 

26

 

 

(a) Quarterly Financial Statements

 

26

 

 

(b) Annual Financial Statements

 

27

 

 

(c) Reports to SEC and Exchanges

 

27

 

 

(d) ERISA

 

27

ii

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

(e) Events of Default, etc

 

27

 

 

(f) Litigation

 

27

 

 

(g) Reviews of Receivables

 

27

 

 

(h) Change in Business or Credit and Collection Policy

 

27

 

 

(i) Downgrade

 

28

 

 

(j) Other

 

28

 

Section 7.3

 

Negative Covenants of Loan Parties

 

28

 

 

(a) Sales, Liens, Etc

 

28

 

 

(b) Extension or Amendment of Receivables

 

28

 

 

(c) Change in Business or Credit and Collection Policy

 

28

 

 

(d) Change in Payment Instructions to Obligors

 

28

 

 

(e) Deposits to Accounts

 

29

 

 

(f) Changes to Other Documents

 

29

 

 

(g) Restricted Payments by the Borrower

 

29

 

 

(h) Borrower Indebtedness

 

29

 

 

(i) Prohibition on Additional Negative Pledges

 

29

 

 

(j) Name Change, Offices, Records and Books of Accounts

 

29

 

 

(k) Mergers, Consolidations and Acquisitions

 

30

 

 

(l) Disposition of Receivables and Related Assets

 

30

 

 

(m) Borrowing Base

 

30

 

Section 7.4

 

Separate Existence of the Borrower

 

30

 

 

 

 

 

 

 

ARTICLE VIII. ADMINISTRATION AND COLLECTION

 

32

 

 

 

 

 

Section 8.1

 

Designation of Servicer

 

32

 

 

(a) Quest Diagnostics as Initial Servicer

 

32

 

 

(b) Successor Notice; Servicer Transfer Events

 

33

 

 

(c) Subcontracts

 

33

 

 

(d) Expense Indemnity after a Servicer Transfer Event

 

33

 

Section 8.2

 

Duties of Servicer

 

34

 

 

(a) Appointment; Duties in General

 

34

 

 

(b) Segregation of Collections

 

34

 

 

(c) Modification of Receivables

 

34

 

 

(d) Contracts and Records

 

34

 

 

(e) Certain Duties to the Borrower

 

34

 

 

(f) Termination

 

34

 

 

(g) Power of Attorney

 

34

 

Section 8.3

 

Rights of the Agents

 

35

 

 

(a) Notice to Obligors

 

35

 

 

(b) Notice to Collection Banks

 

35

 

 

(c) Rights on Servicer Transfer Event

 

35

 

Section 8.4

 

Responsibilities of Loan Parties

 

36

 

 

(a) Contracts

 

36

 

 

(b) Limitation of Liability

 

36

 

Section 8.5

 

Further Action Evidencing the Security Interest

 

36

 

Section 8.6

 

Application of Collections

 

36

iii

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

ARTICLE IX. SECURITY INTEREST

 

37

 

 

 

 

 

Section 9.1

 

Grant of Security Interest

 

37

 

Section 9.2

 

Termination after Final Payout Date

 

37

 

Section 9.3

 

Limitation on Rights to Collateral Proceeds

 

37

 

 

 

 

ARTICLE X. EVENTS OF DEFAULT

 

37

 

 

 

 

 

Section 10.1

 

Events of Default

 

37

 

Section 10.2

 

Remedies

 

40

 

 

(a) Optional Acceleration

 

40

 

 

(b) Automatic Acceleration

 

40

 

 

(c) Additional Remedies

 

40

 

 

 

 

ARTICLE XI. THE AGENTS

 

40

 

 

 

 

 

Section 11.1

 

Appointment

 

40

 

Section 11.2

 

Delegation of Duties

 

41

 

Section 11.3

 

Exculpatory Provisions

 

41

 

Section 11.4

 

Reliance by Agents

 

42

 

Section 11.5

 

Notice of Events of Default

 

42

 

Section 11.6

 

Non-Reliance on Other Agents and Lenders

 

42

 

Section 11.7

 

Indemnification of Agents

 

43

 

Section 11.8

 

Agents in their Individual Capacities

 

43

 

Section 11.9

 

[Reserved]

 

44

 

Section 11.10

 

Conflict Waivers

 

44

 

Section 11.11

 

UCC Filings

 

44

 

 

 

 

ARTICLE XII. ASSIGNMENTS AND PARTICIPATIONS

 

45

 

 

 

 

 

Section 12.1

 

Restrictions on Assignments, etc.

 

45

 

Section 12.2

 

Rights of Assignees and Participants

 

46

 

Section 12.3

 

Terms and Evidence of Assignment

 

46

 

 

 

 

ARTICLE XIII. INDEMNIFICATION

 

46

 

 

 

 

 

Section 13.1

 

Indemnities by the Borrower

 

46

 

 

(a) General Indemnity

 

46

 

 

(b) Contest of Tax Claim; After-Tax Basis

 

48

 

 

(c) Contribution

 

49

 

Section 13.2

 

Indemnities by Servicer

 

49

 

 

 

 

ARTICLE XIV. MISCELLANEOUS

 

50

 

 

 

 

 

Section 14.1

 

Amendments, Etc

 

50

 

Section 14.2

 

Notices, Etc

 

51

 

Section 14.3

 

No Waiver; Remedies

 

51

 

Section 14.4

 

Binding Effect; Survival

 

51

iv

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

Section 14.5

 

Costs, Expenses and Stamp Taxes

 

51

 

Section 14.6

 

No Proceedings

 

52

 

Section 14.7

 

Confidentiality of Borrower Information

 

52

 

Section 14.8

 

Confidentiality of Program Information

 

53

 

 

(a) Confidential Information

 

53

 

 

(b) Availability of Confidential Information

 

54

 

 

(c) Legal Compulsion to Disclose

 

54

 

 

(d) Survival

 

54

 

Section 14.9

 

Captions and Cross References

 

55

 

Section 14.10

 

Integration

 

55

 

Section 14.11

 

Governing Law

 

55

 

Section 14.12

 

Waiver Of Jury Trial

 

55

 

Section 14.13

 

Consent To Jurisdiction; Waiver Of Immunities

 

55

 

Section 14.14

 

Business Associate Agreement; Health Care Data Privacy and Security Requirements

 

56

 

 

(a) Definitions

 

56

 

 

(b) Privacy

 

56

 

 

(c) Security

 

57

 

 

(d) EDI

 

57

 

 

(e) Benefit

 

57

 

 

(f) Mitigation

 

57

 

 

(g) Amendment

 

57

 

 

(h) Survival

 

58

 

 

(i) Interpretation

 

58

 

 

(j) Several Liability of Business Associates

 

58

 

Section 14.15

 

Execution in Counterparts

 

58

 

Section 14.16

 

No Recourse Against Other Parties

 

58

v

--------------------------------------------------------------------------------



FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

                    THIS FOURTH AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT is entered into as of June 11, 2008, by and among:

 

 

 

                    (1) QUEST DIAGNOSTICS RECEIVABLES INC., a Delaware
corporation (together with its successors and permitted assigns, the
“Borrower”),

 

 

 

                    (2) QUEST DIAGNOSTICS INCORPORATED, a Delaware corporation
(together with its successors, “Quest Diagnostics”), as initial servicer
hereunder (in such capacity, together with any successor servicer or
sub-servicer appointed pursuant to Section 8.1, the “Servicer”),

 

 

 

                    (3) VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware
corporation (together with its successors, “VFCC”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as a Liquidity Bank to VFCC (together with its
successors, “Wachovia” and together with VFCC, the “VFCC Group”),

 

 

 

                    (4) GOTHAM FUNDING CORPORATION, a Delaware corporation
(together with its successors, “Gotham”), and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, in its capacity as a Liquidity Bank to Gotham (together
with its successors, “BTMU” and, together with Gotham, the “Gotham Group”),

 

 

 

                    (5) WACHOVIA BANK, NATIONAL ASSOCIATION, in its capacity as
agent for the VFCC Group (together with its successors in such capacity, the
“VFCC Agent” or a “Co-Agent”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW
YORK BRANCH, in its capacity as agent for the Gotham Group (together with its
successors in such capacity, the “Gotham Agent” or a “Co-Agent”), and

 

 

 

                    (6) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as administrative agent for the VFCC Group, the Gotham Group and the Co-Agents
(in such capacity, together with any successors thereto in such capacity, the
“Administrative Agent” and together with each of the Co-Agents, the “Agents”),

with respect to that certain Third Amended and Restated Credit and Security
Agreement dated as of April 20, 2004 originally by and among the Borrower, the
Servicer, VFCC, Atlantic Asset Securitization LLC (“Atlantic”), Calyon New York
Branch, individually and as a co-agent, and Wachovia Bank, National Association
as administrative agent, as amended from time to time prior to the date hereof
(the “Existing Agreement”).

                    Unless otherwise indicated, capitalized terms used in this
Agreement are defined in Annex A.

W I T N E S S E T H :

                    WHEREAS, the Borrower is a wholly-owned direct subsidiary of
Quest Diagnostics;

--------------------------------------------------------------------------------




 

 

 

          WHEREAS, Quest Diagnostics and certain of its Subsidiaries as
Originators and the Borrower have entered into the Sale Agreement pursuant to
which each of the Originators has sold and/or contributed, and hereafter will
sell to the Borrower, all of such Originator’s right, title and interest in and
to its Receivables and certain related rights;

 

 

 

          WHEREAS, immediately prior to the effectiveness of this Agreement, (i)
Calyon and Atlantic assigned all of their respective rights and obligations
under the Transaction Documents to BTMU and Gotham, respectively, and (ii)
Wachovia Bank, National Association was replaced by The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch, as Administrative Agent;

 

 

 

          WHEREAS, pursuant to the Existing Agreement, the Groups committed to
make loans to the Borrower from time to time, secured by the Collateral, and
Quest Diagnostics agreed to act as Servicer; and

 

 

 

          WHEREAS, the Borrower, the Servicer, the VFCC Group, the Gotham Group
and the Administrative Agent wish to amend and restate the Existing Agreement in
its entirety, on the terms and subject to the conditions hereinafter set forth;

 

 

 

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree as follows:

ARTICLE I.
THE CREDIT

          Section 1.1 The Facility. On the terms and subject to the conditions
set forth in this Agreement, the Borrower (or the Servicer on the Borrower’s
behalf) may from time to time during the Revolving Period for each Group request
Advances by delivering a Borrowing Request to the applicable Co-Agent(s) in
accordance with Section 2.1. Upon receipt of a copy of each Borrowing Request
from the Borrower or Servicer during a Group’s Revolving Period, each applicable
Co-Agent shall determine whether its Conduit will fund a Loan in an amount equal
to the portion of the requested Advance specified in such Borrowing Request, and

 

 

 

          (a) in the event that VFCC elects not to make any such Loan to the
Borrower, the VFCC Agent shall promptly notify the Borrower and, unless the
Borrower cancels its Borrowing Request, each of the Liquidity Banks of VFCC
severally agrees to make its Ratable Share of such Loan to the Borrower, on the
terms and subject to the conditions hereof, provided that at no time may the
aggregate principal amount of VFCC’s and its Liquidity Banks’ Loans at any one
time outstanding exceed the lesser of (i) the aggregate amount of the VFCC
Liquidity Banks’ Commitments, and (ii) the VFCC Group’s Percentage of the
Borrowing Base (such lesser amount, the “VFCC Allocation Limit”);

 

 

 

          (b) in the event that Gotham elects not to make any such Loan to the
Borrower, the Gotham Agent shall promptly notify the Borrower and, unless the
Borrower cancels its Borrowing Request, each of the Liquidity Banks of Gotham
severally agrees to make its Ratable Share of such Loan to the Borrower, on the
terms and subject to the conditions hereof, provided that at no time may the
aggregate principal amount of Gotham’s and its

2

--------------------------------------------------------------------------------




 

 

 

Liquidity Banks’ Loans at any one time outstanding exceed the lesser of (i) the
aggregate amount of the Gotham Liquidity Banks’ Commitments, and (ii) the Gotham
Group’s Percentage of the Borrowing Base (such lesser amount, the “Gotham
Allocation Limit”).

Each Loan shall be in the minimum amount of $1,000,000 or a larger integral
multiple of $500,000. In no event may the aggregate principal amount of the
Advances hereunder exceed the lesser of (x) the Aggregate Commitment, or (y) the
Borrowing Base. Each Liquidity Bank’s Commitment under this Agreement shall
terminate on the earlier to occur of such Liquidity Bank’s Scheduled Termination
Date and the Termination Date. Each of the Loans, and all other Obligations of
the Borrower, shall be secured by the Collateral as provided in Article IX.

          Section 1.2 Funding Mechanics; Liquidity Fundings.

 

 

 

          (a) Prior to the VFCC Group’s Termination Date, each Advance hereunder
shall consist of Loans made by (i) Gotham and/or its Liquidity Banks, and/or
(ii) VFCC and/or its Liquidity Banks, and which (except for any Advance which
does not increase the aggregate principal amount of the Loans outstanding) shall
be made in such proportions by each Group such that, after giving effect
thereto, the aggregate outstanding principal balance of the Loans outstanding
from each Group shall be in proportion to such Group’s Commitment Percentage.
Any Advance which does not increase the aggregate principal amount outstanding
may be funded solely by one or more of the members of each Group. From and after
the VFCC Group’s Termination Date, each Advance hereunder shall consist of Loans
made solely by Gotham and/or its Liquidity Banks.

 

 

 

          (b) Each Lender funding any Loan (or portion thereof) shall wire
transfer the principal amount thereof to its applicable Co-Agent in immediately
available funds not later than 12:00 noon (New York City time) on the applicable
Borrowing Date and, subject to its receipt of such Loan proceeds, such Co-Agent
shall wire transfer such funds to the account specified by the Borrower in its
Borrowing Request not later than 2:00 p.m. (New York City time) on such
Borrowing Date.

 

 

 

          (c) While it is the intent of each of the Conduits to fund its
respective Loans through the issuance of Commercial Paper Notes, the parties
acknowledge that if either of the Conduits is unable, or determines that it is
undesirable, to issue Commercial Paper Notes to fund all or any portion of its
Loans at a CP Rate, or is unable to repay such Commercial Paper Notes upon the
maturity thereof, such Conduit may sell all or any portion of its Loans (or
interests therein) to its Liquidity Banks at any time pursuant to its Liquidity
Agreement to finance or refinance the necessary portion of its Loans through a
Liquidity Funding to the extent available. The Liquidity Fundings may be
Alternate Base Rate Loans or Eurodollar Loans, or a combination thereof,
selected by the Borrower in accordance with Article II. In addition, the parties
acknowledge that Commercial Paper Notes are issued at a discount and at varying
discount rates; accordingly, it may not be possible for all CP Rate Loans to be
made in amounts precisely equal to the amounts specified in a Borrowing Request.
Regardless of whether a Liquidity Funding constitutes an assignment of a Loan or
the sale of one or more participations therein, each Liquidity Bank
participating in a Liquidity Funding shall have the rights of a “Lender”
hereunder

3

--------------------------------------------------------------------------------




 

 

 

with the same force and effect as if it had directly made a Loan to the Borrower
in the amount of its Liquidity Funding.

 

 

 

          (d) Nothing herein shall be deemed to commit any Lender to make CP
Rate Loans.

 

 

 

Section 1.3 Interest Rates.

 

 

          (a) Each CP Rate Loan shall bear interest on the outstanding principal
amount thereof from and including the first day of the CP Tranche Period
applicable thereto selected in accordance with Article II of this Agreement to
(but not including) the last day of such CP Tranche Period at the applicable CP
Rate. On the 5th Business Day immediately preceding each Settlement Date, each
Pool Funded Conduit shall calculate the aggregate amount of CP Costs for the
applicable Accrual Period and shall notify the Borrower of its aggregate amount
of such CP Costs which shall be payable on such Settlement Date. At any time
while Gotham is not acting as Pool Funded Conduit, on the 5th Business Day
immediately preceding each Settlement Date, the Gotham Agent shall calculate
Gotham’s CP Rate and each shall notify Borrower of the aggregate amount of CP
Costs which shall be payable on such Settlement Date.

 

 

 

          (b) Each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto selected in accordance with Article II of this Agreement to
(but not including) the last day of such Interest Period at a rate per annum
equal to the sum of (i) the applicable Eurodollar Rate (Reserve Adjusted) for
such Interest Period plus (ii) the Applicable Percentage per annum.

 

 

 

          (c) Each Alternate Base Rate Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Loan is made to but excluding the date it is paid at a rate per annum equal
to the Alternate Base Rate for such day. Changes in the rate of interest on
Alternate Base Rate Loans will take effect simultaneously with each change in
the Alternate Base Rate.

 

 

 

          (d) Notwithstanding anything to the contrary contained in Sections
1.3(a), (b) or (c), upon the occurrence of an Event of Default, and during the
continuance thereof, all Obligations shall bear interest, payable upon demand,
at the Default Rate.

 

 

 

          (e) Interest shall be payable for the day a Loan is made but not for
the day of any payment on the amount paid if payment is received prior to 1:00
p.m. (local time) at the place of payment. If any payment of principal of or
interest on a Loan shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

 

 

Section 1.4 Payment Dates; Absence of Notes to Evidence Loans.

 

 

 

          (a) The Borrower promises to pay the principal of each CP Rate Loan
outstanding from each of the Conduits on the applicable Termination Date.

4

--------------------------------------------------------------------------------




 

 

 

          (b) The Borrower promises to pay the principal of each Eurodollar Loan
(if any) outstanding from each of the Liquidity Banks on or before the earliest
to occur of (i) the applicable Termination Date, (ii) such Liquidity Bank’s
Scheduled Termination Date, and (iii) the refinancing of such Loan with a CP
Rate Loan or an Alternative Base Rate Loan.

 

 

 

          (c) In addition to the foregoing, on each Business Day occurring on or
after the last day of a Group’s Revolving Period, the Borrower promises to pay a
portion of the principal of the Loans outstanding from such Group equal to such
Group’s Percentage of the Collections.

 

 

 

          (d) The Borrower promises to pay the principal of each Alternate Base
Rate Loan (if any) outstanding from each of the Liquidity Banks on or before the
earliest to occur of (i) the Termination Date, (ii) such Liquidity Bank’s
Scheduled Termination Date, and (iii) the refinancing of such Loan with a CP
Rate Loan or a Eurodollar Rate Loan.

 

 

 

          (e) The Borrower promises to pay all accrued and unpaid interest on
each Loan on its applicable Interest Payment Date.

 

 

 

          (f) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder. Upon request of the Borrower, such Lender’s Co-Agent or the
Administrative Agent, such Lender will confirm the outstanding principal
balances of its Loans and the amount of any accrued and unpaid interest thereon.
The entries maintained in the accounts maintained pursuant to this Section shall
be prima facie evidence of the existence and amounts of the Obligations therein
recorded; provided, however, that the failure of any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms.

 

 

          Section 1.5 Prepayments. Subject, in the case of CP Rate Loans and
Eurodollar Loans, to the funding indemnification provisions of Section 4.3:

 

 

          (a) The Borrower may from time to time voluntarily prepay, without
penalty or premium, all outstanding Advances, or, in a minimum aggregate amount
of $2,000,000 (or a larger integral multiple of $1,000,000), any portion of the
outstanding Advances by giving prior written notice to the Co-Agents: (i) given
within the Required Notice Period with respect to each Pool Funded Conduit’s
Loans so prepaid and (ii) at any time while Gotham is not a Pool Funded Conduit,
providing for such prepayment to occur on the last day of the CP Tranche Period
with respect to Gotham’s CP Rate Loans so prepaid (each, a “Prepayment Notice”);
provided that each such prepayment of principal is accompanied by a payment of
all accrued and unpaid interest on the amount prepaid, together with all amounts
(if any) due under Section 4.3, and except as provided in Section 14.1(c) and in
the definitions of “Approved Amendment” and “Termination Date,” is made between
the Groups in such proportions so that after giving effect thereto, the
aggregate outstanding principal balance of the Loans outstanding from each Group
shall be in proportion to the Groups’ respective Commitment Percentages.

5

--------------------------------------------------------------------------------




 

 

 

          (b) If, on any Business Day, the aggregate outstanding principal
amount of the Loans from the VFCC Group exceeds the VFCC Allocation Limit, or
the aggregate principal amount of the Loans outstanding from VFCC exceeds the
VFCC Liquidity Banks’ Liquidity Commitments divided by 102%, the Borrower shall
prepay such Loans by wire transfer to the VFCC Agent received not later than
12:00 noon (New York City time) on the first Business Day thereafter of an
amount sufficient to eliminate such excess, together with accrued and unpaid
interest on the amount prepaid.

 

 

 

          (c) If, on any Business Day, the aggregate outstanding principal
amount of the Loans from the Gotham Group exceeds the Gotham Allocation Limit,
or the aggregate principal amount of the Loans outstanding from Gotham exceeds
the Gotham Liquidity Banks’ aggregate Liquidity Commitments divided by 102%, the
Borrower shall prepay such Loans by wire transfer to the Gotham Agent received
not later than 12:00 noon (New York City time) on the first Business Day
thereafter of an amount sufficient to eliminate such excess, together with
accrued and unpaid interest on the amount prepaid.

 

 

 

          (d) Upon receipt of any wire transfer pursuant to Section 1.5(a), (b)
or (c), the applicable Co-Agent shall wire transfer to each of its Constituent
Lenders their respective shares thereof not later than 1:00 p.m. (New York City
time) on the date when received. Any prepayment required pursuant to Section
1.5(b) or (c) shall be applied first, to the ratable reduction of the applicable
Group’s Alternate Base Rate Loans outstanding, second, to the ratable reduction
of the applicable Group’s Eurodollar Loans outstanding, and lastly, to the
reduction of the applicable Group’s CP Rate Loans selected by the Borrower (or
the Servicer, on the Borrower’s behalf).

 

 

 

          (e) Unless each of the Co-Agents in its sole discretion shall
otherwise agree, not more than three (3) Advances and/or prepayments pursuant to
Section 1.5(a) may occur, in the aggregate, in any calendar week.

          Section 1.6 Reductions in Aggregate Commitment. The Borrower may
permanently reduce the Aggregate Commitment in whole, or ratably between the
Groups in part, in a minimum amount of $10,000,000 (or a larger integral
multiple of $1,000,000), upon at least fifteen (15) Business Days’ written
notice to the Co-Agents (each, a “Commitment Reduction Notice”), which notice
shall specify the aggregate amount of any such reduction and the VFCC Liquidity
Banks’ and the Gotham Liquidity Banks’ respective Commitment Percentages
thereof, provided, however, that (a) the amount of the Aggregate Commitment may
not be reduced below the aggregate principal amount of the outstanding Advances,
and (b) the amount of the Aggregate Commitment may not be reduced below
$100,000,000 unless the Aggregate Commitment is terminated in full. All accrued
and unpaid fees shall be payable on the effective date of any termination of the
Aggregate Commitment. Each Commitment Reduction Notice shall be irrevocable once
delivered to the Co-Agents.

          Section 1.7 Distribution of Certain Notices; Notification of Interest
Rates. Promptly after receipt thereof, the VFCC Agent will notify the VFCC Group
and the Gotham Agent will notify the Gotham Group, of the contents of each
Monthly Report, Weekly Report, Borrowing Request, Commitment Reduction Notice,
Prepayment Notice or notice of default received by it from the Borrower or the
Servicer hereunder. In addition, each of the Co-Agents shall promptly

6

--------------------------------------------------------------------------------



notify its Constituent Lenders and the Borrower of each determination of and
change in Interest Rates.

ARTICLE II.
BORROWING AND PAYMENT MECHANICS; CERTAIN COMPUTATIONS

          Section 2.1 Method of Borrowing. The Borrower (or the Servicer, on the
Borrower’s behalf) shall give the Co-Agents irrevocable notice in the form of
Exhibit 2.1 hereto (each, a “Borrowing Request”) not later than 12:00 noon (New
York City time) at least two (2) Business Days before the Borrowing Date of each
Advance. On each Borrowing Date, each applicable Lender shall make available its
Loan or Loans in immediately available funds to its Co-Agent by wire transfer of
such amount received not later than 1:00 p.m. (New York City time). Subject to
its receipt of such wire transfers, each Co-Agent will wire transfer the funds
so received from its Constituent Lenders to the Borrower at the account
specified in its Borrowing Request not later than 2:00 p.m. (New York City time)
on the applicable Borrowing Date. Unless each of the Co-Agents in its sole
discretion shall otherwise agree, not more than three (3) Advances and/or
prepayments pursuant to Section 1.5 may occur, in the aggregate, in any calendar
week.

          Section 2.2 Selection of CP Tranche Periods and Interest Periods.

 

 

 

          (a) Except upon the occurrence and during the continuance of an Event
of Default or when Gotham is a Pool Funded Conduit, the Borrower (or the
Servicer, on the Borrower’s behalf) in its Borrowing Request may request CP
Tranche Periods from time to time to apply to Gotham’s CP Rate Loans; provided,
however, that (i) at any time while Gotham has CP Rate Loans outstanding, at
least one CP Tranche Period of Gotham shall mature on each Settlement Date and
(ii) no CP Tranche Period of Gotham may extend beyond the latest Scheduled
Termination Date of any Gotham Liquidity Bank. In addition to the foregoing,
except upon the occurrence and during the continuance of an Event of Default,
the Borrower (or the Servicer, on the Borrower’s behalf) in its Borrowing
Request may request Interest Periods from time to time to apply to the
Eurodollar Loans; provided, however, that (x) at any time while any Lender has
Eurodollar Loans outstanding, at least one Interest Period of such Lender shall
mature on each Settlement Date and (y) no Interest Period of any Lender which
began prior to its Scheduled Termination Date shall extend beyond such Scheduled
Termination Date.

 

 

 

          (b) While the Gotham Agent will use reasonable efforts to accommodate
the Borrower’s or the Servicer’s requests for CP Tranche Periods except during
the continuance of an Event of Default or when Gotham is acting as Pool Funded
Conduit, the Gotham Agent shall have the right to subdivide any requested CP
Rate Loan into one or more CP Rate Loans of different CP Tranche Periods, or, if
the requested period is not feasible, to suggest an alternative CP Tranche
Period. While each of the Co-Agents will use reasonable efforts to accommodate
the Borrower’s or the Servicer’s requests for Interest Periods for Eurodollar
Loans except during the continuance of an Event of Default, each of the
Co-Agents shall have the right to subdivide any requested Eurodollar Loan into
one or more Eurodollar Loans with different Interest Periods, or, if the
requested period is not feasible, to suggest an alternative Interest Period.
Notwithstanding the foregoing, not less than $1,000,000 of principal may be
allocated to

7

--------------------------------------------------------------------------------




 

 

 

any CP Tranche Period or Interest Period of any Lender, and no Alternate Base
Rate Loan may have a principal amount of less than $1,000,000.

 

 

 

          (c) The Borrower (or the Servicer, on the Borrower’s behalf) may not
request an Interest Period for a Eurodollar Loan unless it shall have given each
of the applicable Co-Agent(s) written notice of its desire therefor not later
than 12:00 noon (New York City time) at least three (3) Business Days prior to
the first day of the desired Interest Period. Accordingly, all Liquidity
Fundings shall initially be Alternate Base Rate Loans.

 

 

 

          (d) Unless each Co-Agent shall have received written notice by 12:00
noon (New York City time) on the Required Day prior to the last day of a CP
Tranche Period that the Borrower intends to reduce the aggregate principal
amount of the CP Rate Loans outstanding, each of the Co-Agents and the Conduits
shall be entitled to assume that the Borrower desires to refinance the principal
and interest of each maturing CP Rate Loan on the last day of its CP Tranche
Period with new CP Rate Loans having substantially similar CP Tranche Periods;
provided, however, that the Borrower shall remain liable to pay in cash any
portion of the principal or interest on the maturing CP Rate Loan when due to
the extent that the applicable Conduit cannot issue Commercial Paper Notes or
avail itself of a Liquidity Funding, in either case, in the precise amount
necessary to refinance the maturing CP Rate Loan and the accrued and unpaid
interest thereon.

 

 

 

          (e) Unless the Co-Agents shall have received written notice by 12:00
noon (New York City time) on the third (3rd) Business Day prior to the last day
of an Interest Period that the Borrower intends to reduce the aggregate
principal amount of the Eurodollar Loans outstanding from the Liquidity Banks,
each of the Liquidity Banks shall be entitled to assume that the Borrower
desires to refinance its maturing Eurodollar Loans on the last day of such
Interest Period with Alternate Base Rate Loans.

          Section 2.3 Computation of Concentration Limits and Unpaid Net
Balance. The Obligor Concentration Limits and the aggregate Unpaid Net Balance
of Receivables of each Obligor and its Affiliated Obligors (if any) shall be
calculated as if each such Obligor and its Affiliated Obligors were one Obligor.

          Section 2.4 Maximum Interest Rate. No provision of this Agreement
shall require the payment or permit the collection of interest in excess of the
maximum permitted by applicable law.

          Section 2.5 Payments and Computations, Etc.

                    (a) Payments. All amounts to be paid or deposited by the
Borrower or the Servicer (on the Borrower’s behalf) to any of the Agents or
Lenders (other than amounts payable under Section 4.2) shall be paid by wire or
electronic transfer of immediately available funds received not later than 1:00
p.m. (New York City time) on the day when due in lawful money of the United
States of America to the applicable Co-Agent at its address specified in
Schedule 14.2, and, to the extent such payment is for the account of any Lender,
the applicable Co-Agent shall promptly disburse such funds to the appropriate
Lender(s) in its Group.

8

--------------------------------------------------------------------------------



                    (b) Late Payments. To the extent permitted by law, upon
demand, the Borrower or the Servicer (on the Borrower’s behalf), as applicable,
shall pay to the applicable Co-Agent for the account of each Person in its Group
to whom payment of any Obligation is due, interest on all amounts not paid or
deposited by 1:00 p.m. (New York City time) on the date when due (without taking
into account any applicable grace period) at the Default Rate.

                    (c) Method of Computation. All computations of interest at
the Alternate Base Rate or the Default Rate shall be made on the basis of a year
of 365 (or, when appropriate, 366) days for the actual number of days (including
the first day but excluding the last day) elapsed. All other computations of
interest, and all computations of Servicer’s Fee, any per annum fees payable
under Section 4.1 and any other per annum fees payable by the Borrower to the
Lenders, the Servicer or any of the Agents under the Loan Documents shall be
made on the basis of a year of 360 days for the actual number of days (including
the first day but excluding the last day) elapsed.

                    (d) Avoidance or Rescission of Payments. To the maximum
extent permitted by applicable law, no payment of any Obligation shall be
considered to have been paid if at any time such payment is rescinded or must be
returned for any reason.

          Section 2.6 Non-Receipt of Funds by the Co Agents. Unless a Lender
notifies its Co-Agent prior to the date and time on which it is scheduled to
fund a Loan that it does not intend to fund, such Co-Agent may assume that such
funding will be made and may, but shall not be obligated to, make the amount of
such Loan available to the intended recipient in reliance upon such assumption.
If such Lender has not in fact funded its Loan proceeds to the applicable
Co-Agent, the recipient of such payment shall, on demand by such Co-Agent, repay
to such Co-Agent the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by such Co-Agent until the date such Co-Agent recovers such
amount at a rate per annum equal to the Federal Funds Rate for such day.

ARTICLE III.
SETTLEMENTS

          Section 3.1 Reporting.

                    (a) Monthly Reports. Not later than the Monthly Reporting
Date in each calendar month hereafter, the Servicer shall deliver to each of the
Co-Agents, a Monthly Report accompanied by an electronic file in a form
reasonably satisfactory to each of the Co-Agents; provided, however, that if an
Unmatured Default or an Event of Default shall exist and be continuing, each of
the Co-Agents may request that a computation of the Borrowing Base also be made
on a date that is not a Monthly Reporting Date and, so long as such request is
not made on or within 5 Business Days prior to the last day of any calendar
month, the Servicer agrees to provide such computation within 3 Business Days
after such request.

                    (b) Weekly Reports; Right to Request Cash Collateral
Payment. Upon written request of the Administrative Agent, not later than each
Weekly Reporting Date occurring at least 14 days after the Servicer’s receipt of
such request and continuing until the Administrative

9

--------------------------------------------------------------------------------



Agent gives written notice that it no longer desires Weekly Reports, the
Servicer shall deliver to each of the Co-Agents, a Weekly Report of the dollar
amount of cash collections and the number of requisitions, in each case, for the
second preceding week (the “Report Week”). If the dollar amount of cash
Collections or the number of requisitions for the Report Week is less than 50%
of the arithmetic average of the corresponding figures for the four immediately
preceding Report Weeks, upon request of either of the Co-Agents, the Servicer
shall provide a written computation of the Cash Collateral Payment within 3
Business Days after such request.

                    (c) Interest; Other Amounts Due. At or before 12:00 noon
(New York City time) on the Business Day before each Settlement Date, each of
the Co-Agents shall notify the Borrower and the Servicer of (i) the aggregate
principal balance of all Loans that are then outstanding from its Constituents,
and (ii) the aggregate amount of all principal, interest and fees that will be
due and payable by the Borrower to such Co-Agent for the account of such
Co-Agent or its Constituents on such Settlement Date.

          Section 3.2 Turnover of Collections. Without limiting any Agent’s or
Lender’s recourse to the Borrower for payment of any and all Obligations:

 

 

 

          (a) If any Monthly Report reveals that a mandatory prepayment is
required under Section 1.5(b), (c) or (d), not later than the 1:00 p.m. (New
York City time) on the next succeeding Settlement Date, the Servicer shall turn
over to each applicable Co-Agent, for distribution to its Constituents, a
portion of the Collections equal to the amount of such required mandatory
prepayment;

 

 

 

          (b) If, on any Settlement Date, any Loans are to be voluntarily
prepaid in accordance with Section 1.5(a), or if the aggregate principal amount
of the Advances outstanding is to be reduced, the Servicer shall turn over to
each of the Co-Agents, for distribution to its Constituents, a portion of the
Collections equal to the Groups’ respective Percentages of the aggregate amount
of such voluntary prepayment or reduction; and

 

 

 

          (c) In addition to, but without duplication of, the foregoing, on (i)
each Settlement Date and (ii) each other date on which any principal of or
interest on any of the Loans becomes due (whether by acceleration or otherwise)
and, in the case of principal, has not been reborrowed pursuant to Section 1.1
(if permitted), the Servicer shall turn over to each of the Co-Agents, for
distribution to their respective Constituents, the Groups’ respective
Percentages of a portion of the Collections equal to the aggregate amount of all
other Obligations that are due and owing on such date. If the Collections and
proceeds of new Loans are insufficient to make all payments required under
clauses (a), (b) and (c) and to pay the Servicer’s Fees and, if applicable, all
expenses due and owing to any replacement Servicer under Section 8.1(d) (all of
the foregoing, collectively, the “Required Amounts”) and the Borrower has made
any Demand Advances, the Borrower shall make demand upon Quest Diagnostics for
payment of the Demand Advances in an amount equal to the lesser of the Required
Amounts or the aggregate outstanding principal balance of such Demand Advances
(plus any accrued and unpaid interest thereon) and, upon receipt of any such
amounts, the Borrower shall pay them to each of

10

--------------------------------------------------------------------------------




 

 

 

the Co-Agents, ratably in accordance with their respective Groups’ Percentages,
for distribution in accordance with this Section 3.2.

 

 

 

          (d) If the aggregate amount of Collections and payments on Demand
Advances received by the Co-Agents on any Settlement Date are insufficient to
pay all Required Amounts, the aggregate amount received shall be applied to the
items specified in the subclauses below, in the order of priority of such
subclauses:

                    (i) to any accrued and unpaid interest on the Loans that is
then due and owing, including any previously accrued interest which was not paid
on its applicable due date;

                    (ii) if the Servicer is not the Borrower or an Affiliate
thereof, to any accrued and unpaid Servicer’s Fee that is then due and owing to
such Servicer, together with any invoiced expenses of the Servicer due and owing
pursuant to Section 8.1(d);

                    (iii) to the Unused Fee and the Usage Fee accrued during
such Settlement Period, plus any previously accrued Unused Fee and Usage Fee not
paid on a prior Settlement Date;

                    (iv) to the payment of the principal of any Loans that are
then due and owing;

                    (v) to other Obligations that are then due and owing;

                    (vi) if the Servicer is the Borrower, Quest Diagnostics or
one of their respective Affiliates, to the accrued and unpaid Servicer’s Fee;
and

                    (vii) the balance, if any, to the Borrower.

 

 

 

          (e) If the Servicer is ever required to deliver a computation of the
Cash Collateral Payment pursuant to Section 3.1(b), not later than one (1)
Business Day after delivery of such computation, the Borrower shall pay to the
applicable Co-Agent an amount equal to its Group’s Percentage of the Cash
Collateral Payment to be invested in Permitted Investments selected by such
Co-Agent but held as Collateral for the Obligations until the next Settlement
Date pending distribution in accordance with Section 3.2(d). If the Borrower
lacks sufficient funds to make any such Cash Collateral Payment, in whole or in
part, the Borrower shall make immediate demand upon Quest Diagnostics for
payment of any Demand Advances that are then outstanding, and, upon receipt of
any such shortfall amount, the Borrower shall pay each Group’s Percentage of
such shortfall amount to the applicable Co-Agent for deposit into a cash
collateral account to be invested in Permitted Investments selected by the
applicable Co-Agent but held as Collateral for the Obligations until the next
Settlement Date pending distribution in accordance with Section 3.2(d).

 

 

 

          (f) In addition to, but without duplication of, the foregoing, on (i)
each Settlement Date and (ii) each other date on which any principal of or
interest on any of the Loans becomes due (whether by acceleration pursuant to
Section 10.2(a) or 10.2(b) or otherwise), the Servicer shall turn over to each
of the Co-Agents, for distribution to the Lenders, a portion of the Collections
equal to the aggregate amount of all Obligations that are due and owing on such
date.

11

--------------------------------------------------------------------------------



          Section 3.3 Non-Distribution of Servicer’s Fee. Each of the Agents and
the other Secured Parties hereby consents to the retention by the Servicer of a
portion of the Collections equal to the Servicer’s Fee (and, if applicable, any
invoiced expenses of such Servicer that are due and owing pursuant to Section
8.1(d)) so long as the Collections received by the Servicer are sufficient to
pay all amounts pursuant to Section 3.2 of a higher priority as specified in
such Section.

          Section 3.4 Deemed Collections. If as of the last day of any
Settlement Period:

 

 

 

          (a) the outstanding aggregate balance of the Net Receivables as
reflected in the preceding Monthly Report (net of any positive adjustments) has
been reduced for any of the following reasons:

                    (i) as a result of any rejected services, any cash discount
or any other adjustment by the applicable Originator or any Affiliate thereof
(regardless of whether the same is treated by such Originator or Affiliate as a
write-off), or as a result of any surcharge or other governmental or regulatory
action, or

                    (ii) as a result of any setoff or breach of the underlying
agreement in respect of any claim by the Obligor thereof (whether such claim
arises out of the same or a related or an unrelated transaction), or

                    (iii) on account of the obligation of the applicable
Originator or any Affiliate thereof to pay to the related Obligor any rebate or
refund, or

                    (iv) the Unpaid Net Balance of any Receivable is less than
the amount included in calculating the Net Pool Balance for purposes of any
Monthly Report (for any reason other than such Receivable becoming a Defaulted
Receivable), or

 

 

 

          (b) any of the representations or warranties of the Borrower set forth
in Section 6.1(j), (l) or (p) was not true when made with respect to any
Receivable, or any of the representations or warranties of the Borrower set
forth in Section 6.1(l) is no longer true with respect to any Receivable,

then, in such event, the Borrower shall be deemed to have received a Collection
in an amount equal to (A) the amount of such reduction, cancellation or
overstatement, in the case of the preceding clauses (a)(i), (a)(ii), (a)(iii)
and (a)(iv), and (B) in the full amount of the Unpaid Net Balance of such
Receivable in the case of the preceding clause (b).

ARTICLE IV.
FEES AND YIELD PROTECTION

          Section 4.1 Fees. Quest Diagnostics or the Borrower, as applicable,
shall pay to each of the Agents and the Lenders certain fees from time to time
in amounts and payable on such dates as are set forth in the Fee Letters.

12

--------------------------------------------------------------------------------



          Section 4.2 Yield Protection.

                    (a) If any Regulatory Change occurring after the date
hereof:

                    (i) shall subject an Affected Party to any Tax, duty or
other charge with respect to its Obligations or, as applicable, its Commitment
or its Liquidity Commitment, or shall change the basis of taxation of payments
to the Affected Party of any Obligations, owed to or funded in whole or in part
by it or any other amounts due under this Agreement in respect of its
Obligations or, as applicable, its Commitment or its Liquidity Commitment except
for (A) Taxes based on, or measured by, net income or net profits, or changes in
the rate of Tax on or determined by reference to the overall net income or net
profits, of such Affected Party imposed by the United States of America, by the
jurisdiction in which such Affected Party’s principal executive office and/or
its applicable lending office is located and, if such Affected Party’s principal
executive office or its applicable lending office is not in the United States of
America, by the jurisdiction where such Affected Party’s principal office or
applicable lending office is located, (B) franchise Taxes, Taxes on, or in the
nature of, doing business Taxes or capital Taxes, or (C) withholding Taxes
required for payments made to any foreign entity (other than withholding Taxes
imposed by the United States as a result of a change in law after the date
hereof and before such foreign entity issues its Commitment or Liquidity
Commitment or becomes an assignee of a Lender hereunder), unless such foreign
entity fails to deliver to each of the Co-Agents and the Borrower an accurate
IRS Form W-8BEN or W-8ECI (or the applicable successor form), as applicable; or

                    (ii) shall impose, modify or deem applicable any reserve
that was not included in the computation of the applicable Interest Rate, or any
special deposit or similar requirement against assets of any Affected Party,
deposits or obligations with or for the account of any Affected Party or with or
for the account of any affiliate (or entity deemed by the Federal Reserve Board
to be an affiliate) of any Affected Party, or credit extended by any Affected
Party; or

                    (iii) shall affect the amount of capital required or
expected to be maintained by any Affected Party; or

                    (iv) shall impose any other condition affecting any
Obligation owned or funded in whole or in part by any Affected Party, or its
rights or obligations, if any, to make Loans or Liquidity Fundings; or

                    (v) shall change the rate for, or the manner in which the
Federal Deposit Insurance Corporation (or a successor thereto) assesses deposit
insurance premiums or similar charges; or

                    (vi) shall require any Conduit to be consolidated for
financial accounting purposes with any other Person;

and the result of any of the foregoing is or would be:

 

 

 

          (x) to increase the cost to or to impose a cost on (I) an Affected
Party funding or making or maintaining any Loan, any Liquidity Funding, or any
commitment of such

13

--------------------------------------------------------------------------------




 

 

 

Affected Party with respect to any of the foregoing, or (II) any of the Agents
for continuing its or the Borrower’s relationship with any Affected Party, in
each case, in an amount deemed to be material by such Affected Party,

 

 

 

          (y) to reduce the amount of any sum received or receivable by an
Affected Party under this Agreement or under the Liquidity Agreement, or

 

 

 

          (z) to reduce the rate of return on such Affected Party’s capital as a
consequence of its Commitment, its Liquidity Commitment or the Loans made by it
to a level below that which such Affected Party could have achieved but for the
occurrence of such circumstances,

then, within thirty days after demand by such Affected Party (which demand shall
be made not more than 90 days after the date on which the Affected Party becomes
aware of such Regulatory Change and shall be accompanied by a certificate
setting forth, in reasonable detail, the basis of such demand and the
methodology for calculating, and the calculation of, the amounts claimed by the
Affected Party), the Borrower shall pay directly to such Affected Party such
additional amount or amounts as will compensate such Affected Party for such
actual additional cost, actual increased cost or actual reduction.

 

 

 

          (b) Each Affected Party will promptly notify the Borrower, the
Administrative Agent and the applicable Co-Agent of any event of which it has
knowledge (including any future event that, in the judgment of such Affected
Party, is reasonably certain to occur) which will entitle such Affected Party to
compensation pursuant to this Section 4.2; provided, however, no failure to give
or delay in giving such notification shall adversely affect the rights of any
Affected Party to such compensation unless such notification is given more than
90 days after the Affected Party becomes aware of such Regulatory Change.

 

 

 

          (c) In determining any amount provided for or referred to in this
Section 4.2, an Affected Party may use any reasonable averaging and attribution
methods (consistent with its ordinary business practices) that it (in its
reasonable discretion) shall deem applicable. Any Affected Party when making a
claim under this Section 4.2 shall submit to the Borrower the above-referenced
certificate as to such actual increased cost or actual reduced return (including
calculation thereof in reasonable detail), which statement shall, in the absence
of demonstrable error, be conclusive and binding upon the Borrower.

 

 

 

          (d) Each of the Lenders agrees, and to require each Affected Party to
agree that, with reasonable promptness after an officer of such Lender or such
Affected Party responsible for administering the Transaction Documents becomes
aware that it has become an Affected Party under this Section 4.2, is entitled
to receive payments under this Section 4.2, or is or has become subject to U.S.
withholding Taxes payable by any Loan Party in respect of its investment
hereunder, it will, to the extent not inconsistent with any internal policy of
such Person or any applicable legal or regulatory restriction, (i) use all
reasonable efforts to make, fund or maintain its commitment or investment
hereunder through another branch or office of such Affected Party, or (ii) take
such other reasonable measures, if, as a result thereof, the circumstances which
would cause such

14

--------------------------------------------------------------------------------




 

 

 

Person to be an Affected Party under this Section 4.2 would cease to exist, or
the additional amounts which would otherwise be required to be paid to such
Person pursuant to this Section 4.2 would be reduced, or such withholding Taxes
would be reduced, and if the making, funding or maintaining of such commitment
or investment through such other office or in accordance with such other
measures, as the case may be, would not otherwise adversely affect such
commitment or investment or the interests of such Person; provided that such
Person will not be obligated to utilize such other lending office pursuant to
this Section 4.2 unless the Borrower agrees to pay all incremental expenses
incurred by such Person as a result of utilizing such other office as described
in clause (i) above.

 

 

 

          (e) If any Lender makes a claim for compensation under this Section
4.2, the Borrower may propose an Eligible Assignee to the applicable Co-Agent
who is willing to accept an assignment of such Lender’s Commitment, Liquidity
Commitment and outstanding Loans, as applicable, together with each of its other
rights and obligations under the Transaction Documents; provided that any
expenses or other amounts which would be owing to such Lender pursuant to any
indemnification provision hereof (including, if applicable, Section 4.3) shall
be payable by the Borrower as if the Borrower had prepaid the Loans of the
assigning Lenders rather than such assigning Lenders having assigned their
respective interests hereunder. If such proposed Eligible Assignee is acceptable
to the applicable Co-Agent (who shall not unreasonably withhold or delay its
approval), the claiming Lender will be obligated to assign all of its rights and
obligations to such proposed Eligible Assignee within ten (10) Business Days
after such Co-Agent gives its consent to such proposed Eligible Assignee. In
addition, if one or more Affected Parties in one of the Groups (but not both of
the Groups) requests compensation under Section 4.2(a), the Borrower shall have
the right to (i) require all members of the Group to which such claiming part to
assign all, but not less than all, of their Commitment(s) and outstanding
Obligations, as applicable, by entering into written assignments with one or
more Eligible Assignees identified by the Borrower, or (ii) to pay in full of
all Obligations (if any) owing to such Group and terminate its Commitment(s) (as
applicable). Each assignment pursuant to clause (i) above to an Eligible
Assignee (which may include a Constituent of the other Co-Agent) shall become
effective on the date specified therein subject to receipt of payment in full on
such date for all Obligations, if any, owing to the Group being replaced, and
the Group being replaced shall make the requested assignments; provided that any
expenses or other amounts which would be owing to such Group pursuant to any
indemnification provision hereof shall be payable by the Borrower as if the
Borrower had prepaid the Loans of the assigning Group rather than the members of
such Group having assigned their respective interests hereunder

          Section 4.3 Funding Losses. In the event that any Lender shall
actually incur any actual loss or expense (including any actual loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to make or maintain any Loan or Liquidity Funding) as a
result of (i) any payment of principal with respect to such Lender’s Loan or
Liquidity Funding being made on any day other than the scheduled last day of an
applicable CP Tranche Period or Interest Period with respect thereto, including,
without limitation, because of a payment required by Section 1.4 or a prepayment
required by Section

15

--------------------------------------------------------------------------------



1.5(b), (c) or (d) (it being understood that the foregoing shall not apply to
any Alternate Base Rate Loans), or (ii) any Loan not being made in accordance
with a request therefor under Section 2.1, then, upon written notice from the
applicable Co-Agent to the Administrative Agent, the Borrower and the Servicer,
the Borrower shall pay to the Servicer, and the Servicer shall pay to the
applicable Co-Agent for the account of such Lender, the amount of such actual
loss or expense; provided, however, that in the case of any Pool Funded Conduit,
nothing in this Section 4.3 shall duplicate any amount paid to it as Broken
Funding Costs. Such written notice (which shall include the methodology for
calculating, and the calculation of, the amount of such actual loss or expense,
in reasonable detail) shall, in the absence of demonstrable error, be conclusive
and binding upon the Borrower and the Servicer.

ARTICLE V.
CONDITIONS OF ADVANCES

          Section 5.1 Conditions Precedent to Restatement Effectiveness.
Effectiveness of this Agreement shall be subject to the conditions precedent
that on such date: (a) each of the statements contained in Sections 5.2(a), (b)
and (c) shall be true, and (b) the Administrative Agent shall have received not
less than two (2) originals (except in the case of item (xi) below) of each of
the following documents dated the date hereof:

                    (i) An assignment and assumption agreement by and between
Atlantic and Gotham with respect to Atlantic’s right, title and interest in, to
and under the Existing Agreement and the related Transaction Documents, duly
executed by Atlantic and Gotham and acknowledged by Calyon New York Branch, BTMU
and the Borrower;

                    (ii) An assignment and assumption agreement by and between
Calyon New York Branch and BTMU with respect to Calyon New York Branch’s right,
title and interest in, to and under the Existing Agreement and the related
Transaction Documents, duly executed by Calyon New York Branch, BTMU and the
Borrower;

                    (iii) An amendment to the Existing Agreement replacing
Wachovia Bank, National Association with BTMU as Administrative Agent, duly
executed by the parties to the Existing Agreement remaining after giving effect
to the assignment and assumption agreements described in clauses (i) and (ii)
above;

                    (iv) This Agreement, duly executed by the parties hereto;

                    (v) A certificate of the Secretary or Assistant Secretary of
each Loan Party certifying (A) the names and true signatures of the officers
authorized on its behalf to sign this Agreement and the other Transaction
Documents to be delivered by it hereunder (on which certificate the Agents and
the Lenders may conclusively rely until such time as the Administrative Agent
shall receive from such Loan Party a revised certificate meeting the
requirements of this subsection (ii)), (B) (x) an attached copy of the Organic
Documents of such Loan Party, or (y) that there has been no change in the
Organic Documents of such Loan Party since the date of the Existing Agreement,
and (C) an attached copy of resolutions of such Loan Party’s board of directors
authorizing its execution and delivery of this Agreement;

16

--------------------------------------------------------------------------------



                    (vi) Opinions dated the date hereof addressed to the Agents
and the Lenders as to (1) the existence of a “true sale” or “true contribution”
of the Receivables from each of the Originators to the Borrower under the Sale
Agreement, and (2) the inapplicability of the doctrine of substantive
consolidation to the Borrower with respect to each of the Originators in
connection with any bankruptcy proceeding involving any of the Originators or
the Borrower;

                    (vii) One or more favorable opinions of counsel to the Loan
Parties covering the matters set forth in of Exhibit 5.1(h);

                    (viii) Copies in form suitable for filing of any and all
financing statements and amendments thereto necessary to ensure that the
Borrower continues to have a perfected ownership interest or perfected first
priority security interest in the Receivables and Related Assets conveyed to it
under the Sale Agreement and the Administrative Agent, for the benefit of the
Secured Parties, continues to have a perfected first priority security interest
in the Collateral hereunder;

                    (ix) A Monthly Report, prepared as of the Cut-Off Date of
April 30, 2008;

                    (x) An amendment to the VFCC Liquidity Agreement, in form
and substance satisfactory to the VFCC Agent, duly executed by the parties
thereto, reducing the Liquidity Commitments thereunder to $127,500,000 and
extending such Liquidity Commitments through the VFCC Group Termination Date;

                    (xi) The Gotham Fee Letter, duly executed by the parties
thereto, together with payment of any and all fees due on or prior to the date
hereof;

                    (xii) The VFCC Fee Letter, duly executed by the parties
thereto, together with payment of any and all fees due on or prior to the date
hereof;

                    (xiii) Collection Account Agreements (or amendments to or
assignments of the Collection Account Agreements executed in connection with the
Existing Agreement) with respect to each of the Collection Accounts, duly
executed by the Borrower, the applicable Originator or the Servicer (as
applicable), the applicable Collection Bank, and the Administrative Agent; and

                    (xiv) A certificate of an Authorized Officer of each of the
Loan Parties certifying that as of the date hereof, no Event of Default or
Unmatured Event of Default exists and is continuing.

          Section 5.2 Conditions Precedent to All Advances. Each Advance
(including the initial Advance under this Agreement) shall be subject to the
further conditions precedent that on the applicable Borrowing Date, each of the
following statements shall be true (and the Borrower, by accepting the amount of
such Advances or by receiving the proceeds of any Loan comprising such Advance,
and each other Loan Party, upon such acceptance or receipt by the Borrower,
shall be deemed to have certified that):

 

 

 

          (a) the representations and warranties contained in Section 6.1 are
correct in all respects on and as of the date of such Advance as though made on
and as of such day and

17

--------------------------------------------------------------------------------




 

 

 

shall be deemed to have been made on such day (except for such representations
which speak only as of an earlier date),

 

 

 

          (b) no event has occurred and is continuing, or would result from such
Advance, that constitutes an Event of Default or Unmatured Default,

 

 

 

          (c) the Termination Date shall not have occurred,

 

 

 

          (d) if such Advance is to be funded, in whole or in part, by either
Conduit’s Liquidity Banks, such Conduit shall have Liquidity Banks in its Group
whose Scheduled Termination Dates have not occurred with sufficient undrawn
Commitments in an aggregate amount sufficient to fund the requisite portion of
such Advance, and

 

 

 

          (e) each of the Co-Agents shall have received (with such receipt to be
determined in accordance with Section 14.2 of this Agreement) a timely Borrowing
Request in accordance with Section 2.1;

provided, however, the absence of the occurrence and continuance of an Unmatured
Default shall not be a condition precedent to any Advance which does not
increase the aggregate principal amount of all Advances outstanding over the
aggregate outstanding principal balance of the Advances as of the opening of
business on such day.

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES

          Section 6.1 Representations and Warranties of Loan Parties. Each Loan
Party, as to itself, represents and warrants to the Agents and the Lenders as
follows:

                    (a) Ownership of the Borrower. Quest Diagnostics owns,
directly or indirectly, all the issued and outstanding Equity Interests of the
Borrower, and all of such Equity Interests are fully paid and non-assessable and
are free and clear of any Liens.

                    (b) Existence; Due Qualification; Permits. Each of the Loan
Parties: (i) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; (ii) has all
requisite corporate power and authority necessary to own its Property and carry
on its business as now being conducted; (iii) is qualified to do business and is
in good standing in all jurisdictions in which the nature of the business
conducted by it makes such qualification necessary; and (iv) is in compliance
with all Requirements of Law, except in the case of clauses (i), (ii), (iii) and
(iv) where the failure thereof individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. The Loan Parties hold
all governmental permits, licenses, authorizations, consents and approvals
necessary for the Loan Parties to own, lease, and operate their respective
Properties and to operate their respective businesses as now being conducted
(collectively, the “Permits”), except for Permits the failure to obtain which
would not have a Material Adverse Effect. None of the Permits has been modified
in any way that is reasonably likely to have a Material Adverse Effect. All
Permits are in full force and effect except where the failure of such to be in
full force and effect would not have a Material Adverse Effect.

18

--------------------------------------------------------------------------------



                    (c) Action. Each Loan Party has all necessary corporate or
other entity power, authority and legal right to execute, deliver and perform
its obligations under each Transaction Document to which it is a party and to
consummate the transactions herein and therein contemplated; the execution,
delivery and performance by each Loan Party of each Transaction Document to
which it is a party and the consummation of the transactions herein and therein
contemplated have been duly authorized by all necessary corporate action on its
part; and this Agreement has been duly and validly executed and delivered by
each Loan Party and constitutes, and each of the other Transaction Documents to
which it is a party when executed and delivered by such Loan Party will
constitute, its legal, valid and binding obligation, enforceable against each
Loan Party in accordance with its terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws of general applicability from time to time in effect
affecting the enforcement of creditors’ rights and remedies and (ii) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

                    (d) Absence of Default. No Unmatured Default or Event of
Default has occurred and is continuing.

                    (e) Noncontravention.

                    (i) None of the execution, delivery and performance by a
Loan Party of any Transaction Document to which it is a party nor the
consummation of the transactions herein and therein contemplated will (A)
conflict with or result in a breach of, or require any consent (which has not
been obtained and is in full force and effect) under, an Organic Document of
such Loan Party or any applicable Requirement of Law or any order, writ,
injunction or decree of any Governmental Authority binding on such Loan Party,
or any term or provision of any Contractual Obligation of such Loan Party or (B)
constitute (with due notice or lapse of time or both) a default under any such
Contractual Obligation, or (C) result in the creation or imposition of any Lien
(except for the Liens created pursuant to the Transaction Documents) upon any
Property of such Loan Party pursuant to the terms of any such Contractual
Obligation, except with respect to each of the foregoing which could not
reasonably be expected to have a Material Adverse Effect and which would not
subject any Lender to any material risk of damages or liability to third
parties.

                    (ii) No Loan Party is in default under any material contract
or agreement to which it is a party or by which it is bound, nor, to such Loan
Party’s knowledge, does any condition exist that, with notice or lapse of time
or both, would constitute such default, excluding in any case such defaults that
are not reasonably likely to have a Material Adverse Effect.

                    (f) No Proceedings. Except as described in Quest
Diagnostics’ Form 10-K for the fiscal year ended December 31, 2007 and all
filings made with the SEC under the Exchange Act by any Loan Party subsequent
thereto prior to the date of this Agreement (copies of which have been provided
to each of the Co-Agents or made available on EDGAR):

                    (i) There is no Proceeding (other than any qui tam
Proceeding, to which this Section is limited to the best of each Loan Party’s
knowledge) pending against, or, to the knowledge of either Loan Party,
threatened in writing against or affecting, any Loan Party or any

19

--------------------------------------------------------------------------------



of its respective Properties before any Governmental Authority that, if
determined or resolved adversely to such Loan Party, could reasonably be
expected to have a Material Adverse Effect.

                    (ii) There is (A) no unfair labor practice complaint pending
against any Loan Party or, to the best knowledge of each Loan Party, threatened
against such Loan Party, before the National Labor Relations Board or any other
Governmental Authority, and no grievance or arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against such Loan
Party or, to the best knowledge of such Loan Party after due inquiry, threatened
against such Loan Party, (B) no strike, labor dispute, slowdown or stoppage
pending against such Loan Party or, to the best knowledge of Borrower, after due
inquiry, threatened against such Loan Party and (C) to the best knowledge of
Borrower after due inquiry, no union representation question existing with
respect to the employees of such Loan Party and, to the best knowledge of such
Loan Party, no union organizing activities are taking place, except such as
would not, with respect to any matter specified in clause (A), (B) or (C) above,
individually or in the aggregate, have a Material Adverse Effect.

                    (g) Taxes.

                    (i) Except as would not have a Material Adverse Effect: (A)
all tax returns, statements, reports and forms (including estimated Tax or
information returns) (collectively, the “Tax Returns”) required to be filed with
any taxing authority by, or with respect to, each Loan Party have been timely
filed in accordance with all applicable laws; (B) each Loan Party has timely
paid or made adequate provision for payment of all Taxes shown as due and
payable on Tax Returns that have been so filed, and, as of the time of filing,
each Tax Return was accurate and complete and correctly reflected the facts
regarding income, business, assets, operations, activities and the status of
each Loan Party (other than Taxes which are being contested in good faith and
for which adequate reserves are reflected on the financial statements delivered
hereunder); and (C) each Loan Party has made adequate provision for all Taxes
payable by such Loan Party for which no Tax Return has yet been filed.

                    (ii) Except as set forth in Quest Diagnostics’ Annual Report
on Form 10-K for the year ended December 31, 2007: (A) as of the date hereof no
Loan Party is a member of an affiliated group of corporations within the meaning
of Section 1504 of the Code other than an affiliated group of corporations of
which Quest Diagnostics is the common parent; and (B) there are no material tax
sharing or tax indemnification agreements under which Borrower is required to
indemnify another party for a material amount of Taxes other than, in the case
of Quest Diagnostics, the tax indemnity contained in the Merger Agreement dated
as of August 16,1999, between Glaxo Smith Kline (formerly known as Smith Kline
Beecham) and Quest Diagnostics.

                    (h) Government Approvals. No authorizations, approvals or
consents of, and no filings or registrations with, any Governmental Authority or
any securities exchange are necessary for the execution, delivery or performance
by any Loan Party of the Transaction Documents to which it is a party or for the
legality, validity or enforceability hereof or thereof or for the consummation
of the transactions herein and therein contemplated, except for filings and
recordings in respect of the Liens created pursuant to the Transaction Documents
(all of which have been duly made or delivered to the Administrative Agent’s
counsel for filing or may be prepared by the Administrative Agent for filing in
accordance with the terms of this Agreement)

20

--------------------------------------------------------------------------------



and except for consents, authorizations and filings that have been obtained or
made and are in full force and effect or the failure of which to obtain would
not have a Material Adverse Effect.

                    (i) Financial Statements and Absence of Certain Material
Adverse Changes.

                    (i) The information, reports, financial statements, exhibits
and schedules furnished in writing by either of the Loan Parties to each of the
Co-Agents or Lenders in connection with the negotiation, preparation or delivery
of the Transaction Documents, including Quest Diagnostics’ Annual Report on Form
10-K for the year ended December 31, 2007, but in each case excluding all
projections, whether prior to or after the date of this Agreement, when taken as
a whole, do not, as of the date such information was furnished, contain any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements herein or therein, in light of the circumstances
under which they were made, not materially misleading; it being understood that
certain financial information so furnished, including without limitation
information contained in the Weekly Reports and Monthly Reports, has not been
prepared in accordance with GAAP and might vary materially from information
prepared and presented in accordance with GAAP on the same subject matter. Each
Loan Party understands that all such statements, representations and warranties
shall be deemed to have been relied upon by the Lenders as a material inducement
to make each extension of credit hereunder.

                    (ii) From December 31, 2007 through and including the date
hereof, there has been no material adverse change in Quest Diagnostics’
consolidated financial condition, business or operations. Since December 31,
2007, there has been no material adverse change in Quest Diagnostics’
consolidated financial condition, business or operations that has had, or would
reasonably be expected to have, a material adverse effect upon its ability to
perform its obligations, as an Originator or as Servicer, under the Transaction
Documents when and as required, and no material adverse effect on the
collectibility of any material portion of the Receivables.

                    (iii) Since the date hereof, no event has occurred which
would have a Material Adverse Effect.

                    (j) Nature of Receivables. Each Receivable constitutes an
Account or a Payment Intangible.

                    (k) Margin Regulations. The use of all funds obtained by
such Loan Party under this Agreement or any other Transaction Document will not
conflict with or contravene any of Regulation T, U or X.

                    (l) Title to Receivables and Quality of Title.

                    (i) Each Receivable has been acquired by the Borrower from
an Originator in accordance with the terms of the Sale Agreement, and the
Borrower has thereby irrevocably obtained good title to such Receivable and its
Related Assets, free and clear of all Adverse Claims (except as created under
the Transaction Documents), and the Borrower has the legal right to sell and
encumber, such Receivable and the Related Assets. Without limiting the
foregoing, there have been duly filed or delivered to the Administrative Agent’s
counsel in form suitable for filing, all financing statements and financing
statements amendments or other similar

21

--------------------------------------------------------------------------------



instruments or documents necessary under the UCC of all appropriate
jurisdictions to perfect the Borrower’s ownership interest in such Receivable.

                    (ii) This Agreement creates a valid security interest in the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and, upon filing of the financing statements and amendments described
in clause (i), together with UCC termination statements delivered under the
Receivables Sale Agreement, such security interest will be a first priority
perfected security interest.

                    (iii) No financing statement executed or otherwise
authorized by any Originator or Loan Party or other instrument similar in effect
covering any portion of the Collateral is on file in any recording office except
such as may be filed (A) in favor of an Originator in accordance with the
Contracts, (B) in favor of the Borrower and its assigns in connection with the
Sale Agreement, (C) in favor of the Administrative Agent in accordance with this
Agreement, (D) in connection with any Lien arising solely as the result of any
action taken by the Administrative Agent or one of the Secured Parties, or (E)
which shall have been terminated or amended pursuant to UCC financing statements
delivered to or prepared by the Administrative Agent hereunder in form suitable
for filing in all applicable jurisdictions.

                    (m) Accurate Reports. No Monthly Report, Weekly Report or
computation of Cash Collateral Payment (in each case, if prepared by such Loan
Party, or to the extent information therein was supplied by such Loan Party), no
other information, exhibit, schedule or information concerning the Collateral
furnished or to be furnished verbally or in writing before or after the date of
this Agreement, by or on behalf of such Loan Party to each of the Co-Agents or
Lenders pursuant to this Agreement was inaccurate in any material respect as of
the date it was dated or (except as otherwise disclosed to each of the Co-Agents
or the Lenders at such time) as of the date so furnished, or contained or (in
the case of information or other materials to be furnished in the future) will
contain any material misstatement of fact or omitted or (in the case of
information or other materials to be furnished in the future) will omit to state
a material fact or any fact necessary to make the statements contained therein
not materially misleading in light of the circumstances made or presented (it
being understood that the Monthly Reports and Weekly Reports are not prepared in
accordance with GAAP and that reports prepared in accordance with GAAP on the
same subject matter might vary materially; and certain reconciling information
with respect to Receivables will be set forth in the Monthly Report).

                    (n) Jurisdiction of Organization; Offices. Each Loan Party’s
jurisdiction of organization is correctly set forth after its name in the
preamble to this Agreement. The principal places of business and chief executive
office of the Borrower is located at the addresses set forth on Schedule 6.1(n),
and the offices where the Servicer and the Borrower keep all their Records and
material Contracts are located at the addresses specified in Schedule 6.1(n) (or
at such other locations, notified to each of the Co-Agents in accordance with
Section 7.1(f), in jurisdictions where all action required by Section 8.5 has
been taken and completed).

                    (o) Lockboxes and Collection Accounts.

                    (i) One of the Loan Parties or the applicable Originator has
instructed all Obligors of all Receivables to pay all Collections thereon either
(A) by mail addressed to a Lockbox or

22

--------------------------------------------------------------------------------



(B) by wire transfer or other electronic funds transfer directly to a Collection
Account in the name of the applicable Originator, as sub-servicer, or in the
name of the Borrower. Items received in the Lockboxes are deposited for
collection each Business Day into a Collection Account in the name of the
applicable Originator or the Borrower, and all collected and available funds
from time to time in each Collection Account in the name of any Originator are
swept each day to a Collection Account in the name of the Borrower. Each of the
agreements establishing and governing the maintenance of the Lockboxes and
Collection Accounts is in full force and effect, and each of the Lockboxes and
Collection Accounts is subject to a Collection Account Agreement that is in full
force and effect.

                    (ii) The Borrower has not granted any Person other than the
Administrative Agent, control of any Collection Account or any Lockbox, or the
right to take control of any of the foregoing at a future time or upon the
occurrence of a future event.

                    (iii) Except as otherwise provided in Section 7.3(d), each
Collection Account Agreement, and the name and address of each Collection Bank
(together with the account numbers of all Collection Accounts maintained with it
and the address of each Lockbox maintained with it) are set forth on Schedule
6.1(o).

                    (p) Eligible Receivables. Each Receivable included as an
Eligible Receivable in the Net Pool Balance in connection with any computation
or recomputation of the Borrowing Base is an Eligible Receivable on such date.

                    (q) ERISA. No ERISA Event has occurred or is reasonably
expected to occur which could have a Material Adverse Effect. The present value
of all accumulated benefit obligations of all underfunded Pension Plans (based
on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $20.0 million the fair
market value of the assets of all such underfunded Pension Plans. Each ERISA
Entity is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Employee Benefit Plan.
Using actuarial assumptions and computation methods consistent with subpart 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of any of each ERISA
Entity to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan, would not result in a Material Adverse Effect. All Foreign
Plans are in substantial compliance with all Requirements of Law (other than to
the extent such failure to comply would not reasonably be expected to have a
Material Adverse Effect).

                    (r) Names. Since its incorporation, the Borrower has not
used any legal names, trade names or assumed names other than (i) the name in
which it has executed this Agreement, and (ii) any other name to which the
Administrative Agent gives its prior written consent (which consent will not be
unreasonably withheld or delayed).

                    (s) Credit and Collection Policy. With respect to the
Receivables originated by each of the Originators, each of the applicable
Originator, the Borrower and the Servicer has complied in all material respects
with the applicable Credit and Collection Policy, and no change has been made to
such Credit and Collection Policy since the date of this Agreement which

23

--------------------------------------------------------------------------------



would be reasonably likely to materially and adversely affect the collectibility
of the Receivables or decrease the credit quality of any newly created
Receivables except for such changes as to which each of the Co-Agents has
received the notice required under Section 7.2(h) and has given its prior
written consent thereto (which consent shall not be unreasonably withheld or
delayed).

                    (t) Payments to Applicable Originator. With respect to each
Receivable sold or contributed to the Borrower by any Originator under the Sale
Agreement, the Borrower has given reasonably equivalent value to such Originator
in consideration for such Receivable and the Related Assets with respect thereto
and no such transfer is or may be voidable under any section of the Bankruptcy
Reform Act of 1978 (11 U.S.C. §§101 et seq.), as amended.

                    (u) Investment Company Act; Public Utility Holding Company
Act; Other Restrictions. No Loan Party is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the United States
Investment Company Act of 1940, as amended. No Loan Party is a “holding
company”, or an “affiliate” of a “holding company” or a “subsidiary company” of
a “holding company”, within the meaning of the United States Public Utility
Holding Company Act of 1935, as amended. No Loan Party is subject to regulation
under any law or regulation which limits its ability to incur Indebtedness,
other than Regulation X of the Board of Governors of the Federal Reserve System.

                    (v) Borrowing Base; Solvency. The Borrowing Base is at all
times at least equal to the aggregate outstanding principal balance of the
Advances. As of each Borrowing Date, after giving effect to any Loans to be
borrowed on such date, the Borrower is and will be Solvent.

ARTICLE VII.
GENERAL COVENANTS OF LOAN PARTIES

          Section 7.1 Affirmative Covenants of Loan Parties. From the date
hereof until the Final Payout Date, unless each of the Co-Agents shall otherwise
consent in writing:

                    (a) Compliance With Laws, Etc. Each Loan Party will comply
with all applicable laws, rules, regulations and orders, including those with
respect to the Receivables and related Contracts and Invoices, except, in each
of the foregoing cases, where the failure to so comply would not individually or
in the aggregate have a Material Adverse Effect.

                    (b) Preservation of Existence. Each Loan Party will preserve
and maintain its existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification would have a Material Adverse Effect.

                    (c) Audits. Each Loan Party will, subject to compliance with
applicable law: (i) at any time and from time to time upon not less than ten
(10) Business Days’ notice (unless an Unmatured Default or Event of Default has
occurred and is continuing, in which case, not more than one (1) Business Day’s
notice shall be required) during regular business hours, permit each of the
Agents or any of its agents or representatives: (A) to examine and make copies
of and abstracts from all Records, Contracts and Invoices in the possession or
under the control of such

24

--------------------------------------------------------------------------------



Loan Party, and (B) to visit the offices and properties of such Loan Party for
the purpose of examining such Records, Contracts and Invoices and to discuss
matters relating to Receivables or such Loan Party’s performance hereunder with
any of the officers or employees of such Loan Party having knowledge of such
matters; and (ii) without limiting the provisions of clause (i) above, from time
to time, at the expense of such Loan Party, permit certified public accountants
or auditors acceptable to each of the Co-Agents to conduct a review of such Loan
Party’s Contracts, Invoices and Records (each, a “Review”); provided, however,
that (x) so long as no Event of Default has occurred and is continuing, the Loan
Parties shall only be responsible for the costs and expenses of one (1) such
Review in any calendar year hereafter unless the first such Review in a calendar
year resulted in negative findings (in which case the Loan Parties shall be
responsible for the costs and expenses of two (2) such Reviews in such calendar
year). Notwithstanding the foregoing, if (x) any Loan Party requests the
approval of a new Eligible Originator who is a Material Proposed Addition or (y)
any Material Acquisition is consummated, the Loan Parties shall be responsible
for the costs and expenses of one additional Review per proposed Material
Proposed Addition or per Material Acquisition in the calendar year in which such
Material Proposed Addition is expected to occur or such Material Acquisition is
expected to be consummated if such additional Review is requested by either of
the Co-Agents.

                    (d) Keeping of Records and Books of Account. The Servicer
will maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate essential Records evidencing the
Receivables in the event of the destruction of the originals thereof), and keep
and maintain, all Contracts, Records and other information necessary or
reasonably advisable for the collection of all Receivables (including, without
limitation, Records adequate to permit the identification as of any Business Day
when required of outstanding Unpaid Net Balances by Obligor and related debit
and credit details of the Receivables). Each of the Borrower and the Servicer
shall post all Demand Advances to its respective books in accordance with GAAP
on or before each Settlement Date.

                    (e) Performance and Compliance with Receivables, Invoices
and Contracts. Each Loan Party will, at its expense, timely and fully perform
and comply with all provisions, covenants and other promises, if any, required
to be observed by it under the Contracts and/or Invoices related to the
Receivables except for such failures to fully perform and comply as would not,
individually or in the aggregate, have a Material Adverse Effect.

                    (f) Jurisdiction of Organization; Location of Records. Each
Loan Party will keep its jurisdiction of organization, chief place of business
and (at any time while the location of its chief executive office remains
germane to perfection of any of the security interests or ownership interests
purported to be conveyed pursuant to the Transaction Documents) its chief
executive office, and the offices where it keeps its Records and material
Contracts (and, to the extent that any of the foregoing constitute instruments,
chattel paper or negotiable documents, all originals thereof), at the
address(es) of the Servicer and the Borrower referred to in Section 6.1(n) or,
upon 15 days’ prior written notice to the Administrative Agent, at such other
locations in jurisdictions where all action required by Section 8.5 shall have
been taken and completed.

                    (g) Credit and Collection Policies. Each Loan Party will
comply in all material respects with its Credit and Collection Policy in regard
to the Receivables and the related Contracts and Invoices.

25

--------------------------------------------------------------------------------



                    (h) Sale Agreement. The Borrower will perform and comply in
all material respects with all of its covenants and agreements set forth in the
Sale Agreement, and will enforce the performance by each Originator of its
respective obligations thereunder.

                    (i) Collections.

                    (i) In accordance with Section 6.1(o)(i), each of the Loan
Parties will instruct all Obligors to make all payments on Receivables directly
to a Lockbox or Collection Account in the name of the applicable Originator (as
sub-servicer for the Borrower and the Secured Parties), the Borrower or the
Administrative Agent or its designee, which is subject to a Collection Account
Agreement and, if such Collection Account is in the name of an Originator, it is
swept on a daily basis into a Collection Account in the name of the Borrower (or
the Administrative Agent or its designee) which is subject to a Collection
Account Agreement. The Borrower will cause each of the Collection Accounts that
is currently in the name of an Originator to be transferred to it and into its
own name within a reasonable period of time after the initial Advance hereunder.

                    (ii) If, notwithstanding the foregoing clause (i) above, any
Collections are paid directly to any Loan Party, such Loan Party shall deposit
the same (with any necessary indorsements) to a Collection Account within one
(1) Business Day after receipt thereof.

                    (iii) Upon demand of any of the Agents at any time following
the occurrence of any Unmatured Default or Event of Default, the Borrower or the
Servicer shall establish a segregated account at Wachovia Bank, National
Association which is subject to a perfected security interest in favor of the
Administrative Agent, for the benefit of the Secured Parties (the “Collateral
Account”), into which all deposits from time to time in the Collection Accounts,
and all other Collections, are concentrated pending application in accordance
with the terms of this Agreement to the Obligations.

                    (j) Further Assurances. Each of the Loan Parties shall take
all necessary action to establish and maintain (i) in favor of the Borrower, a
valid and perfected ownership interest in the Receivables and Related Assets,
and (ii) in favor of the Administrative Agent for the benefit of the Secured
Parties, a valid and perfected first priority security interest in the
Collateral, including, without limitation, taking such action to perfect,
protect or more fully evidence the security interests of the Administrative
Agent as the Administrative Agent may reasonably request.

          Section 7.2 Reporting Requirements of Loan Parties. From the date
hereof until the Final Payout Date, unless each of the Co-Agents shall otherwise
consent in writing:

                    (a) Quarterly Financial Statements. (i) Quest Diagnostics
will furnish to each of the Co-Agents or make publicly available through EDGAR,
as soon as available and in any event within 60 days after the end of each of
the first three quarters of each of its fiscal years, copies of its report on
SEC Form 10-Q as of the close of such fiscal quarter, and (ii) the Borrower will
furnish to each of the Co-Agents as soon as available and in any event within 60
days after the end of each of the first three quarters of each of its fiscal
years an unaudited balance sheet and income statement of the Borrower as of the
close of such fiscal quarter, prepared in accordance

26

--------------------------------------------------------------------------------



with GAAP and certified in a manner reasonably acceptable to each of the
Co-Agents by the Borrower’s chief executive officer, chief financial officer or
treasurer (or an officer acting in a similar capacity to any of the foregoing);

                    (b) Annual Financial Statements. Quest Diagnostics will
furnish to each of the Co-Agents or make publicly available through EDGAR, as
soon as available and in any event within 120 days after the end of each fiscal
year of Quest Diagnostics, copies of its annual report on SEC Form 10-K for such
year, and the Borrower will furnish to each of the Co-Agents as soon as
available and in any event within 120 days after the end of each fiscal year of
the Borrower, an unaudited balance sheet and income statement of the Borrower as
of the close of such fiscal year, prepared in accordance with GAAP and certified
in a manner reasonably acceptable to each of the Co-Agents by the Borrower’s
chief executive officer, chief financial officer or treasurer (or an officer
acting in a similar capacity to any of the foregoing)

                    (c) Reports to SEC and Exchanges. In addition to the reports
required by subsections (a) and (b) next above, promptly upon filing any report
on SEC Form 8-K with the SEC, Quest Diagnostics shall deliver copies thereof to
each of the Co-Agents or make them publicly available through EDGAR;

                    (d) ERISA. Promptly after the filing or receiving thereof,
each Loan Party will furnish to each of the Co-Agents copies of all reports and
notices with respect to any Reportable Event which any Loan Party files under
ERISA with the Internal Revenue Service, the PBGC or the U.S. Department of
Labor or which such Loan Party receives from the PBGC;

                    (e) Events of Default, etc. As soon as possible and in any
event within five (5) Business Days after any Authorized Officer of either Loan
Party obtains knowledge of the occurrence of any Event of Default or any
Unmatured Default, each Loan Party will furnish to each of the Co-Agents a
written statement of an Authorized Officer of such Loan Party setting forth
details of such event and the action that such Loan Party will take with respect
thereto;

                    (f) Litigation. As soon as possible and in any event within
ten Business Days after any Authorized Officer of either Loan Party obtains
knowledge thereof, such Loan Party will furnish to each of the Co-Agents notice
of (i) any litigation, investigation or proceeding which may exist at any time
which would reasonably be expected to have a Material Adverse Effect and (ii)
any development in previously disclosed litigation which development would
reasonably be expected to have a Material Adverse Effect;

                    (g) Reviews of Receivables. As soon as available and in any
event within 30 days after each Review referenced in Section 7.1(c), the
Borrower will deliver to each of the Co-Agents a written report on the results
of such Review prepared by accountants or auditors selected as specified therein
and reasonably acceptable to each of the Co-Agents, substantially in the form of
the report delivered for the prior Review, and covering such other matters as
any of the Agents may reasonably request in order to protect the interests of
the Administrative Agent, for the benefit of the Secured Parties, under or as
contemplated by this Agreement;

                    (h) Change in Business or Credit and Collection Policy. Each
Loan Party will furnish to each of the Co-Agents prompt written notice of any
material change in the character of

27

--------------------------------------------------------------------------------



such Loan Party’s business prior to the occurrence of such change, and each Loan
Party will provide each of the Co-Agents with not less than 15 Business Days’
prior written notice of any material change in the Credit and Collection Policy
(together with a copy of such proposed change); and

                    (i) Downgrade. Promptly after receipt of notice of any
downgrade of any Indebtedness of Quest Diagnostics by Moody’s or S&P, Quest
Diagnostics shall furnish to each of the Co-Agents a notice of such downgrade
setting forth the Indebtedness affected and the nature of such change in rating.

                    (j) Other. Promptly, from time to time, each Loan Party will
furnish to each of the Agents such other information, documents, Records or
reports respecting the Receivables or the condition or operations, financial or
otherwise, of such Loan Party as any of the Agents may from time to time
reasonably request in order to protect the interests of the Administrative
Agent, for the benefit of the Secured Parties, under or as contemplated by this
Agreement.

          Section 7.3 Negative Covenants of Loan Parties. From the date hereof
until the Final Payout Date, without the prior written consent of each of the
Co-Agents:

                    (a) Sales, Liens, Etc. (i) The Borrower will not, except as
otherwise provided herein and in the other Transaction Documents, sell, assign
(by operation of law or otherwise) or otherwise dispose of, or create or suffer
to exist any Lien upon or with respect to, any Collateral, or any account to
which any Collections are sent, or any right to receive income or proceeds from
or in respect of any of the foregoing (except, prior to the execution of
Collection Account Agreements, set-off rights of any bank at which any such
account is maintained), and (ii) the Servicer will not assert any interest in
the Receivables, except as the Servicer.

                    (b) Extension or Amendment of Receivables. No Loan Party
will, except as otherwise permitted in Section 8.2(c), extend, amend or
otherwise modify the terms of any Receivable, or amend, modify or waive any term
or condition of any Contract or Invoice related thereto in any way that
adversely affects the collectibility of the Receivables originated by any
Originator (taken as a whole), or any material part thereof, or the rights of
the Borrower or the Administrative Agent (for the benefit of the Secured
Parties) therein.

                    (c) Change in Business or Credit and Collection Policy. No
Loan Party will make or permit to be made any change in the character of its
business or Credit and Collection Policy, which change would, in either case,
impair the collectibility of any significant portion of the Receivables or
otherwise materially and adversely affect the interests or remedies of Lender
under this Agreement or any other Transaction Document.

                    (d) Change in Payment Instructions to Obligors. No Loan
Party will add or terminate any bank as a Collection Bank from those listed in
Schedule 6.1(o) or, after the Collateral Account has been established pursuant
to Section 7.1(i), make any change in its instructions to Obligors regarding
payments to be made to any Collection Account or Lockbox (except for a change in
instructions solely for the purpose of directing Obligors to make such payments
to another existing Collection Account or Lockbox, as applicable, and where such
change is immaterial and does not adversely affect the interests of the
Administrative Agent, on

28

--------------------------------------------------------------------------------



behalf of the Secured Parties, in any respect), unless (i) the Co-Agents shall
have received prior written notice of such addition, termination or change and
(ii) the Administrative Agent shall have received duly executed copies of
appropriate Collection Account Agreements, in a form reasonably acceptable to
the Administrative Agent with each new Collection Bank.

                    (e) Deposits to Accounts. Each Loan Party will establish
reasonable procedures designed to ensure that no Loan Party will deposit or
authorize the deposit to any Collection Account of any cash or cash proceeds
other than Collections of Receivables and of certain of the Excluded JV
Receivables.

                    (f) Changes to Other Documents. The Borrower will not enter
into any amendment or modification of, or supplement to, the Borrower’s Organic
Documents without the prior written consent of the Administrative Agent. Neither
the Borrower nor Quest Diagnostics will permit or enter into any amendment to or
modification of, or supplement to, the Sale Agreement or the Subordinated Notes,
except that they may enter into Joinder Agreements to add Eligible Originators
as sellers thereunder.

                    (g) Restricted Payments by the Borrower. The Borrower will
not:

                    (i) Purchase or redeem any shares of the capital stock of
the Borrower, declare or pay any dividends thereon (other than stock dividends),
make any distribution to stockholders or set aside any funds for any such
purpose, unless, in each of the foregoing cases: (A) such purchase, redemption,
payment or distribution is made on, or immediately following, a Settlement Date
after payment of all Obligations due and owing on such Settlement Date, and (B)
after giving effect to such purchase, redemption, payment or distribution, the
Borrower’s net worth (determined in accordance with GAAP) will at all times be
at least 10% of the greater of the Aggregate Commitment or the aggregate
outstanding principal amount of the Advances; or

                    (ii) Make any payment of principal or interest on the
Subordinated Notes if any Event of Default exists or would result therefrom or
if such payment would result in the Borrower’s having insufficient cash on hand
to pay all Obligations that will be due and owing on the next succeeding
Settlement Date.

                    (h) Borrower Indebtedness. The Borrower will not incur or
permit to exist any Indebtedness or liability on account of deposits except: (A)
as provided in the Transaction Documents and (B) other current accounts payable
arising in the ordinary course of business and not overdue in any material
respect.

                    (i) Prohibition on Additional Negative Pledges. No Loan
Party will enter into or assume any agreement (other than this Agreement and the
other Transaction Documents) prohibiting the creation or assumption of any Lien
upon the Receivables or Related Assets, whether now owned or hereafter acquired,
except as contemplated by the Transaction Documents, or otherwise prohibiting or
restricting any transaction contemplated hereby or by the other Transaction
Documents, and no Loan Party will enter into or assume any agreement creating
any Lien upon the Subordinated Notes.

                    (j) Name Change, Offices, Records and Books of Accounts. The
Borrower will not change its name, identity or structure (within the meaning of
Article 9 of any applicable

29

--------------------------------------------------------------------------------



enactment of the UCC) or relocate its chief executive office or any office where
Records are kept unless it shall have: (i) given the Co-Agents at least 15 days’
prior notice thereof and (ii) prior to effectiveness of such change, delivered
to the Administrative Agent all financing statements, instruments and other
documents requested by the Administrative Agent in connection with such change
or relocation.

                    (k) Mergers, Consolidations and Acquisitions. The Borrower
will not merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other Person (whether directly by purchase, lease or
other acquisition of all or substantially all of the assets of such Person or
indirectly by purchase or other acquisition of all or substantially all of the
capital stock of such other Person) other than the acquisition of the
Receivables and Related Assets pursuant to the Sale Agreement.

                    (l) Disposition of Receivables and Related Assets. Except
pursuant to this Agreement, the Borrower will not sell, lease, transfer, assign,
pledge or otherwise dispose of or encumber (in one transaction or in a series of
transactions) any Receivables and Related Assets.

                    (m) Borrowing Base. The Borrower will not request any
Advance if, after giving effect thereto, the aggregate outstanding principal
balance of the Loans would exceed the Borrowing Base.

          Section 7.4 Separate Existence of the Borrower. Each Loan Party hereby
acknowledges that Lenders and the Agents are entering into the transactions
contemplated hereby in reliance upon the Borrower’s identity as a legal entity
separate from the Servicer and its other Affiliates. Therefore, each Loan Party
shall take all steps specifically required by this Agreement or reasonably
required by any of the Agents to continue the Borrower’s identity as a separate
legal entity and to make it apparent to third Persons that the Borrower is an
entity with assets and liabilities distinct from those of its Affiliates, and is
not a division of Quest Diagnostics or any other Person. Without limiting the
foregoing, each Loan Party will take such actions as shall be required in order
that:

 

 

 

          (a) The Borrower will be a limited purpose corporation whose primary
activities are restricted in its Certificate of Incorporation to purchasing or
otherwise acquiring from the Originators and owning, holding, granting security
interests in the Collateral, entering into agreements for the financing and
servicing of the Receivables, and conducting such other activities as it deems
necessary or appropriate to carry out its primary activities;

 

 

 

          (b) Not less than one member of the Borrower’s Board of Directors (the
“Independent Director”) shall be an individual who is not, and never has been, a
direct, indirect or beneficial stockholder, officer, director, employee,
affiliate, associate, material supplier or material customer of Quest
Diagnostics or any of its Affiliates (other than an Affiliate organized with a
limited purpose charter for the purpose of acquiring receivables or other
financial assets or intangible property). The certificate of incorporation of
the Borrower shall provide that (i) at least one member of the Borrower’s Board
of Directors shall be an Independent Director, (ii) the Borrower’s Board of
Directors shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition

30

--------------------------------------------------------------------------------




 

 

 

with respect to the Borrower unless the Independent Director shall approve the
taking of such action in writing prior to the taking of such action and (iii)
the provisions requiring an independent director and the provision described in
clauses (i) and (ii) of this paragraph (b) cannot be amended without the prior
written consent of the Independent Director;

 

 

 

          (c) The Independent Director shall not at any time serve as a trustee
in bankruptcy for the Borrower or any Affiliate thereof;

 

 

 

          (d) Any director, employee, consultant or agent of the Borrower will
be compensated from the Borrower’s funds for services provided to the Borrower.
The Borrower will not engage any agents (other than its attorneys, auditors and
other professionals) and will not engage any Person other than the Servicer to
deal with the Collateral as contemplated by the Transaction Documents;

 

 

 

          (e) The Borrower will contract with the Servicer to perform for the
Borrower all operations required on a daily basis to service the Collateral. The
Borrower will pay the Servicer the Servicer’s Fee pursuant hereto. The Borrower
will not incur any material indirect or overhead expenses for items shared with
Quest Diagnostics (or any other Affiliate thereof) which are not reflected in
the Servicer’s Fee. To the extent, if any, that the Borrower (or any other
Affiliate thereof) shares items of expenses not reflected in the Servicer’s Fee,
for legal, auditing and other professional services and directors’ fees, such
expenses will be allocated to the extent practical on the basis of actual use or
the value of services rendered, and otherwise on a basis reasonably related to
the actual use or the value of services rendered, it being understood that Quest
Diagnostics shall pay all expenses of the Borrower and, to the extent provided
in this Agreement, the Agents relating to the preparation, negotiation,
execution and delivery of the Transaction Documents, including, without
limitation, legal, rating agency and other fees;

 

 

 

          (f) The Borrower’s operating expenses will not be paid by any other
Loan Party or other Affiliate of the Borrower;

 

 

 

          (g) The Borrower will have its own stationery;

 

 

 

          (h) The books of account, financial reports and records of the
Borrower will be maintained separately from those of Quest Diagnostics and each
other Affiliate of the Borrower although they may appear in Quest Diagnostics’
consolidated general ledger;

 

 

 

          (i) Any financial statements of any Loan Party or Affiliate thereof
which are consolidated to include the Borrower will contain detailed notes
clearly stating that (A) all of the Borrower’s assets are owned by the Borrower,
and (B) the Borrower is a separate legal entity with its own separate creditors
that will be entitled to be satisfied out of the Borrower’s assets prior to any
value in the Borrower becoming available to the Borrower’s equity holders; and
the accounting records and any published financial statements of each of the
Originators will clearly show that, for accounting purposes, the Receivables and
Related Assets have been sold by such Originator to the Borrower;

31

--------------------------------------------------------------------------------




 

 

 

          (j) The Borrower’s assets will be maintained in a manner that
facilitates their identification and segregation from those of the Servicer and
the other Affiliates;

 

 

 

          (k) Each Affiliate of the Borrower will strictly observe
organizational formalities in its dealings with the Borrower, and, except as
permitted pursuant to this Agreement with respect to Collections, funds or other
assets of the Borrower will not be commingled with those of any of its
Affiliates;

 

 

 

          (l) No Affiliate of the Borrower will maintain joint bank accounts
with the Borrower or other depository accounts with the Borrower to which any
such Affiliate (other than in the Borrower’s or such Affiliate’s existing or
future capacity as the Servicer hereunder or under the Sale Agreement) has
independent access, provided that prior to demand by any of the Agents pursuant
to Section 7.1(i) to establish a segregated Collateral Account, Collections may
be deposited into general accounts of Quest Diagnostics, subject to the
obligations of the Servicer hereunder;

 

 

 

          (m) Each Affiliate of the Borrower will maintain arm’s length
relationships with the Borrower, and each Affiliate of the Borrower that renders
or otherwise furnishes services or merchandise to the Borrower will be
compensated by the Borrower at market rates for such services or merchandise;

 

 

 

          (n) No Affiliate of the Borrower will be, nor will it hold itself out
to be, responsible for the debts of the Borrower or the decisions or actions in
respect of the daily business and affairs of the Borrower. Quest Diagnostics and
the Borrower will immediately correct any known misrepresentation with respect
to the foregoing and they will not operate or purport to operate as an
integrated single economic unit with respect to each other or in their dealing
with any other entity;

 

 

 

          (o) The Borrower will keep correct and complete books and records of
account and minutes of the meetings and other proceedings of its stockholder and
board of directors, as applicable, and the resolutions, agreements and other
instruments of the Borrower will be continuously maintained as official records
by the Borrower; and

 

 

 

          (p) The Borrower will conduct its business solely in its own legal
name and in a manner separate from the Originators so as not to mislead others
with whom they are dealing.

 

 

ARTICLE VIII.
ADMINISTRATION AND COLLECTION

          Section 8.1 Designation of Servicer.

                    (a) Quest Diagnostics as Initial Servicer. The servicing,
administering and collection of the Receivables shall be conducted by the Person
designated as Servicer hereunder from time to time in accordance with this
Section 8.1. Until both of the Co-Agents give to Quest Diagnostics a Successor
Notice (as defined in Section 8.1(b)), Quest Diagnostics is hereby designated
as, and hereby agrees to perform the duties and obligations of, Servicer
pursuant to the terms hereof.

32

--------------------------------------------------------------------------------



                    (b) Successor Notice; Servicer Transfer Events. Upon Quest
Diagnostics’ receipt of a notice from both of the Co-Agents following a Servicer
Transfer Event of the designation of a new Servicer (a “Successor Notice”),
Quest Diagnostics agrees that it will terminate its activities as Servicer
hereunder in a manner that will facilitate the transition of the performance of
such activities to the new Servicer, and, after agreeing in writing to be bound
by the terms of this Agreement (including, without limitation, the provisions of
Section 14.14), the Co-Agents’ designee shall assume each and all of Quest
Diagnostics’ obligations to service and administer such Receivables, on the
terms and subject to the conditions herein set forth, and Quest Diagnostics
shall use its reasonable best efforts to assist the Co-Agents’ designee in
assuming such obligations. Without limiting the foregoing, Quest Diagnostics
agrees, at its expense, to take all actions necessary to provide the new
Servicer with access to all computer software necessary to generate reports
useful in collecting or billing Receivables, solely for use in collecting and
billing Receivables. If Quest Diagnostics disputes the occurrence of a Servicer
Transfer Event, Quest Diagnostics may take appropriate action to resolve such
dispute; provided that Quest Diagnostics must terminate its activities hereunder
as Servicer and allow the newly designated Servicer to perform such activities
on the date specified by the Co-Agents as described above, notwithstanding the
commencement or continuation of any proceeding to resolve the aforementioned
dispute, if both of the Co-Agents reasonably determines, in good faith, that
such termination is necessary or advisable to protect the Secured Parties’
interests hereunder.

                    (c) Subcontracts. So long as Quest Diagnostics (or any of
its existing or hereafter arising Affiliates approved by the Co-Agents at the
request of Quest Diagnostics or the Borrower subject to satisfaction of the
Rating Agency Condition) is acting as the Servicer, it may subcontract with any
other Originator or other direct or indirect Subsidiary of Quest Diagnostics,
for servicing, administering or collecting all or any portion of the
Receivables, provided, however, that no such subcontract shall relieve Quest
Diagnostics (or such approved affiliated substitute Servicer, if such approval
is not conditioned upon Quest Diagnostics’ issuance of a performance guaranty
with respect to such affiliated substitute Servicer) of its primary liability
for performance of its duties as Servicer pursuant to the terms hereof and any
such sub-servicing arrangement may be terminated at the request of any of the
Agents at any time after a Successor Notice has been given. In addition to the
foregoing, with the prior written consent of the Co-Agents (which consent shall
not be unreasonably withheld or delayed), any Servicer may subcontract with
other Persons for servicing, administering or collecting all or any portion of
the Receivables, provided, however, that no such subcontract shall relieve such
Servicer of its primary liability for performance of its duties as Servicer
pursuant to the terms hereof and any such sub-servicing arrangement may be
terminated at the request of any of the Agents at any time that the Co-Agents
reasonably determine that such sub-servicer is not performing adequately.

                    (d) Expense Indemnity after a Servicer Transfer Event. In
addition to, and not in lieu of the Servicer’s Fee, if Quest Diagnostics or one
of its Affiliates is replaced as Servicer following a Servicer Transfer Event,
the Borrower shall reimburse the Servicer within 10 Business Days after receipt
of a written invoice, any and all reasonable costs and expenses of the Servicer
incurred in connection with its servicing of the Receivables for the benefit of
the Secured Parties.

33

--------------------------------------------------------------------------------



          Section 8.2 Duties of Servicer.

                    (a) Appointment; Duties in General. Each of the Borrower,
the Lenders and the Agents hereby appoints as its agent, the Servicer, as from
time to time designated pursuant to Section 8.1, to enforce its rights and
interests in and under the Collateral. The Servicer shall take or cause to be
taken all such actions as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.

                    (b) Segregation of Collections. The Servicer shall not be
required (unless otherwise requested by any of the Agents) to segregate the
funds constituting Collections prior to the remittance thereof in accordance
with Article III. If instructed by any of the Agents, the Servicer shall
segregate Collections and deposit them into the Collateral Account not later
than the first Business Day following receipt by the Servicer of such
Collections in immediately available funds.

                    (c) Modification of Receivables. Quest Diagnostics, while it
is the Servicer, may, in accordance with the Credit and Collection Policy, so
long as no Event of Default shall have occurred and be continuing, extend the
maturity or adjust the Unpaid Net Balance of any Receivable as Quest Diagnostics
may reasonably determine to be appropriate to maximize Collections of the
Receivables taken as a whole in a manner consistent with the Credit and
Collection Policy (although no such extension or adjustment shall alter the
status of such Receivable as a Defaulted Receivable or a Delinquent Receivable
or, in the case of an adjustment, limit the rights of the Agents or the Lenders
under Section 3.4).

                    (d) Contracts and Records. Each Loan Party shall deliver to
the Servicer, and the Servicer shall, or shall direct the Originators as
sub-servicers to, hold in trust for the Borrower and the Secured Parties, all
Contracts and Records.

                    (e) Certain Duties to the Borrower. The Servicer shall, as
soon as practicable following receipt, turn over to the Borrower (i) that
portion of the Collections which are not required to be turned over to each of
the Co-Agents, less the Servicer’s Fee and all reasonable and appropriate
out-of-pocket costs and expenses of the Servicer of servicing, collecting and
administering the Receivables to the extent not covered by the Servicer’s Fee
received by it, and (ii) the Collections of any receivable which is not a
Receivable. The Servicer, if other than Quest Diagnostics or any other Loan
Party or Affiliate thereof, shall, as soon as practicable upon demand, deliver
to the Borrower all Contracts and other Records in its possession that evidence
or relate to receivables of the Borrower other than Receivables, and copies of
all Contracts and other Records in its possession that evidence or relate to
Receivables, Obligors or Related Assets.

                    (f) Termination. The Servicer’s authorization under this
Agreement shall terminate upon the Final Payout Date.

                    (g) Power of Attorney. The Borrower hereby grants to the
Servicer an irrevocable power of attorney, with full power of substitution,
coupled with an interest, to take in the name of the Borrower all steps which
are necessary or advisable to endorse, negotiate or otherwise

34

--------------------------------------------------------------------------------



realize on any writing or other right of any kind held or transmitted by the
Borrower or transmitted or received by Lender in connection with any Receivable.
This power of attorney shall automatically terminate as to any Servicer replaced
in accordance with Section 8.1(b) and shall automatically transfer to its
successor.

          Section 8.3 Rights of the Agents.

                    (a) Notice to Obligors. At any time when an Event of Default
has occurred and is continuing, any of the Agents may notify the Obligors of
Receivables, or any of them, of the Borrower’s ownership of the Receivables, and
the Administrative Agent’s security interest, for the benefit of the Secured
Parties, in the Collateral.

                    (b) Notice to Collection Banks. At any time, the
Administrative Agent is hereby authorized to give notice to the Collection
Banks, as provided in the Collection Account Agreements, of the transfer to the
Administrative Agent of dominion and control over the Lockboxes and the
Collection Accounts, and the Administrative Agent hereby agrees to give such
notice upon request of either of the Co-Agents. The Borrower and the Servicer
hereby transfer to the Administrative Agent, effective when the Administrative
Agent shall give notice to the Collection Banks as provided in the Collection
Account Agreements, the exclusive dominion and control over the Lockboxes and
the Collection Accounts, and shall take any further action that the
Administrative Agent may reasonably request to effect such transfer.

                    (c) Rights on Servicer Transfer Event. At any time following
the designation of a Servicer other than Quest Diagnostics (or one of its
approved Affiliates) pursuant to Section 8.1:

                    (i) Any of the Agents may direct the Obligors of
Receivables, or any of them, to pay all amounts payable under any Receivable
directly to the Administrative Agent or its designee.

                    (ii) Any Loan Party shall, at any Agent’s request and at
such Loan Party’s expense, give notice of the Administrative Agent’s security
interest in the Collateral to each Obligor of Receivables and direct that
payments be made directly to the Administrative Agent or its designee.

                    (iii) Each Loan Party shall, at any Agent’s request: (A)
assemble and make available all of the Contracts and Records which are necessary
or reasonably desirable to collect the Collateral, and make the same available
to the successor Servicer at such place or places as the Administrative Agent
may reasonably request, and (B) segregate all cash, checks and other instruments
received by it from time to time constituting Collections in a manner acceptable
to the Agents and promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
successor Servicer.

                    (iv) Each of the Loan Parties, the Co-Agents and the Lenders
hereby authorizes the Administrative Agent and grants to the Administrative
Agent an irrevocable power of attorney (which shall terminate on the Final
Payout Date), to take any and all steps in such Person’s name and on behalf of
such Person which are necessary or desirable, in the determination of the
Administrative Agent, to collect all amounts due under any and all Receivables,
including, without limitation, endorsing any Loan Party’s name on checks and
other

35

--------------------------------------------------------------------------------



instruments representing Collections and enforcing such Receivables and the
related Contracts and Invoices.

          Section 8.4 Responsibilities of Loan Parties. Anything herein to the
contrary notwithstanding:

                    (a) Contracts. Each Originator shall remain responsible for
performing all of its obligations (if any) under each Contract to the same
extent as if no ownership interest or security interests had been conveyed under
the Transactions Documents, and the exercise by the Administrative Agent or its
designee of its rights and remedies hereunder shall not relieve such Originator
from such obligations.

                    (b) Limitation of Liability. The Secured Parties shall not
have any obligation or liability with respect to any Receivables, Invoices or
Contracts, nor shall any of them be obligated to perform any of the obligations
of any Loan Party or any Originator thereunder.

          Section 8.5 Further Action Evidencing the Security Interest. Each Loan
Party agrees that from time to time, at its expense, it will promptly execute
(if legally required) and deliver all further instruments and documents, and
take all further action that the Administrative Agent or its designee may
reasonably request in order to perfect, protect or more fully evidence the
Administrative Agent’s security interest, on behalf of the Secured Parties, in
the Collateral, or to enable the Administrative Agent or its designee to
exercise or enforce any of the Secured Parties’ respective rights hereunder or
under any Transaction Document in respect thereof. In furtherance of the
foregoing, to the maximum extent permitted by applicable law, each Loan Party
(i) authorizes the Agent to execute any such agreements, instruments or other
documents in such Loan Party’s name and to file such agreements, instruments or
other documents in any appropriate filing office, (ii) authorizes the
Administrative Agent to file any financing statement required hereunder or under
any other Loan Document, and any continuation statement or amendment with
respect thereto, in any appropriate filing office without the signature of such
Loan Party (including, without limitation, in the case of the Borrower, any such
financing statements that indicate the Collateral as “all assets” or words of
similar import), and (iii) ratifies the filing of any financing statement, and
any continuation statement or amendment with respect thereto, filed without the
signature of such Loan Party prior to the date hereof; provided that the
Administrative Agent shall provide prompt written notice to such Loan Party
after filing any such record without the signature of such Loan Party.

          Section 8.6 Application of Collections. Except as otherwise specified
by such Obligor or required by the underlying Contract or law, any payment by an
Obligor in respect of any indebtedness owed by it to an Originator or to the
Borrower shall be applied first, as a Collection of any Receivable or
Receivables then outstanding of such Obligor in the order of the age of such
Receivables, starting with the oldest of such Receivables (unless another
reasonable basis for allocation of such payments to the Receivables of such
Obligor exists), and second, to any other indebtedness of such Obligor.

36

--------------------------------------------------------------------------------



ARTICLE IX.
SECURITY INTEREST

          Section 9.1 Grant of Security Interest. To secure the due and punctual
payment of the Obligations, whether now or hereafter existing, due or to become
due, direct or indirect, or absolute or contingent, including, without
limitation, all Indemnified Amounts, in each case pro rata according to the
respective amounts thereof, the Borrower hereby pledges to the Administrative
Agent, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of the Borrower’s right, title and interest now or hereafter
existing in, to and under (a) all the Receivables and Related Assets, (b) the
Sale Agreement, (c) the rights to demand and receive payment of the Demand
Advances, and (d) all proceeds of any of the foregoing (collectively, the
“Collateral”).

          Section 9.2 Termination after Final Payout Date. Each of the Secured
Parties hereby authorizes the Administrative Agent, and the Administrative Agent
hereby agrees, promptly after the Final Payout Date to execute and deliver to
the Borrower such UCC-3 termination statements as may be necessary to terminate
the Administrative Agent’s security interest in and Lien upon the Collateral,
all at the Borrower’s expense. Upon the Final Payout Date, all right, title and
interest of the Administrative Agent and the other Secured Parties in and to the
Collateral shall terminate.

          Section 9.3 Limitation on Rights to Collateral Proceeds. Nothing in
this Agreement shall entitle the Secured Parties to receive or retain proceeds
of the Collateral in excess of the aggregate amount of the Obligations owing to
such Secured Party (or to any Indemnified Party claiming through such Secured
Party).

ARTICLE X.
EVENTS OF DEFAULT

          Section 10.1 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” hereunder:

 

 

 

          (a) The Servicer or the Borrower shall fail to make (i) when and as
required to be made by it herein, any payment, prepayment or deposit of any
amount of principal of any Loan, or (ii) within three (3) days after the same
becomes due, any payment of any amount of interest, fees or other Obligations
payable hereunder or under any other Transaction Document; provided that any
interest, fees or other amounts which are not paid on the due date shall bear
interest at the Default Rate after such due date.

 

 

 

          (b) Any representation or warranty made or deemed to be made by any
Loan Party (or any of its officers) under this Agreement or any other
Transaction Document or in any Monthly Report, Weekly Report, computation of
Cash Collateral Payment or other information or report delivered pursuant hereto
shall prove to have been false or incorrect in any material adverse respect when
made, provided that the materiality threshold in this subsection shall not be
applicable with respect to any representation or warranty which itself contains
a materiality threshold.

37

--------------------------------------------------------------------------------




 

 

 

           (c) Any Loan Party fails to perform or observe any other term or
covenant contained in this Agreement or any other Transaction Document, and such
default shall continue unremedied for a period of 5 days (in the case of
nonperformance or nonobservance by the Servicer) or 10 days (in the case of
nonperformance or nonobservance by the Borrower) after the earlier to occur of
(i) the date upon which written notice thereof is given to such Loan Party by
the Administrative Agent and (ii) the date the applicable Loan Party becomes
aware thereof.

 

 

 

          (d) (i)The Borrower shall (A) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness of which the aggregate
unpaid principal amount is in excess of $11,600, when and as the same shall
become due and payable (after expiration of any applicable grace period) or (B)
fail to observe or perform any other term, covenant, condition or agreement
(after expiration of any applicable grace period) contained in any agreement or
instrument evidencing or governing any such Indebtedness if the effect of any
failure referred to in this clause (B) is to cause, or permit the holder or
holders of such Indebtedness or a trustee on its or their behalf (with or
without the giving of notice, the lapse of time or both) to cause, such
Indebtedness to become due prior to its stated maturity; or (ii)any of the
Originators (A) shall fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness of which the aggregate unpaid
principal amount is in excess of $100,000,000 (or such other amount as may be
set forth in the comparable provision of the Credit Agreement), when and as the
same shall become due and payable (after expiration of any applicable grace
period) or (B) shall fail to observe or perform any other term, covenant,
condition or agreement (after expiration of any applicable grace period)
contained in any agreement or instrument evidencing or governing any
Indebtedness in excess of $100,000,000 (or such other amount as may be set forth
in the comparable provision of the Credit Agreement), in aggregate principal
amount of the Originators if, as a result of such failure, the holder or holders
of the Indebtedness outstanding thereunder (or an agent or a trustee on their
behalf) cause the holder or holders of such Indebtedness or an agent or a
trustee on its or their behalf to cause such Indebtedness to become due prior to
its stated maturity.

 

 

 

          (e) An Event of Bankruptcy shall have occurred and remain continuing
with respect to the Borrower or the Servicer.

 

 

 

          (f) The three-calendar month rolling average Dilution Ratio at any
Cut-Off Date exceeds 6.00%.

 

 

 

          (g) The three-calendar month rolling average Default Trigger Ratio at
any Cut-Off Date exceeds 15.40%.

 

 

 

          (h) The three-calendar month rolling average Delinquency Ratio at any
Cut-Off Date exceeds 9.00%.

 

 

 

          (i) The occurrence of any Missing Information Trigger Event.

 

 

 

          (j) The three-calendar month rolling average Collections Ratio at any
Cut-Off Date is less than 32.00%.


38

--------------------------------------------------------------------------------



 

 

 

 

          (k) On any Settlement Date, after giving effect to the payments made
under Article II or Article III, the aggregate outstanding principal balances of
the Advances exceed the Allocation Limit.

 

 

 

          (l) A Change in Control shall occur.

 

 

 

          (m) The Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Internal Revenue Code with regard to any of the
Receivables or Related Assets and such lien shall not have been released within
seven (7) days, or the PBGC shall, or shall indicate its intention to, file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
Receivables or Related Assets.

 

 

 

          (n) The Administrative Agent, on behalf of the Secured Parties, for
any reason, does not have a valid, perfected first priority security interest in
the Receivables and the Related Assets.

 

 

 

          (o) (i)A final judgment or judgments for the payment of money in
excess of $11,600 in the aggregate (exclusive of judgment amounts to the extent
covered by insurance or indemnity payments) shall be rendered by one or more
courts, administrative tribunals or other bodies having jurisdiction against the
Borrower and the same shall not be discharged (or provision which results in a
stay of execution shall not be made for such discharge), vacated or bonded
pending appeal, or a stay of execution thereof shall not be procured, within 60
days from the date of entry thereof and the Borrower shall not, within said
period of 60 days, or such longer period during which execution of the same
shall have been stayed, appeal therefrom and cause the execution thereof to be
stayed during such appeal; or (ii) a final judgment or judgments for the payment
of money in excess of $100,000,000 (or such other amount as may be set forth in
the comparable provision of the Credit Agreement) in the aggregate (exclusive of
judgment amounts to the extent covered by insurance or indemnity payments) shall
be rendered by one or more courts, administrative tribunals or other bodies
having jurisdiction against any Originator and the same shall not be discharged
(or provision which results in a stay of execution shall not be made for such
discharge), vacated or bonded pending appeal, or a stay of execution thereof
shall not be procured, within 60 days from the date of entry thereof and such
Originator shall not, within said period of 60 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal.

 

 

 

          (p) An ERISA Event or noncompliance with respect to Foreign Plans
shall have occurred that when taken together with all other ERISA Events and
noncompliance with respect to Foreign Plans that have occurred, is reasonably
likely to result in liability of any Originator or Loan Party in an aggregate
amount exceeding $100,000,000 (or such other amount as may be set forth in the
comparable provision of the Credit Agreement).

 

 

 

          (q) Quest Diagnostics shall fail to comply with any of the financial
covenants set forth in Sections 7.2(a) and (b) (or analogous successor
provisions) of the Credit Agreement.

39

--------------------------------------------------------------------------------




 

 

 

          (r) The occurrence of the Sale Termination Date under and as defined
in the Sale Agreement.

 

 

 

          (s) Any other event occurs that (i) could reasonably be expected to
have a Material Adverse Effect of the type described in clause (d) of the
definition thereof, or (ii) has had a Material Adverse Effect of the type
described in any clause of the definition thereof.

          Section 10.2 Remedies.

                    (a) Optional Acceleration. Upon the occurrence of an Event
of Default (other than an Event of Default described in Section 10.1(e) with
respect to the Borrower), the Administrative Agent may by notice to the
Borrower, declare the Termination Date to have occurred and the Obligations to
be immediately due and payable, whereupon the Aggregate Commitment shall
terminate and all Obligations shall become immediately due and payable.

                    (b) Automatic Acceleration. Upon the occurrence of an Event
of Default described in Section 10.1(e) with respect to the Borrower, the
Termination Date shall automatically occur and the Obligations shall be
immediately due and payable.

                    (c) Additional Remedies. Upon the Termination Date pursuant
to this Section 10.2, the Aggregate Commitment will terminate, no Loans or
Advances thereafter will be made, and the Administrative Agent, on behalf of the
Secured Parties, shall have, in addition to all other rights and remedies under
this Agreement or otherwise, all other rights and remedies provided to a secured
party upon default under the UCC of each applicable jurisdiction and other
applicable laws, which rights shall be cumulative.

ARTICLE XI.
THE AGENTS

          Section 11.1 Appointment.

 

 

 

          (a) Each member of the VFCC Group hereby irrevocably designates and
appoints Wachovia Bank, National Association as VFCC Agent hereunder and under
the other Transaction Documents to which the VFCC Agent is a party, and
authorizes the VFCC Agent to take such action on its behalf under the provisions
of the Transaction Documents and to exercise such powers and perform such duties
as are expressly delegated to the VFCC Agent by the terms of the Transaction
Documents, together with such other powers as are reasonably incidental thereto.
Each member of the Gotham Group hereby irrevocably designates and appoints BTMU
as Gotham Agent hereunder and under the other Transaction Documents to which the
Gotham Agent is a party, and authorizes the Gotham Agent to take such action on
its behalf under the provisions of the Transaction Documents and to exercise
such powers and perform such duties as are expressly delegated to the Gotham
Agent by the terms of the Transaction Documents, together with such other powers
as are reasonably incidental thereto. Each of the Lenders and the Co-Agents
hereby irrevocably designates and appoints The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch as Administrative Agent hereunder and under the
Transaction Documents to which the Administrative Agent is a party, and
authorizes

40

--------------------------------------------------------------------------------




 

 

 

the Administrative Agent to take such action on its behalf under the provisions
of the Transaction Documents and to exercise such powers and perform such duties
as are expressly delegated to the Administrative Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, none of the Agents shall have any duties or responsibilities,
except those expressly set forth in the Transaction Documents to which it is a
party, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Agent shall be read into any Transaction Document or otherwise exist
against such Agent.

 

 

 

          (b) The provisions of this Article XI are solely for the benefit of
the Agents and the Lenders, and neither of the Loan Parties shall have any
rights as a third-party beneficiary or otherwise under any of the provisions of
this Article XI, except that this Article XI shall not affect any obligations
which any of the Agents or Lenders may have to either of the Loan Parties under
the other provisions of this Agreement.

 

 

 

          (c) In performing its functions and duties hereunder, (i) the VFCC
Agent shall act solely as the agent of the members of the VFCC Group and does
not assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for either of the Loan Parties or any of their
respective successors and assigns, (ii) the Gotham Agent shall act solely as the
agent of the members of the Gotham Group and does not assume nor shall be deemed
to have assumed any obligation or relationship of trust or agency with or for
either of the Loan Parties or any of their respective successors and assigns,
and (iii) the Administrative Agent shall act solely as the agent of the Secured
Parties and does not assume nor shall be deemed to have assumed any obligation
or relationship of trust or agency with or for either of the Loan Parties or any
of their respective successors and assigns.

          Section 11.2 Delegation of Duties. Each Agent may execute any of its
duties under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care except for agents and attorneys-in fact to which any Agent
delegates all or substantially all of its duties as an Agent which are not
approved by S&P, Moody’s and, so long as applicable, Fitch. No Agent shall be
responsible for the negligence or misconduct of agents or attorneys-in-fact
selected by it with reasonable care for due diligence and audit matters and
attorneys selected with reasonable care for legal matters.

          Section 11.3 Exculpatory Provisions. None of the Agents nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 11.2 under or in connection with this Agreement (except for its, their
or such Person’s own bad faith, gross negligence or willful misconduct), or (ii)
responsible in any manner to any of the Lenders or other Agents for any
recitals, statements, representations or warranties made by the Borrower
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, this Agreement or for the value, validity,

41

--------------------------------------------------------------------------------



effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other document furnished in connection herewith, or for any failure of
either of the Loan Parties to perform its respective obligations hereunder, or
for the satisfaction of any condition specified in Article V, except receipt of
items required to be delivered to such Agent. None of the Agents shall be under
any obligation to any other Agent or any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement, or to inspect the properties, books or
records of the Loan Parties. This Section 11.3 is intended solely to govern the
relationship between the Agents, on the one hand, and the Lenders and their
respective Liquidity Banks, on the other.

          Section 11.4 Reliance by Agents.

 

 

 

          (a) Each of the Agents shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, telecopy or telex message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by such Agent. Each of the Agents shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of such of its Lenders and Liquidity Banks, as it
shall determine to be appropriate under the relevant circumstances, or it shall
first be indemnified to its satisfaction by its Constituent Liquidity Banks
against any and all liability, cost and expense which may be incurred by it by
reason of taking or continuing to take any such action.

 

 

 

          (b) Any action taken by any of the Agents in accordance with Section
11.4(a) shall be binding upon all of the Agents and the Lenders.

          Section 11.5 Notice of Events of Default. None of the Agents shall be
deemed to have knowledge or notice of the occurrence of any Event of Default or
Unmatured Default unless such Agent has received notice from another Agent, a
Lender or a Loan Party referring to this Agreement, stating that an Event of
Default or Unmatured Default has occurred hereunder and describing such Event of
Default or Unmatured Default. In the event that any of the Agents receives such
a notice, it shall promptly give notice thereof to the Lenders and the other
Agents. The Administrative Agent shall take such action with respect to such
Event of Default or Unmatured Default as shall be directed by either of the
Co-Agents provided that the Administrative Agent is indemnified to its
satisfaction by such Co-Agent and its Constituent Liquidity Banks against any
and all liability, cost and expense which may be incurred by it by reason of
taking any such action.

          Section 11.6 Non-Reliance on Other Agents and Lenders. Each of the
Lenders expressly acknowledges that none of the Agents, nor any of the Agents’
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any of the Agents hereafter taken, including, without limitation, any review of
the affairs of the Loan Parties, shall be deemed to constitute any

42

--------------------------------------------------------------------------------



representation or warranty by such Agent. Each of the Lenders also represents
and warrants to the Agents and the other Lenders that it has, independently and
without reliance upon any such Person (or any of their Affiliates) and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Loan
Parties and made its own decision to enter into this Agreement. Each of the
Lenders also represents that it will, independently and without reliance upon
the Agents or any other Liquidity Bank or Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, prospects, financial and
other condition and creditworthiness of the Loan Parties. The Agents, the
Lenders and their respective Affiliates, shall have no duty or responsibility to
provide any party to this Agreement with any credit or other information
concerning the business, operations, property, prospects, financial and other
condition or creditworthiness of the Loan Parties which may come into the
possession of such Person or any of its respective officers, directors,
employees, agents, attorneys-in-fact or affiliates, except that each of the
Agents shall promptly distribute to the other Agents and the Lenders, copies of
financial and other information expressly provided to it by either of the Loan
Parties pursuant to this Agreement.

          Section 11.7 Indemnification of Agents. Each Liquidity Bank agrees to
indemnify (a) its applicable Co-Agent, (b) the Administrative Agent, and (c) the
officers, directors, employees, representatives and agents of each of the
foregoing (to the extent not reimbursed by the Loan Parties and without limiting
the obligation of the Loan Parties to do so), ratably in accordance with their
respective Loans, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for such Co-Agent, the Administrative Agent or
such Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Co-Agent or the
Administrative Agent or such Person shall be designated a party thereto) that
may at any time be imposed on, incurred by or asserted against such Co-Agent,
the Administrative Agent or such Person as a result of, or arising out of, or in
any way related to or by reason of, any of the transactions contemplated
hereunder or the execution, delivery or performance of this Agreement or any
other document furnished in connection herewith (but excluding any such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the bad faith, gross
negligence or willful misconduct of such Co-Agent, the Administrative Agent or
such Person as finally determined by a court of competent jurisdiction).

          Section 11.8 Agents in their Individual Capacities. Each of the Agents
in its individual capacity and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Loan Parties and
their Affiliates as though such Agent were not an Agent hereunder. With respect
to its Loans, if any, pursuant to this Agreement, each of the Agents shall have
the same rights and powers under this Agreement as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each of the Agents in their individual capacities.

43

--------------------------------------------------------------------------------



          Section 11.9 [Reserved].

          Section 11.10 Conflict Waivers.

 

 

 

          (a) Wachovia acts, or may in the future act: (i) as administrative
agent for VFCC, (ii) as issuing and paying agent for VFCC’s Commercial Paper
Notes, (iii) to provide credit or liquidity enhancement for the timely payment
for VFCC’s Commercial Paper Notes and (iv) to provide other services from time
to time for VFCC (collectively, the “Wachovia Roles”). Without limiting the
generality of Sections 11.1 and 11.8, each of the Administrative Agent and the
Lenders hereby acknowledges and consents to any and all Wachovia Roles and
agrees that in connection with any Wachovia Role, Wachovia may take, or refrain
from taking, any action which it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for VFCC, the
giving of notice to the Liquidity Banks of a mandatory purchase pursuant to the
VFCC Liquidity Agreement, and hereby acknowledges that neither Wachovia nor any
of its Affiliates has any fiduciary duties hereunder to any Lender (other than
VFCC) arising out of any of the Wachovia Roles.

 

 

 

          (b) BTMU acts, or may in the future act: (i) as administrator of
Gotham, (ii) to provide credit or liquidity enhancement for the timely payment
for Gotham’s Commercial Paper and (iii) to provide other services from time to
time for Gotham (collectively, the “BTMU Roles”). Without limiting the
generality of Sections 11.1 and 11.8, each of the Agents and the Lenders hereby
acknowledges and consents to any and all BTMU Roles and agrees that in
connection with any BTMU Role, BTMU may take, or refrain from taking, any action
which it, in its discretion, deems appropriate, , including, without limitation,
in its role as administrator of Gotham, the giving of notice to the Gotham
Liquidity Banks of a mandatory purchase pursuant to the Gotham Liquidity
Agreement, and hereby acknowledges that neither BTMU nor any of its Affiliates
has any fiduciary duties hereunder to any Lender (other than Gotham) arising out
of any of the BTMU Roles.

          Section 11.11 UCC Filings. Each of the Secured Parties hereby
expressly recognizes and agrees that the Administrative Agent may be listed as
the assignee or secured party of record on the various UCC filings required to
be made under the Transaction Documents in order to perfect their respective
interests in the Collateral, that such listing shall be for administrative
convenience only in creating a record or nominee holder to take certain actions
hereunder on behalf of the Secured Parties and that such listing will not affect
in any way the status of the Secured Parties as the true parties in interest
with respect to the Collateral. In addition, such listing shall impose no duties
on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article XI.

44

--------------------------------------------------------------------------------



ARTICLE XII.
ASSIGNMENTS AND PARTICIPATIONS

          Section 12.1 Restrictions on Assignments, etc.

 

 

 

          (a) No Loan Party may assign its rights, or delegate its duties
hereunder or any interest herein without the prior written consent of each of
the Agents and satisfaction of the Rating Agency Condition; provided, however,
that the foregoing shall not be deemed to restrict Quest Diagnostics’ right,
prior to delivery of a Successor Notice, to request the Agents’ consent to the
appointment of an Affiliate as replacement Servicer (subject to satisfaction of
the Rating Agency Condition) or to delegate all or any portion of its duties as
Servicer to other Originators, as sub-servicers, so long as Quest Diagnostics
remains primarily liable for the performance or non-performance of such duties.

 

 

 

          (b) Each of the Conduits may, at any time, assign all or any portion
of any of its Loans, or sell participations therein, to its Constituent
Liquidity Banks (or to its Co-Agent for the ratable benefit of its Constituent
Liquidity Banks).

 

 

 

          (c) In addition to, and not in limitation of, assignments and
participations described in Section 12.1(b):

                     (i) in the event that any of the Liquidity Banks becomes a
Downgraded Liquidity Bank, such Downgraded Liquidity Bank shall give prompt
written notice of its Downgrading Event to the applicable Co-Agent and the
Borrower. Within 5 Business Days after the Borrower’s receipt of such notice,
the Borrower may propose an Eligible Assignee who is willing to accept an
assignment of, and to assume, such Downgraded Liquidity Bank’s rights and
obligations under this Agreement and under the Liquidity Agreement to which it
is a party. In the event that the Borrower fails to propose such an Eligible
Assignee within such 5 Business Day period, or such Eligible Assignee does not
execute and deliver assignment and assumption documents reasonably acceptable to
such Downgraded Liquidity Bank and such Co-Agent, and pays the Downgraded
Liquidity Bank’s Obligations in full, in each case, not later than 5:00 p.m.
(New York City time) on the 10th Business Day following the Borrower’s receipt
of notice of such Downgrading Event, such Co-Agent may identify an Eligible
Assignee without the Borrower’s consent, and the Downgraded Liquidity Bank shall
promptly assign its rights and obligations to the Eligible Assignee designated
by such Co-Agent against payment in full of its Obligations;

                    (ii) each of the Lenders may assign all or any portion of
its Loans and, if applicable, its Commitment and Liquidity Commitment, to any
Eligible Assignee with the prior written consent of (A) the Borrower and (B)
such Lender’s applicable Co-Agent, which consents shall not be unreasonably
withheld or delayed; and

                    (iii) each of the Lenders may, without the prior written
consent of the Borrower or any of the Agents, sell participations in all or any
portion of their respective rights and obligations in, to and under the
Transaction Documents and the Obligations in accordance with Sections 12.2 and
14.7.

45

--------------------------------------------------------------------------------



          Section 12.2 Rights of Assignees and Participants.

 

 

 

           (a) Upon the assignment by a Lender in accordance with Section
12.1(b) or (c), the Eligible Assignee(s) receiving such assignment shall have
all of the rights and obligations of such Lender with respect to the Transaction
Documents and the Obligations (or such portion thereof as has been assigned).

 

 

 

           (b) In no event will the sale of any participation interest in any
Lender’s or any Eligible Assignee’s rights under the Transaction Documents or in
the Obligations relieve the seller of such participation interest of its
obligations, if any, hereunder or, if applicable, under the Liquidity Agreement
to which it is a party.

          Section 12.3 Terms and Evidence of Assignment. Any assignment to any
Eligible Assignee(s) pursuant to Section 1.2(c), 12.1(b) or 12.1(c) shall be
upon such terms and conditions as the assigning Lender and the applicable
Co-Agent, on the one hand, and the Eligible Assignee, on the other, may mutually
agree, and shall be evidenced by such instrument(s) or document(s) as may be
satisfactory to such Lender, the applicable Co-Agent and the Eligible
Assignee(s). Any assignment made in accordance with the terms of this Article
XII shall relieve the assigning Lender of its obligations, if any, under this
Agreement (and, if applicable, the Liquidity Agreement to which it is a party)
to the extent assigned and no Lender may assign or otherwise transfer any of its
rights and obligations hereunder except in accordance with the terms of this
Article XII.

ARTICLE XIII.
INDEMNIFICATION

          Section 13.1 Indemnities by the Borrower.

                    (a) General Indemnity. Without limiting any other rights
which any such Person may have hereunder or under applicable law, the Borrower
hereby agrees to indemnify each of the Affected Parties, each of their
respective Affiliates, and all successors, transferees, participants and assigns
and all officers, directors, shareholders, controlling persons, employees and
agents of any of the foregoing (each, an “Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, liabilities and
reasonable related out-of-pocket costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or relating to the Transaction Documents, the Obligations or the
Collateral, excluding, however: (i) Indemnified Amounts to the extent determined
by a court of competent jurisdiction to have resulted from bad faith, gross
negligence or willful misconduct on the part of such Indemnified Party or (ii)
recourse (except as otherwise specifically provided in this Agreement) for
Indemnified Amounts to the extent the same includes losses in respect of
Receivables which are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor or the related Obligor’s refusal
to pay; provided, however, that prior to the occurrence of an Event of Default,
the Indemnified Parties shall only be entitled to seek indemnity for the
reasonable fees and disbursements of a single law firm as special counsel to all
such Indemnified Parties (and, if required, a single law firm as local counsel
to all such Indemnified Parties in each relevant jurisdiction where the law firm
acting as

46

--------------------------------------------------------------------------------




 

 

special counsel is not licensed to practice). Without limiting the foregoing,
the Borrower shall indemnify each Indemnified Party for Indemnified Amounts
arising out of or relating to:

 

 

 

          (A) the creation of any Lien on, or transfer by any Loan Party of any
interest in, the Collateral other than as provided in the Transaction Documents;

 

 

 

          (B) any representation or warranty made by any Originator or Loan
Party (or any of its officers) under or in connection with any Transaction
Document, any Monthly Report, Weekly Report, computation of Cash Collateral
Payment or any other information or report delivered by or on behalf of any
Originator or Loan Party pursuant thereto, which shall have been false,
incorrect or misleading in any respect when made or deemed made or delivered, as
the case may be;

 

 

 

          (C) the failure by any Loan Party to comply with any applicable law,
rule or regulation with respect to any Receivable or the related Contract and/or
Invoice, including, without limitation, any state or local assignment of claims
act or similar legislation prohibiting or imposing notice and acknowledgement
requirements or other limitations or conditions on the assignment of a Specified
Government Receivable, or the nonconformity of any Receivable or the related
Contract and/or Invoice with any such applicable law, rule or regulation;

 

 

 

          (D) the failure to vest and maintain vested in the Borrower a
perfected ownership interest in all Collateral; or the failure to vest and
maintain vested in the Administrative Agent, for the benefit of the Secured
Parties, a valid and perfected first priority security interest in the
Collateral, free and clear of any other Lien, other than a Lien arising solely
as a result of an act of one of the Secured Parties, now or at any time
thereafter;

 

 

 

          (E) unless the Borrower has actual knowledge that the Administrative
Agent has prepared a financing statement, amendment or similar instrument or
document under the UCC of any applicable jurisdiction or other applicable laws
with respect to any Collateral, the failure to deliver to the Administrative
Agent on a timely basis any such financing statement, amendment or similar
instrument or document or to authorize its filing on a timely basis;

 

 

 

          (F) any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivables or the related Contract and/or
Invoice not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the services related to such Receivable or the
furnishing or failure to furnish such services;

 

 

 

          (G) any matter described in Section 3.4;

 

 

 

          (H) any failure of any Loan Party, as the Borrower, the Servicer or
otherwise, to perform its duties or obligations in accordance with the
provisions of this Agreement or the other Transaction Documents to which it is a
party;

47

--------------------------------------------------------------------------------




 

 

 

          (I) any claim of breach by any Loan Party of any related Contract
and/or Invoice with respect to any Receivable;

 

 

 

          (J) any Tax (but not including Taxes upon or measured by net income or
net profits or franchise Taxes in lieu of net income or net profits Taxes), all
interest and penalties thereon or with respect thereto, and all out-of-pocket
costs and expenses, including the reasonable fees and expenses of counsel in
defending against the same, which may arise by reason of the Administrative
Agent’s security interest in the Collateral;

 

 

 

          (K) the commingling of Collections of Receivables at any time with
other funds;

 

 

 

          (L) any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby or thereby, the use of the proceeds of any Loan, the
security interest in the Receivables and Related Assets or any other
investigation, litigation or proceeding relating to the Borrower or any of the
Originators in which any Indemnified Party becomes involved as a result of any
of the transactions contemplated hereby or thereby (other than an investigation,
litigation or proceeding (1) relating to a dispute solely amongst the Lenders
(or certain Lenders) and the Administrative Agent or (2) excluded by Section
13.1(a));

 

 

 

          (M) any products or professional liability, personal injury or damage
suit, or other similar claim arising out of or in connection with merchandise,
insurance or services that are the subject of any Contract, Invoice or any
Receivable;

 

 

 

          (N) any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

 

 

 

          (O) the occurrence of any Event of Default of the type described in
Section 10.1(e);

 

 

 

          (P) any loss incurred by any of the Secured Parties as a result of the
inclusion in the Borrowing Base of Receivables owing from any single Obligor and
its Affiliated Obligors which causes the aggregate Unpaid Net Balance of all
such Receivables to exceed the applicable Obligor Concentration Limit; or

 

 

 

          (Q) failure of any Specified Government Receivables to be recorded in
the applicable Originator’s or the Servicer’s billing and accounting systems
solely as a Client-Billed Receivable.

                    (b) Contest of Tax Claim; After-Tax Basis. If any
Indemnified Party shall have notice of any attempt to impose or collect any Tax
or governmental fee or charge for which indemnification will be sought from any
Loan Party under Section 13.1(a)(J), such Indemnified Party shall give prompt
and timely notice of such attempt to the Borrower and the Borrower shall have
the right, at its expense, to participate in any proceedings resisting or
objecting to the imposition or collection of any such Tax, governmental fee or
charge. Indemnification

48

--------------------------------------------------------------------------------



hereunder shall be in an amount necessary to make the Indemnified Party whole
after taking into account any tax consequences when actually realized by the
Indemnified Party of the payment of any of the aforesaid taxes or payments of
amounts indemnified against hereunder (including any deduction) and the receipt
of the indemnity payment provided hereunder or of any refund of any such tax
previously indemnified hereunder, including the effect of such tax, amount
indemnified against, deduction or refund on the amount of tax measured by net
income or profits which is or was payable by the Indemnified Party. For purposes
of this Agreement, an Indemnified Party shall be deemed to have “actually
realized” tax consequences to the extent that, and at such time as, the amount
of Taxes payable (including Taxes payable on an estimated basis) by such
Indemnified Party is increased above or reduced below, as the case may be, the
amount of Taxes that such Indemnified Party would be required to pay but for
receipt or accrual of the indemnity payment or the incurrence or payment of such
indemnified amount, as the case may be.

                    (c) Contribution. If for any reason the indemnification
provided above in this Section 13.1 (and subject to the exceptions set forth
therein) is unavailable to an Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

          Section 13.2 Indemnities by Servicer. Without limiting any other
rights which any Indemnified Party may have hereunder or under applicable law,
the Servicer hereby agrees to indemnify each of the Indemnified Parties
forthwith on demand, from and against any and all Indemnified Amounts awarded
against or incurred by any of them arising out of or relating to the Servicer’s
performance of, or failure to perform, any of its obligations under or in
connection with any Transaction Document, or any representation or warranty made
by the Servicer (or any of its officers) under or in connection with any
Transaction Document, any Monthly Report, Weekly Report, computation of Cash
Collateral Payment or any other information or report delivered by or on behalf
of the Servicer, which shall have been false, incorrect or misleading in any
material respect when made or deemed made or delivered, as the case may be, or
the failure of the Servicer to comply with any applicable law, rule or
regulation with respect to any Receivable or the related Contract and Invoice.
Notwithstanding the foregoing, in no event shall any Indemnified Party be
awarded any Indemnified Amounts (a) to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Indemnified Party or (b) as recourse for
Indemnified Amounts to the extent the same includes losses in respect of
Receivables which are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor.

                    If for any reason the indemnification provided above in this
Section 13.2 (and subject to the exceptions set forth therein) is unavailable to
an Indemnified Party or is insufficient to hold an Indemnified Party harmless,
then the Servicer shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Indemnified Party on the one hand and the Servicer on the other hand but
also the relative fault of such Indemnified Party as well as any other relevant
equitable considerations.

49

--------------------------------------------------------------------------------



ARTICLE XIV.
MISCELLANEOUS

          Section 14.1 Amendments, Etc. No amendment or waiver of any provision
of this Agreement nor consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be in writing and signed by each
of the Loan Parties and the Co-Agents, and any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that:

 

 

 

          (a) before either of the Co-Agents enters into such an amendment or
grants such a waiver or consent that is deemed to be material by S&P, Moody’s
or, at any time while it is rating either Conduit’s Commercial Paper Notes,
Fitch, the Rating Agency Condition (if applicable to such Co-Agent’s Conduit)
must be satisfied with respect to each of such Conduits,

 

 

 

          (b) without the prior written consent of all Liquidity Banks in a
Co-Agent’s Group, such Co-Agent will not amend, modify or waive any provision of
this Agreement which would (i) reduce the amount of any principal or interest
that is payable on account of its Conduit’s Loans or delay any scheduled date
for payment thereof; (ii) decrease the Required Reserve, decrease the spread
included in any Interest Rate or change the Servicer’s Fee; (iii) modify this
Section 14.1; or (iv) modify any yield protection or indemnity provision which
expressly inures to the benefit of assignees or participants of such Co-Agent’s
Conduit,

 

 

 

          (c) without the prior written consent of each Agent affected thereby,
no such amendment, waiver or consent shall amend, modify, terminate or waive any
provision of Article XI as the same applies to any Agent, or any other provision
hereof as the same applies to the rights or obligations of any Agent, in each
case without the consent of such Agent,

 

 

 

          (d) if less than all of the Co-Agents decline to approve a requested
amendment and within 90 days after the Borrower’s request for approval of such
amendment, and either (i) the Borrower prepays the Obligations of the dissenting
Co-Agent’s (or Co-Agents’) Group in full or (ii) finds one or more Eligible
Assignees to replace each such Co-Agent’s Group, then the requested amendment
shall become effective on the effective date of such prepayment or assignment as
to the remaining Lenders (and, if applicable, as to any replacement Lenders),
and

 

 

 

          (e) if less than all of the Co-Agents decline to approve a requested
waiver and (i) the Borrower either (A) identifies one or more Eligible
Assignee(s) to accept immediate written assignments of such Co-Agent’s Group’s
Commitment(s) and outstanding Obligations, or (B) immediately pays all
Obligations owing to the members of such Co-Agent’s (or Co-Agents’) Group(s) in
full, and (ii) the Administrative Agent has not already declared the Termination
Date to have occurred, such waiver shall become effective as to the remaining
Lenders on the effective date of such assignment or repayment.

50

--------------------------------------------------------------------------------



          Section 14.2 Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile communication) and shall be personally delivered or sent by
express mail or courier or by certified mail, postage prepaid, or by facsimile,
to the intended party at the address or facsimile number of such party set forth
on Schedule 14.2 or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, (a) if personally delivered
or sent by express mail or courier or if sent by certified mail, when received,
and (b) if transmitted by facsimile, when sent, receipt confirmed by telephone
or electronic means.

          Section 14.3 No Waiver; Remedies. No failure on the part of the
Administrative Agent or any of the other Secured Parties to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law. Without limiting the foregoing, each of the Administrative Agent and the
Lenders is hereby authorized by the Borrower at any time and from time to time,
to the fullest extent permitted by law, to set off and apply to payment of any
Obligations that are then due and owing any and all deposits (general or
special, time or demand provisional or final) at any time held and other
indebtedness at any time owing by such Person to or for the credit or the
account of the Borrower.

          Section 14.4 Binding Effect; Survival. This Agreement shall be binding
upon and inure to the benefit of each the Loan Parties, the Administrative
Agent, the Lenders and their respective successors and assigns, and the
provisions of Section 4.2 and Article XIII shall inure to the benefit of the
Affected Parties and the Indemnified Parties, respectively, and their respective
successors and assigns; provided, however, nothing in the foregoing shall be
deemed to authorize any assignment not permitted by Section 12.1. This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Final Payout Date. The rights and remedies with respect to any breach of any
representation and warranty made by the Borrower pursuant to Article VI and the
indemnification and payment provisions of Article XIII and Sections 4.2, 14.5,
14.6, 14.7, 14.8, 14.14 and 14.16 shall be continuing and shall survive any
termination of this Agreement.

          Section 14.5 Costs, Expenses and Stamp Taxes. In addition to their
obligations under the other provisions of this Agreement, the Loan Parties
jointly and severally agree to pay:

 

 

 

          (a) within 30 days after receipt of a written invoice therefor: all
reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, in connection with (i) the negotiation, preparation, execution and
delivery of this Agreement, the other Transaction Documents or the Liquidity
Agreement (subject to the limitations set forth in the Fee Letters), or (ii) the
administration of the Transaction Documents prior to an Event of Default
including, without limitation, (A) the reasonable fees and expenses of a single
law firm acting as counsel to the Administrative Agent and the Lenders incurred
in connection with any of the foregoing, and (B) subject to the limitations set
forth in the Fee Letters and in Section 7.1(c), the reasonable fees and expenses
of independent

51

--------------------------------------------------------------------------------




 

 

 

accountants incurred in connection with any review of any Loan Party’s books and
records either prior to or after the execution and delivery hereof;

 

 

 

          (b) within 30 days after receipt of a written invoice therefor: all
reasonable out-of-pocket costs and expenses (including, without limitation, the
reasonable fees and expenses of counsel and independent accountants) incurred by
each of the Lenders, the Administrative Agent and the Liquidity Banks in
connection with the negotiation, preparation, execution and delivery of any
amendment or consent to, or waiver of, any provision of the Transaction
Documents which is requested or proposed by any Loan Party (whether or not
consummated), the administration of the Transaction Documents following an Event
of Default (or following a waiver of or consent to any Event of Default), or the
enforcement by any of the foregoing Persons of, or any actual or claimed breach
of, this Agreement or any of the other Transaction Documents, including, without
limitation, (i) the reasonable fees and expenses of counsel to any of such
Persons incurred in connection with any of the foregoing or in advising such
Persons as to their respective rights and remedies under any of the Transaction
Documents in connection with any of the foregoing, and (ii) the reasonable fees
and expenses of independent accountants incurred in connection with any review
of any Loan Party’s books and records or valuation of the Receivables and
Related Assets; and

 

 

 

          (c) upon demand: all stamp and other similar or recording taxes and
fees payable or determined to be payable in connection with the execution,
delivery, filing and recording of this Agreement or the other Transaction
Documents (and Loan Parties, jointly and severally agree to indemnify each
Indemnified Party against any liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes and fees).

          Section 14.6 No Proceedings. Each of the parties hereto hereby agrees
that it will not institute against the Borrower, Gotham or VFCC, or join any
Person in instituting against the Borrower, Gotham or VFCC, any insolvency
proceeding (namely, any proceeding of the type referred to in the definition of
Event of Bankruptcy) so long as any Obligations (in the case of the Borrower) or
any Commercial Paper Notes or other senior Indebtedness issued by Gotham or
VFCC, as the case may be, shall be outstanding or there shall not have elapsed
one year plus one day since the last day on which any such Obligations and
Commercial Paper Notes or other senior Indebtedness shall have been outstanding.
The parties’ obligations under this Section 14.6 shall survive termination of
this Agreement.

          Section 14.7 Confidentiality of Borrower Information. Each of the
Agents and the Lenders agrees to keep information obtained by it pursuant to the
Transaction Documents confidential in accordance with such Agent’s or Lender’s
customary practices and in accordance with applicable law and agrees that it
will only use such information in connection with the transactions contemplated
hereby and not disclose any of such information other than (a) to such Agent’s
or Lender’s employees, representatives, directors, attorneys, auditors, agents,
professional advisors, trustees or affiliates who are advised of the
confidential nature thereof it solely for the purposes of evaluating,
administering and enforcing the transactions contemplated by the Transaction
Documents and making any necessary business judgments with respect thereto, or
to any direct or indirect contractual counterparty in swap agreements or such

52

--------------------------------------------------------------------------------



contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provision of this Section 14.7, such Agent or Lender being
liable for any breach of confidentiality by any Person described in this clause
(a) and with respect to disclosures to an Affiliate to the extent disclosed by
such Agent or Lender to such Affiliate), (b) to the extent such information
presently is or hereafter becomes available to such Agent or Lender on a
non-confidential basis from a Person not an Affiliate of such Agent or Lender
not known to such Lender to be violating a confidentiality obligation by such
disclosure, (c) to the extent disclosure is required by any Law, subpoena or
judicial order or process (provided that notice of such requirement or order
shall be promptly furnished to the applicable Loan Party unless such notice is
legally prohibited) or requested or required by bank, securities, insurance or
investment company regulations or auditors or any administrative body or
commission to whose jurisdiction such Agent or Lender may be subject, (d) to any
rating agency to the extent required in connection with any rating to be
assigned to such Lender, (e) to assignees or participants or prospective
assignees or participants who agree to be bound by the provisions of this
Section 14.7, (f) to the extent required in connection with any litigation
between any Loan Party and any Lender with respect to the Loans or any
Transaction Document, (g) to any dealer or placement agent for such party’s
Commercial Paper Notes, who (i) in the good faith belief of such party, has a
need to know such confidential information, (ii) is informed by such party of
the confidential nature of such information and the terms of this Section 14.7
and (iii) has agreed in writing to be bound by the provisions of this Section
14.7, (h) to any Liquidity Bank (whether or not on the date of disclosure, such
Liquidity Bank continues to be an Eligible Assignee), or to any other actual or
potential permitted assignee or participant permitted under Section 12.1 who has
agreed to be bound by the provisions of this Section 14.7, (i) to any rating
agency that maintains a rating for such party’s Commercial Paper Notes or is
considering the issuance of such a rating, for the purposes of reviewing the
credit of any Lender in connection with such rating, (j) to any other party to
this Agreement (and any independent attorneys and auditors of such party), for
the purposes contemplated hereby, (k) to any entity that provides a surety bond
or other credit enhancement to either Conduit solely for the purpose of
providing such surety bond or other credit enhancement and not for any other
purpose, (l) in connection with the enforcement of this Agreement or any other
Transaction Document to the extent required to exercise rights against the
Collateral, or (m) with the applicable Loan Party’s prior written consent. In
addition, each of the Lenders and the Agents may disclose on a “no name” basis
to any actual or potential investor in Commercial Paper Notes information
regarding the nature of this Agreement, the basic terms hereof (including
without limitation the amount and nature of the Aggregate Commitment and the
Advances), the nature, amount and status of the Receivables, and the current
and/or historical ratios of losses to liquidations and/or outstandings with
respect to the Receivables. This Section 14.7 shall survive termination of this
Agreement.

          Section 14.8 Confidentiality of Program Information.

                    (a) Confidential Information. Each party hereto acknowledges
that the Conduits and the Agents regard the structure of the transactions
contemplated by this Agreement to be proprietary, and each such party agrees
that:

                    (i) it will not disclose without the prior consent of each
Conduit or each Agent (other than to the directors, employees, auditors, counsel
or affiliates (collectively,

53

--------------------------------------------------------------------------------



“representatives”) of such party, each of whom shall be informed by such party
of the confidential nature of the Program Information (as defined below) and of
the terms of this Section 14.8): (A) any information regarding the pricing in,
or copies of, the Liquidity Agreements or the Fee Letters, or (B) any
information which is furnished by either Conduit or any Agent to such party and
which is designated by such Conduit or such Agent to such party in writing or
otherwise as confidential or not otherwise available to the general public (the
information referred to in clauses (A) and (B) is collectively referred to as
the “Program Information”); provided, however, that such party may disclose any
such Program Information (1) as may be required by any municipal, state, federal
or other regulatory body having or claiming to have jurisdiction over such
party, including, without limitation, the SEC, (2) in order to comply with any
law, order, regulation, regulatory request or ruling applicable to such party,
(3) subject to subsection (c) below, in the event such party is legally
compelled (by interrogatories, requests for information or copies, subpoena,
civil investigative demand or similar process) to disclose any such Program
Information, or (4) in financial statements as required by GAAP;

                    (ii) it will use the Program Information solely for the
purposes of evaluating, administering and enforcing the transactions
contemplated by the Transaction Documents and making any necessary business
judgments with respect thereto; and

                    (iii) it will, upon demand, return (and cause each of its
representatives to return) to the applicable Co-Agent, all documents or other
written material received from either Conduit in connection with (a)(i)(B) above
and all copies thereof made by such party which contain the Program Information.

                    (b) Availability of Confidential Information. This Section
14.8 shall be inoperative as to such portions of the Program Information which
are or become generally available to the public or such party on a
nonconfidential basis from a source other than the Administrative Agent or were
known to such party on a nonconfidential basis prior to its disclosure by the
Administrative Agent.

                    (c) Legal Compulsion to Disclose. In the event that any
party or anyone to whom such party or its representatives transmits the Program
Information is requested or becomes legally compelled (by interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any of the Program Information, such party will
provide the Administrative Agent with prompt written notice so that the
Administrative Agent may seek a protective order or other appropriate remedy
and/or, if it so chooses, agree that such party may disclose such Program
Information pursuant to such request or legal compulsion. In the event that such
protective order or other remedy is not obtained, or the Administrative Agent
agrees that such Program Information may be disclosed, such party will furnish
only that portion of the Program Information which (in such party’s good faith
judgment) is legally required to be furnished and will exercise reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Program Information.

                    (d) Survival. This Section 14.8 shall survive termination of
this Agreement.

54

--------------------------------------------------------------------------------



          Section 14.9 Captions and Cross References. The various captions
(including, without limitation, the table of contents) in this Agreement are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement. Unless otherwise indicated,
references in this Agreement to any Section, Annex, Schedule or Exhibit are to
such Section of or Annex, Schedule or Exhibit to this Agreement, as the case may
be, and references in any Section, subsection, or clause to any subsection,
clause or subclause are to such subsection, clause or subclause of such Section,
subsection or clause.

          Section 14.10 Integration. This Agreement and the other Transaction
Documents contain a final and complete integration of all prior expressions by
the parties hereto with respect to the subject matter hereof and shall
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof, superseding all prior oral or written understandings.

          Section 14.11 Governing Law. EACH TRANSACTION DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW (EXCEPT IN THE CASE OF THE OTHER
TRANSACTION DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND
EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTERESTS OR SECURITY
INTERESTS OF THE BORROWER OR THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED
PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.

          Section 14.12 Waiver Of Jury Trial. EACH PARTY HERETO HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR UNDER
ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL NOT BE TRIED BEFORE
A JURY.

          Section 14.13 Consent To Jurisdiction; Waiver Of Immunities. EACH
PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

 

 

 

          (a) IT IRREVOCABLY (i) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION,
FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION
IS NOT AVAILABLE, OF ANY NEW YORK STATE COURT, IN EITHER CASE SITTING IN NEW
YORK COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AND (ii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF AN ACTION OR
PROCEEDING IN SUCH COURTS.

55

--------------------------------------------------------------------------------




 

 

 

          (b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION,
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN
CONNECTION WITH THIS AGREEMENT.

          Section 14.14 Business Associate Agreement; Health Care Data Privacy
and Security Requirements.

                    (a) Definitions. “HIPAA” means the Health Insurance
Portability and Accountability Act of 1996. The terms “EDI Rule,” “Privacy
Regulations” and “Security Regulations” refer to all of the rules and
regulations in effect from time to time issued pursuant to HIPAA and applicable
to (respectively) the electronic data interchange, privacy and security of
Individually Identifiable Health Information (found at Title 45, Code of Federal
Regulations (CFR) Parts 160, 162, and 164). “Business Associate” refers to each
of the Agents, the Borrower and any successor Servicer to Quest Diagnostics
appointed by the Agents pursuant to this Agreement, severally and not jointly.
All other terms used, but not otherwise defined in this Section, shall have the
same meaning as those terms defined in the Title 45 of the Code of Federal
Regulations applicable to HIPAA or any successor statute.

                    (b) Privacy. In accordance with the purposes of this
Agreement, Quest Diagnostics will disclose to each Business Associate, and each
Business Associate will use, disclose, and/or create Protected Health
Information (hereinafter called “PHI”)only on behalf of Quest Diagnostics for
the specific purposes set forth in this Agreement. Each Business Associate
agrees not to use or further disclose any PHI or Individually Identifiable
Health Information received from Quest Diagnostics or created by any Business
Associate other than as permitted by this Agreement or as required by applicable
law or regulations, including the Privacy Regulations and the Security
Regulations. Each Business Associate will only use or disclose the Minimum
Necessary PHI to accomplish the intended purpose of its uses or disclosures.
Each Business Associate will implement appropriate safeguards to prevent the use
or disclosure of an Individual’s PHI other than as provided for by this
Agreement or in accordance with law and shall document its safeguards. Each
Business Associate will provide access to an Individual’s PHI upon the
reasonable request of Quest Diagnostics, will make any amendments to an
Individual’s PHI as directed by Quest Diagnostics, and will maintain a record of
disclosures of PHI as required for Quest Diagnostics to make an accounting to
the Individual as required by the Privacy Regulations. Each Business Associate
will promptly report to Quest Diagnostics any use or disclosure of an
Individual’s PHI not provided for by this Agreement or any security incident (as
that term is defined in the Security Regulations) of which such Business
Associate becomes aware. In the event any Business Associate contracts with any
sub-contractors or agents and provides them with an Individual’s PHI, such
Business Associate shall include provisions in its agreements whereby the
sub-contractor or agent agrees to the same privacy and security requirements and
restrictions and conditions that apply to such Business Associate with respect
to the Individual’s PHI. Each Business Associate will, upon reasonable notice,
make its internal practices, books, and records relating to the use and
disclosure of an Individual’s PHI available to the Secretary of Health and Human
Services and to Quest

56

--------------------------------------------------------------------------------



Diagnostics to the extent required for determining compliance with this Section,
the Privacy Regulations, and the Security Regulations. Notwithstanding the
foregoing, no legal privilege shall be deemed waived by any Business Associate
or Quest Diagnostics by virtue of this clause (b) of this Section. Quest
Diagnostics may terminate this Agreement without penalty or recourse if it
determines that any Business Associate has violated a material term of this
Section or applicable law that is not cured within thirty (30) calendar days
after delivery of the notice of violation to all of the Business Associates or,
in lieu of termination, Quest Diagnostics, in its sole discretion, may report
the breach to the Secretary. Upon termination of this Agreement for any reason,
each Business Associate and its sub-contractors or agents agree to return or to
destroy all PHI and retain no copies (and to certify to such actions) unless
otherwise agreed by Quest Diagnostics or such return or disclosure is not
reasonably feasible (in which case, at no additional cost to Quest Diagnostics,
each Business Associate will extend the protections of this Section to the PHI
that such Business Associate maintains and limit any further uses and
disclosures of the PHI to the purposes that make the return or destruction of
the PHI not feasible).

                    (c) Security. Each Business Associate shall adopt, implement
and maintain throughout the term of this Agreement security policies,
procedures, and practices, administrative, physical and technical safeguards,
and security mechanisms that reasonably and adequately protect the
confidentiality, integrity, and availability of the PHI that it creates,
receives, maintains, or transmits on behalf of Quest Diagnostics (“Business
Associate Safeguards”), and each Business Associate shall require its
sub-contractors or agents to adopt Business Associate Safeguards that are
equally appropriate and adequate. Quest Diagnostics may terminate this Agreement
at any time, without penalty, if it determines, in its sole discretion, that the
Business Associate Safeguards are unsatisfactory.

                    (d) EDI. If Business Associate conducts all or any portion
of its business or pays any claim in a transaction covered by the Electronic
Data Interchange (“EDI”) Rule on behalf of Quest Diagnostics, then Business
Associate covenants and warrants that it shall and shall require its agents
and/or subcontractors to comply with the requirements of the EDI Rule that are
applicable to Quest Diagnostics.

                    (e) Benefit. This Section is not intended to create any
right in or obligations to any Person that is not a party to this Agreement,
including Individuals.

                    (f) Mitigation. In addition to any rights of indemnification
contained in this Agreement, each Business Associate will take commercially
reasonable steps to mitigate any harm caused by its breach of this Section
and/or reimburse Quest Diagnostics for the cost of commercially reasonable
mitigation based upon, arising out of or attributable to the acts or omissions
of such Business Associate, its employees, officers, directors, agents, or
sub-contractors for uses or disclosures in violation of this Section.

                    (g) Amendment. Each of the Business Associates and Quest
Diagnostics agree to amend this Section in such manner as is reasonably
necessary to comply with any amendment of (i) HIPAA or other applicable law,
(ii) the Privacy Regulations, the Security Regulations, or other applicable
regulations, or (iii) any applicable court decision or binding governmental
policy. If the parties are unable to agree on an amendment within 30 days of
notice from Quest

57

--------------------------------------------------------------------------------



Diagnostics to each Business Associate of the requirement to amend this Section,
Quest Diagnostics may, at its option, terminate this Agreement upon written
notice to the Business Associates.

                    (h) Survival. This Section and the confidentiality, privacy,
security, and other requirements established herein shall survive termination of
this Agreement.

                    (i) Interpretation. Any ambiguity in this Section shall be
resolved in favor of a meaning that permits Quest Diagnostics to comply with the
Privacy Regulations, the Security Regulations and the EDI Rule.

                    (j) Several Liability of Business Associates. No Business
Associate shall have any liability to Quest Diagnostics or any third party of
any kind or nature, whether such liability is asserted on the basis of contract,
tort (including negligence or strict liability), or otherwise, arising from the
failure of any other Business Associate to fulfill its obligations under this
Section.

          Section 14.15 Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement.

          Section 14.16 No Recourse Against Other Parties. The several
obligations of the Lenders under this Agreement are solely the corporate
obligations of such Lender. No recourse shall be had for the payment of any
amount owing by such Lender under this Agreement or for the payment by such
Lender of any fee in respect hereof or any other obligation or claim of or
against such Lender arising out of or based upon this Agreement, against any
employee, officer, director, incorporator or stockholder of such Lender. Each of
the Borrower, the Servicer and the Administrative Agent agrees that each of the
Conduits shall be liable for any claims that such party may have against such
Conduit only to the extent that such Conduit has excess funds and to the extent
such assets are insufficient to satisfy the obligations of such Conduit
hereunder, such Conduit shall have no liability with respect to any amount of
such obligations remaining unpaid and such unpaid amount shall not constitute a
claim against such Conduit. Any and all claims against either of the Conduits or
any of the Agents shall be subordinate to the claims against such Persons of the
holders of such Conduit’s Commercial Paper Notes and its Liquidity Banks.

<Signature pages follow>

58

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

 

 

 

 

BORROWER:

 

 

 

 

 

 

 

 

QUEST DIAGNOSTICS RECEIVABLES INC.

 

 

 

 

 

By:

-s- Robert F. O’Keef [c61116001_v1.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Robert F. O’Keef

 

 

Title:   Vice President & Treasurer

 

 

 

 

 

SERVICER:

 

 

 

 

 

 

 

 

QUEST DIAGNOSTICS INCORPORATED

 

 

 

 

 

By:

-s- Robert F. O’Keef [c61116001_v1.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Robert F. O’Keef

 

 

Title:   Vice President & Treasurer

 

[Signature Page to Fourth Amended and Restated Credit and Security Agreement]

59

--------------------------------------------------------------------------------




 

 

 

 

AGENTS:

 

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as VFCC Agent

 

 

 

 

 

By:

-s- Elizabeth R. Wagner [c61116002_v1.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:   Elizabeth R. Wagner

 

 

Title:       Managing Director

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Gotham Agent

 

 

 

 

 

By:

-s- Aditya Reddy [c61116003_v1.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:      Aditya Reddy

 

 

 

Title:     VP and Manager

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrative Agent

 

 

 

 

 

By:

-s- Aditya Reddy [c61116003_v1.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:      Aditya Reddy

 

 

 

Title:     VP and Manager

 

 

 

 

 

LENDERS:

 

 

 

 

 

 

 

 

VARIABLE FUNDING CAPITAL COMPANY LLC

 

 

 

 

 

BY:

WACHOVIA CAPITAL MARKETS, LLC, ITS ATTORNEY-IN-FACT

 

 

 

 

 

By:

-s- Douglas R. Wilson [c61116004_v1.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:   Douglas R. Wilson, Sr.

 

 

 

Title:               Director

 

 

 

 

 

 

Initial Commitment: not applicable

 

[Signature Page to Fourth Amended and Restated Credit and Security Agreement]

60

--------------------------------------------------------------------------------




 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

-s- Elizabeth R. Wagner [c61116002_v1.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:   Elizabeth R. Wagner

 

 

 

Title:       Managing Director

 

 

 

 

 

 

Initial Commitment: $125,000,000

 

[Signature Page to Fourth Amended and Restated Credit and Security Agreement]

61

--------------------------------------------------------------------------------




 

 

 

 

 

GOTHAM FUNDING CORPORATION

 

 

 

 

 

 

By:

-s- R. Douglas Donaldson [c61116005_v1.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:    R. Douglas Donaldson

 

 

 

Title:                Treasurer

 

 

 

Initial Commitment: not applicable

[Signature Page to Fourth Amended and Restated Credit and Security Agreement]

62

--------------------------------------------------------------------------------




 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Liquidity Bank

 

 

 

 

 

By:

-s- J. Cerlos [c61116006_v1.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:               J. Carlos

 

 

 

Title:      Authorized Signatory

 

 

 

 

 

 

 

Initial Commitment: $275,000,000

 

[Signature Page to Fourth Amended and Restated Credit and Security Agreement]

63

--------------------------------------------------------------------------------



ANNEX A
DEFINITIONS

                    A. Certain Defined Terms. As used in this Agreement:

                    “Account” shall have the meaning specified in Article 9 of
the UCC.

                    “Accrual Period” means each calendar month, provided that
the initial Accrual Period hereunder means the period from (and including) the
date of the initial Loan hereunder to (and including) the last day of the
calendar month thereafter.

                    “Ad Hoc Reserve” means 0% or such higher percentage as the
Servicer and the Agents may agree upon in writing from time to time.

                    “Administrative Agent” has the meaning provided in the
preamble of this Agreement.

                    “Adjusted Dilution Ratio” means, at any time, the rolling
average of the Dilution Ratio for the 12 months then most recently ended.

                    “Advance” means a borrowing hereunder consisting of the
aggregate amount of the several Loans made on the same Borrowing Date.

                    “Affected Party” means each of the Conduits, the Liquidity
Banks and the Agents.

                    “Affiliate” means, as to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. A Person shall be deemed to control another Person if
the controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, membership interests, by contract,
or otherwise.

                    “Affiliated Obligor” in relation to any Obligor means an
Obligor that is an Affiliate of such Obligor.

                    “Agents” means the Administrative Agent and the Co-Agents.

                    “Aggregate Commitment” means the aggregate of the
Commitments of the Liquidity Banks, as reduced or increased from time to time
pursuant to the terms hereof.

                    “Agreement” means this Fourth Amended and Restated Credit
and Security Agreement, as it may be amended or modified and in effect from time
to time.

                    “Allocation Limit” means the sum of the VFCC Allocation
Limit and the Gotham Allocation Limit.

A-1

--------------------------------------------------------------------------------



                    “Alternate Base Rate” means for any day, the rate per annum
equal to the higher as of such day of (i) the Prime Rate, or (ii) one-half of
one percent (0.50%) above the Federal Funds Rate. For purposes of determining
the Alternate Base Rate for any day, changes in the Prime Rate or the Federal
Funds Rate shall be effective on the date of each such change.

                    “Alternate Base Rate Loan” means a Loan which bears interest
at the Alternate Base Rate or the Default Rate.

                    “Applicable Percentage” means (a) if a Conduit puts a Loan
to its Liquidity Banks solely due to a problem issuing Commercial Paper and not
because of performance issues with the Collateral, credit issues with the Loan
Parties or the existence of an Event of Default or Unmatured Default, the
percentage representing the “margin” or “spread” for Eurodollar or LIBOR loans
specified in the Credit Agreement minus 10 basis points, and (b) at all other
times, the percentage representing the “margin” or “spread” for Eurodollar or
LIBOR loans specified in the Credit Agreement.

                    “Approved Amendment” means any of the following amendments
and waivers, to the Credit Agreement, howsoever evidenced:

 

 

 

          (a) until such time (if any) that Quest Diagnostics’ long-term senior
unsecured debt rating from Moody’s is raised above Ba1, and for so long as Quest
Diagnostics’ long-term senior unsecured debt ratings remain at BBB- or higher
from S&P and at (but not below) Ba1 from Moody’s, any amendment to or waiver of
the Credit Agreement to which the requisite banks under the Credit Agreement
consent,

 

 

 

          (b) after the time (if any) that Quest Diagnostics’ long-term senior
unsecured debt rating from Moody’s is raised to Baa3 or higher, and for so long
as Quest Diagnostics’ long-term senior unsecured debt ratings remain at BBB- or
higher from S&P and at Baa3 or higher from Moody’s, any amendment to or waiver
of the Credit Agreement to which the requisite banks under the Credit Agreement
consent, and

 

 

 

          (c) at any time while Quest Diagnostics’ long-term senior unsecured
debt rating from either S&P or Moody’s fails to meet the applicable minimum
level set forth in (a) or (b) above or any such minimum rating is classified as
being on “negative watch” or the equivalent, any amendment to or waiver of the
Credit Agreement approved by the requisite banks under the Credit Agreement and
to which either (x) each of the Co-Agents (acting in its capacity as such under
this Agreement) gives its written consent on or within 30 days after receipt of
a copy of the proposed amendment or waiver, or (y) one or two of the Co-Agents
but not all of the Co-Agents gives its written consent on or within 30 days
after receipt of a copy of the proposed amendment (but not waiver) and the
Obligations owing each dissenting Co-Agent’s Group are paid in full on or within
60 days after such 30th day.

                    “Article” means an article of this Agreement unless another
document is specifically referenced.

A-2

--------------------------------------------------------------------------------



                    “Authorized Officer” means with respect to either Loan
Party, any of the following, acting singly: its chief executive officer, its
president, its vice president-finance, its treasurer or its secretary.

                    “Borrower” has the meaning provided in the preamble of this
Agreement.

                    “Borrowing Base” means, on any date of determination, the
Net Pool Balance as of the last day of the period covered by the most recent
Monthly Report, minus the Required Reserve as of the last day of the period
covered by the most recent Monthly Report.

                    “Borrowing Date” means a date on which an Advance is made
hereunder.

                    “Borrowing Request” is defined in Section 2.1.

                   “Broken Funding Costs” means, for any CP Rate Loan which: (a)
has its principal reduced without compliance by the Borrower with the notice
requirements hereunder or (b) is not prepaid in the amount specified in a
Prepayment Notice on the date specified therein or (c) is assigned or otherwise
transferred by the applicable Conduit to its respective Liquidity Banks under
its respective Liquidity Agreement or terminated prior to the date on which it
was originally scheduled to end or (d) in the case of Gotham while it is not a
Pool Funded Conduit, is prepaid in an aggregate principal amount in excess of
the aggregate Face Value of Gotham’s Commercial Paper Notes issued to fund its
CP Rate Loan which matures on the date of prepayment, an amount equal to:

 

 

 

(i) in the case of any Pool Funded Conduit, the excess, if any, of (A) the CP
Costs that would have accrued during the remainder of the applicable commercial
paper tranche periods determined by the applicable Co-Agent to relate to such
Loan subsequent to the date of such reduction, assignment or termination (or in
respect of clause (b) above, the date such prepayment was designated to occur
pursuant to the applicable Prepayment Notice) of the principal of such CP Rate
Loan if such reduction, assignment or termination had not occurred or such
Prepayment Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such principal is allocated to another CP Rate Loan, the
amount of CP Costs actually accrued during the remainder of such period on such
principal for the new Loan, and (y) to the extent such principal is not
allocated to another CP Rate Loan, the income, if any, actually received during
the remainder of such period by the holder of such Loan from investing the
portion of such principal not so allocated; and

 

 

 

(ii) in the case of Gotham when it is not acting as a Pool Funded Conduit, the
excess, if any, of (A) the Interest at the CP Rate that would have accrued
during the remainder of the applicable CP Tranche Periods as determined by the
Gotham Agent to relate to such CP Rate Loan subsequent to the date of such
reduction, assignment or termination (or in respect of clause (b) above, the
date such prepayment was designated to occur pursuant to the applicable
Prepayment Notice) of the principal of such CP Rate Loan if such reduction,
assignment or termination had not occurred or such Prepayment Notice had not
been delivered, over (B) the sum of (x) to the extent all or a portion of such
principal is allocated to another CP Rate Loan, the amount of Interest at the CP
Rate actually

A-3

--------------------------------------------------------------------------------




 

 

 

accrued during the remainder of such period on such principal for the new Loan,
and (y) to the extent such principal is not allocated to another CP Rate Loan,
the income, if any, actually received during the remainder of such period by the
holder of such Loan from investing the portion of such principal not so
allocated.

                    “BTMU” has the meaning provided in the preamble of this
Agreement.

                    “BTMU Roles” has the meaning set forth in Section 11.10(b).

                    “Business Associate” has the meaning set forth in Section
14.14.

                    “Business Associate Safeguards” has the meaning set forth in
Section 14.14.

                    “Business Day” means any day on which banks are not
authorized or required to close in New York, New York, Atlanta, Georgia,
Chicago, Illinois or Teterboro, New Jersey, and The Depository Trust Company of
New York is open for business, and if the applicable Business Day relates to any
computation or payment to be made with respect to the Eurodollar Rate (Reserve
Adjusted), any day on which dealings in dollar deposits are carried on in the
London interbank market.

                    “Cash Collateral Payment” means, on any date of
determination, the dollar amount resulting from the product of (i) the
arithmetic average of the dollar amount of cash collections from the 4
immediately preceding Report Weeks and (ii) the result of dividing (a) the then
aggregate outstanding principal balance of the Advances by (b) the aggregate
Unpaid Net Balance of all Receivables, as reflected on the most recent prior
Monthly Report.

                    “Change in Control” means:

 

 

 

          (a) the failure of Quest Diagnostics to own (directly or through one
or more wholly-owned Subsidiaries of Quest Diagnostics) 100% of the issued and
outstanding Equity Interests (including all Equity Rights) of the Borrower;

 

 

 

          (b) the failure of Quest Diagnostics to own (directly or through one
or more wholly-owned Subsidiaries of Quest Diagnostics) 100%, on a fully-diluted
basis, of the issued and outstanding Equity Interests (including all Equity
Rights) of each of the other Originators; provided, however, that no Change in
Control shall be deemed to have occurred under this clause (b) if, in any
calendar year, Quest Diagnostics ceases to beneficially own (directly or through
one or more wholly-owned Subsidiaries of Quest Diagnostics) 100%, on a fully
diluted basis, of the issued and outstanding Equity Interests (including all
Equity Rights) of any Originator or Originators whose Net Receivables as of the
last day of the prior calendar year did not represent more than 10% of the Net
Receivables of all Originators as of the last day of such prior calendar year;
or

 

 

 

          (c) (i) any Person or any group shall (A) beneficially own (directly
or indirectly) in the aggregate Equity Interests of Quest Diagnostics having 35%
or more of the aggregate voting power of all Equity Interests of Quest
Diagnostics at the time outstanding or (B) have the right or power to appoint a
majority of the board of directors of Quest Diagnostics; or (ii) during any
period of two consecutive years, individuals who

A-4

--------------------------------------------------------------------------------




 

 

 

at the beginning of such period constituted the board of directors of Quest
Diagnostics (together with any new directors whose election by such board of
directors or whose nomination for election by the shareholders of Quest
Diagnostics was approved by a vote of a majority of the directors of Quest
Diagnostics then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the board of
directors of Quest Diagnostics then in office.

For purposes of this definition, the terms “beneficially own” and “group” shall
have the respective meanings ascribed to them pursuant to Section 13(d) of the
Exchange Act, except that a Person or group shall be deemed to “beneficially
own” all securities that such Person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time.

                    “Client-Billed Receivable” means a Receivable booked in the
“client-billed receivables” category of accounts receivable in the billing and
accounting process of the applicable Originator owing from a physician, hospital
or other institutional Obligor (including a Governmental Authority or affiliated
Obligor) which is billed monthly in arrears for the services provided with
pricing typically based on a negotiated fee schedule. For the avoidance of
doubt, no Client-Billed Receivable would be (a) a “Government Receivable” of the
type described in clause (i), (ii) or (iii) of the definition of such term, or
(b) owing from another payor type such as an individual “self-pay” patient or an
insurance company or managed care plan.

                    “Client-Billed Receivables for the Reserve Computation”
means, at any time, an amount determined by multiplying the Client-Billed
Receivables Percentage by Net Receivables.

                    “Client-Billed Receivables Percentage” means, at any time,
the percentage equal to (a) the Unpaid Net Balance of all Client-Billed
Receivables, divided by (b) the reported Unpaid Net Balance of all Receivables,
in each of the foregoing cases, determined as of the last day of the calendar
month then most recently ended.

                    “Clinical Laboratory Services” means clinical laboratory,
anatomic pathology or other diagnostics testing services (including, without
limitation, routine and esoteric clinical laboratory services (including
genetics testing), clinical laboratory services involved with clinical trials,
point-of-care testing, clinical laboratory services involving corporate
healthcare and services involved with managing hospital laboratories), health
screening and risk assessment services, and information services involving the
provision of data or information programs, services or products which
substantially consists of laboratory or other medical data.

                     “Co-Agents” has the meaning provided in the preamble of
this Agreement.

                    “Code” means the Internal Revenue Code of 1986, as the same
may be amended from time to time.

                    “Collateral” has the meaning set forth in Section 9.1.

                    “Collateral Account” has the meaning set forth in Section
7.1(i)(iv).

A-5

--------------------------------------------------------------------------------



                    “Collection Account” means each concentration account,
depositary account, lockbox account or similar account into which proceeds of
Receivables are deposited.

                    “Collection Account Agreement” means an agreement in form
reasonably acceptable to the Administrative Agent and the Borrower by and among
a Collection Bank at which a Lockbox or Collection Account is maintained, the
applicable Originator (if such Lockbox or Collection Account is in the name of
an Originator), the Borrower and the Administrative Agent (either directly or as
assignee of the Borrower).

                    “Collection Bank” means any of the banks holding one or more
Collection Accounts or Lockboxes.

                    “Collections” means, (a) with respect to any Receivable, all
funds which either (i) are received from or on behalf of the related Obligor in
payment of any amounts owed (including, without limitation, purchase prices,
finance charges, interest and all other charges) in respect of such Receivable,
or applied to such amounts owed by such Obligor (including, without limitation,
payments that the Borrower, any Originator or the Servicer receives from third
party payors and applies in the ordinary course of its business to amounts owed
in respect of such Receivable and net proceeds of sale or other disposition of
repossessed goods or other collateral or property of the Obligor or any other
party directly or indirectly liable for payment of such Receivable and available
to be applied thereon), or (ii) are Deemed Collections, and (b) with respect to
any Demand Advance, any payment of principal or interest in respect thereof and
any Permitted Investments and the proceeds thereof made with any such payment.

                    “Collections Ratio” means Collections divided by the
reported Unpaid Net Balance of all Receivables determined as of the last day of
the calendar month then most recently ended.

                    “Commercial Paper Notes” means the commercial paper
promissory notes, if any, issued by or on behalf of either of the Conduits to
fund, in whole or in part, any of its CP Rate Loans.

                    “Commitment” means, for each Liquidity Bank, its obligation
to make Loans not exceeding the amount set forth opposite its signature to the
Agreement, as such amount may be modified from time to time pursuant to the
terms hereof.

                    “Commitment Percentage” means, for each Group on any date of
determination, the ratio which the sum the Commitments of the Liquidity Banks in
such Group bears to the Aggregate Commitment.

                    “Commitment Reduction Notice” has the meaning set forth in
Section 1.6.

                    “Conduits” means, collectively, VFCC and Gotham.

                    “Constituent” means (a) as to the Gotham Agent, any member
of the Gotham Group from time to time party hereto, and (b) as to the VFCC
Agent, any member of the VFCC Group from time to time party hereto, and when
used as an adjective, “Constituent” shall have a correlative meaning.

A-6

--------------------------------------------------------------------------------



                    “Contract” means, with respect to any Receivable, any
requisition, purchase order, agreement, contract or other writing with respect
to the provision of services by an Originator to an Obligor other than (i) an
Invoice, and (ii) any confidential patient information including, without
limitation, test results.

                    “Contractual Disallowance” means an amount which represents
the amount by which a Receivable is, consistent with usage and practices in the
applicable Originator’s industry, expected to be reduced prior to payment by the
Obligor thereon.

                    “Contractual Obligation” means, as to any Person, any
provision of any security issued by such Person or of any agreement,
undertaking, contract, indenture, mortgage, deed of or other instrument,
document or agreement to which such Person is a party or by which it or any of
its property is bound.

                    “CP Costs” means, for each day for VFCC, the sum of (i)
discount or interest accrued on such Conduit’s Pooled Commercial Paper on such
day, plus (ii) any and all accrued commissions in respect of its placement
agents and its commercial paper dealers, and issuing and paying agent fees
incurred, in respect of such Conduit’s Pooled Commercial Paper for such day,
plus (iii) other costs associated with funding small or odd-lot amounts with
respect to all receivable purchase or financing facilities which are funded by
such Conduit’s Pooled Commercial Paper for such day, minus (iv) any accrual of
income net of expenses received by or on behalf of such Conduit on such day from
investment of collections received under all receivable purchase or financing
facilities funded substantially with such Conduit’s Pooled Commercial Paper,
minus (v) any payment received on such day net of expenses in respect of such
Conduit’s Broken Funding Costs related to the prepayment of any investment of
VFCC pursuant to the terms of any receivable purchase or financing facilities
funded substantially with its Pooled Commercial Paper. In addition to the
foregoing costs, if the Borrower (or the Servicer, on the Borrower’s behalf)
shall request any Advance during any period of time determined by the VFCC Agent
in its sole discretion to result in incrementally higher CP Costs applicable to
VFCC’s Loan included in such Advance, the principal associated with any such
Loan of VFCC shall, during such period, be deemed to be funded by VFCC in a
special pool (which may include capital associated with other receivable
purchase or financing facilities) for purposes of determining such additional CP
Costs applicable only to such special pool and charged each day during such
period against such principal.

 

 

 

          “CP Rate” means:

 

 

 

          (a) with respect to each of the Pool Funded Conduits for any CP
Tranche Period, the per annum interest rate that, when applied to the
outstanding principal balance of such Pool Funded Conduits’ CP Rate Loans for
the actual number of days elapsed in such CP Tranche Period, would result in an
amount of accrued interest equivalent to such Pool Funded Conduits’ CP Costs for
such CP Tranche Period; and

 

 

 

          (b) with respect to Gotham, unless it has notified the Loan Parties
that it will be pool funding its Loans, for any CP Tranche Period and with
respect to any Loan (or portion thereof) funded by Commercial Paper Notes issued
by Gotham, a rate per annum calculated by the Gotham Agent to reflect Gotham’s
cost of funding such Loan (or

A-7

--------------------------------------------------------------------------------




 

 

 

portion thereof), taking into account the weighted daily average interest rate
payable in respect of such Commercial Paper Notes during such CP Tranche Period
(determined in the case of discount commercial paper by converting the discount
to an interest-bearing equivalent rate per annum), applicable placement fees and
commissions, and such other costs and expenses as the Gotham Agent in good faith
deems appropriate. Such Commercial Paper Notes may be issued in such maturities
as the Gotham Agent may choose in accordance with Article II hereof. Gotham’s CP
Rate shall be determined by the Gotham Agent, in its sole discretion.

 

 

 

          “CP Rate Loan” means a Loan made by either of the Conduits which bears
interest at a CP Rate.

 

 

 

          “CP Tranche Period” means:

 

 

 

          (a) with respect to the Pool Funded Conduits, an Accrual Period, and

 

 

 

          (b) with respect to Gotham, a period selected by the Gotham Agent
pursuant to Section 2.2; provided, however, that if any such CP Tranche Period
would end on a day which is not a Business Day, such CP Tranche Period shall end
on the preceding Business Day.

                    “Credit Agreement” means that certain Credit Agreement dated
as of May 31, 2007 among Quest Diagnostics, as borrower, certain of its
Subsidiaries, as guarantors, the lenders from time to time party thereto, and
Bank of America, N.A., as administrative agent and issuing lender, as modified
from time to time by one or more Approved Amendments.

                    “Credit and Collection Policy” means those credit and
collection policies and practices of the Originators relating to Contracts and
Receivables, copies or summaries of which are attached as Exhibit C to the Sale
Agreement, as the same may be modified from time to time without violating
Section 7.3(c) of this Agreement.

                    “Cut-Off Date” means the last day of each calendar month.

                    “Days Sales Outstanding” means, as of any day, an amount
equal to the product of (x) 91, multiplied by (y) the amount obtained by
dividing (i) the reported aggregate Unpaid Net Balance of Receivables as of the
most recent Cut-Off Date, by (ii) the aggregate Net Revenues generated by the
Originators during the three calendar months including and immediately preceding
such Cut-Off Date.

                    “Deemed Collections” means Collections deemed received by
the Borrower under Section 3.4.

                    “Default Rate” means a rate per annum equal to the sum of
(i) the Alternate Base Rate plus (ii) 2.00%, changing when and as the Alternate
Base Rate changes.

                    “Default Horizon Ratio” means, as of any Cut-Off Date, the
ratio (expressed as a decimal) computed by dividing (i) the aggregate amount of
Net Revenues generated by the

A-8

--------------------------------------------------------------------------------



Originators during the five months ending on such Cut-Off Date, by (ii) the Net
Pool Balance as of such Cut-Off Date.

                    “Default Ratio” means, as of any Cut-Off Date, the ratio
(expressed as a percentage) computed by dividing (i) the total amount of
Receivables that became Defaulted Receivables (151-180 days past invoice) during
the month that includes such Cut-Off Date, by (ii) the aggregate amount of Net
Revenues generated by the Originators during the month occurring five months
prior to the month ending on such Cut-Off Date.

                    “Default Trigger Ratio” means, as of any Cut-Off Date, the
ratio (expressed as a percentage) computed by dividing (i)(a) the total amount
of receivables 151-180 days past invoice, (b) as to which the obligor thereof
has suffered an event of bankruptcy or (c) which, consistent with the
Originators’ billing systems’ procedures, should be written off as
uncollectible, by (ii) the aggregate amount of Net Revenues generated by the
Originators during the month occurring five months prior to the month ending on
such Cut-Off Date.

                    “Defaulted Receivable” means a Receivable: (i) as to which
the obligor thereof has suffered an event of bankruptcy; (ii) which, consistent
with the Originators’ billing systems’ procedures, should be written off as
uncollectible; or (iii) as to which any payment, or part thereof, remains unpaid
for 151 days or more from the original invoice date for such payment.

                    “Delinquency Ratio” means, at any time, a percentage equal
to (i) Delinquent Receivables at such time divided by (ii) the reported
aggregate Unpaid Net Balance of Receivables at such time.

                    “Delinquent Receivable” means a Receivable as to which any
payment, or part thereof, remains unpaid for 121-150 days from the original
invoice date for such payment.

                    “Demand Advance” means an advance made by the Borrower to
Quest Diagnostics on any day prior to the Termination Date which is not a
Settlement Date on which no Event of Default or Unmatured Default exists and is
continuing, which advance (a) is payable upon demand, (b) is not evidenced by an
instrument, chattel paper or a certificated security, (c) bears interest at a
market rate determined by the Borrower and the Servicer from time to time, (d)
is not subordinated to any other Indebtedness or obligation of Quest
Diagnostics, and (e) may not be offset by Quest Diagnostics against amounts due
and owing from the Borrower to Quest Diagnostics under its Subordinated Note.

                    “Dilution” means, total Net Revenues multiplied by the three
month average calculated quarterly of (i) (a) for Originators on the QBS an
amount equal to the dollar amount of adjustments measured by QBS adjustment
codes 66, 70, 71, 72, 74, 75, 76, 83, 85 for client and patient Receivables,
plus (b) an amount equal to 0.30 times the dollar amount of adjustments measured
by the QBS adjustment codes 66, 70, 71, 72, 74, 75, 76, 83, 85 for third party
Receivables, plus (c) 0.70 multiplied by the dollar amount of adjustments
measured by QBS adjustment code 68 for client and patient Receivables, excluding
transfers between client and patient billing categories, divided by (ii) the Net
Revenues generated by Originators on QBS.

                    “Dilution Horizon Ratio” means, as of any Cut-Off Date, a
ratio (expressed as a decimal), computed by dividing (i) the aggregate Net
Revenues generated by the Originators

A-9

--------------------------------------------------------------------------------



during the one month ending on such Cut-Off Date, by (ii) the Net Pool Balance
as of such Cut-Off Date.

                    “Dilution Ratio” means, as of any Cut-Off Date, a ratio
(expressed as a percentage), computed by dividing (i) the total amount of
decreases in outstanding principal balances due to Dilution during the month
ending on such Cut-Off Date, by (ii) the aggregate Net Revenues generated by the
Originators ending on such Cut-Off Date one month prior.

                    “Dilution Reserve” means, for any month, the product
(expressed as a percentage) of: (a) the sum of (i) 1.5 times the Adjusted
Dilution Ratio as of the immediately preceding Cut-Off Date, plus (ii) the
Dilution Volatility Component as of the immediately preceding Cut-Off Date,
times (b) the Dilution Horizon Ratio as of the immediately preceding Cut-Off
Date.

                    “Dilution Volatility Component” means the product (expressed
as a percentage) of (i) the difference between (a) the highest three (3)-month
rolling average Dilution Ratio over the past 12 months and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.

                    “Disallowed Receivable” means a Receivable for which payment
is not expected to be received by the applicable Originator.

                    “Dollars” means dollars in lawful money of the United States
of America.

                    “Downgraded Liquidity Bank” means a VFCC Liquidity Bank
which becomes the subject of a Downgrading Event.

                    “Downgrading Event” with respect to any Person means the
lowering of the rating with regard to the short-term securities of such Person
to below (i) A-1 by S&P, (ii) P-1 by Moody’s, or (if applicable) (iii) F1 by
Fitch.

                    “Eligible Assignee” means (a) any “bankruptcy remote”
special purpose entity which is administered by Wachovia or BTMU (or any
Affiliate of Wachovia or BTMU) or any Qualifying Liquidity Bank (or any
Affiliate of a Qualifying Liquidity Bank) that is in the business of acquiring
or financing receivables, securities and/or other financial assets and which
issues commercial paper notes that are rated at least A-1 by S&P, P-1 by Moody’s
and, if applicable, F1 by Fitch, (b) any Qualifying Liquidity Bank, or (c) in
the case of VFCC, any Downgraded Liquidity Bank whose liquidity commitment has
been fully drawn by the VFCC Agent and funded into a collateral account.

                    “Eligible Originator” means any of (a) Quest Diagnostics,
(b) Quest Diagnostics Incorporated a Michigan corporation, Quest Diagnostics
Incorporated, a Maryland corporation, Quest Diagnostics Incorporated, a
California corporation, Quest Diagnostics LLC, a Connecticut limited liability
company, Quest Diagnostics LLC, a Massachusetts limited liability company, Quest
Diagnostics of Pennsylvania Inc., a Delaware corporation, MetWest Inc., a
Delaware corporation, Quest Diagnostic Clinical Laboratories Inc., a Delaware
corporation, Quest Diagnostics LLC, an Illinois limited liability company,
Unilab Corporation, a Delaware

A-10

--------------------------------------------------------------------------------



corporation, Quest Diagnostics Nichols Institute, Inc., a Virginia corporation
formerly known as Medical Laboratories Corporation, Inc., Quest Diagnostics
Incorporated, a Nevada corporation formerly known as APL Healthcare Group, Inc.,
and (c) each of the other direct or indirect, wholly-owned Subsidiaries of Quest
Diagnostics who (with the consent of the Co-Agents if such Subsidiary
constitutes a Material Proposed Addition) becomes a “seller” party to the Sale
Agreement by executing a Joinder Agreement and complying with the conditions set
forth in Article V of the Sale Agreement.

 

 

 

          “Eligible Receivable” means, at any time:

 

 

 

          (a) a Receivable which arises out of the provision or sale of Clinical
Laboratory Services by an Eligible Originator in the ordinary course of its
business that has been sold or contributed by such Originator to the Borrower
pursuant to the Sale Agreement in a “true sale” or “true contribution”
transaction;

 

 

 

          (b) a Receivable as to which the perfection of the Administrative
Agent’s security interest, on behalf of the Secured Parties, is governed by the
laws of a jurisdiction where the Uniform Commercial Code-Secured Transactions is
in force, and which constitutes an “account” or a “payment intangible” (each as
defined in the Uniform Commercial Code as in effect in any relevant
jurisdiction);

 

 

 

          (c) a Receivable the Obligor of which is resident of the United States
or any of its possessions or territories, and is not an Affiliate of any Loan
Party or Originator;

 

 

 

          (d) a Receivable which is not a Disallowed Receivable at such time;

 

 

 

          (e) the portion of a Receivable which is not an Ineligible Defaulted
Receivable at such time;

 

 

 

          (f) a Receivable with regard to which the representations and
warranties of the Borrower in Sections 6.1(j), (l) and (p) are true and correct;

 

 

 

          (g) a Receivable with regard to which the granting of a security
interest therein does not contravene or conflict with any law;

 

 

 

          (h) a Receivable which is denominated and payable only in Dollars in
the United States;

 

 

 

          (i) a Receivable which constitutes the legal, valid and binding
obligation of the Obligor of such Receivable enforceable against such Obligor in
accordance with its terms and is not subject to any actual or reasonably
expected dispute, offset (except as provided below), counterclaim or defense
whatsoever; provided, however, that if such dispute, offset, counterclaim or
defense affects only a portion of the Unpaid Net Balance of such Receivable,
then such Receivable may be deemed an Eligible Receivable to the extent of the
portion of such Unpaid Net Balance which is not so affected;

 

 

 

          (j) a Receivable which, together with any Contract related thereto,
does not contravene in any material respect any laws, rules or regulations
applicable thereto

A-11

--------------------------------------------------------------------------------




 

 

 

(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no party to the Contract related thereto is in violation of any such law,
rule or regulation in any material respect if such violation would impair the
collectibility of such Receivable;

 

 

 

           (k) a Receivable which satisfies in all material respects all
applicable requirements of the applicable Eligible Originator’s Credit and
Collection Policy;

 

 

 

          (l) a Receivable which is due and payable within 60 days from the
invoice date of such Receivable;

 

 

 

          (m) [intentionally omitted];

 

 

 

          (n) a Receivable the original term of which has not been extended
(except as permitted in Section 8.2(c));

 

 

 

          (o) a Receivable which has not been identified, either specifically or
as a member of a class, in a notice by any of the Agents, in the exercise of its
commercially reasonable credit judgment, as a Receivable that is not acceptable,
including, without limitation, because such Receivables arises under an
unreasonable Contract that is not acceptable to such Agent; and

 

 

 

          (p) if the applicable Eligible Originator acquired such Receivable
through a Material Acquisition as to which the Administrative Agent is permitted
to and has, in fact, conducted, a Review in accordance with Section 7.1(c), the
Administrative Agent has notified the Borrower in writing that (i) such
Receivable is (and other similarly-acquired Receivables are) acceptable to the
Agents based on the satisfactory outcome of such Review, and (ii) each Conduit’s
Rating Agency Condition has been satisfied.

                     “Employee Benefit Plan” means an employee benefit plan (as
defined in Section 3(3) of ERISA) that is maintained or contributed to by any
ERISA Entity or with respect to which Quest Diagnostics or a Subsidiary could
incur liability.

                    “Equity Interests” means, with respect to any Person, any
and all shares, interests, participations or other equivalents, including
membership interests (however designated, whether voting or non-voting), of
capital of such Person, including, if such Person is a partnership, partnership
interests (whether general or limited) and any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, such partnership, whether outstanding on the
date hereof or issued after the date of this Agreement.

                    “Equity Rights” means, with respect to any Person, any
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of Equity Interests of any class, or
partnership or other ownership interests of any type in, such Person.

A-12

--------------------------------------------------------------------------------



                     “ERISA” means the United States Employee Retirement Income
Security Act of 1974, as amended.

                     “ERISA Entity” means any member of an ERISA Group.

                     “ERISA Event” means (a) any Reportable Event with respect
to a Pension Plan; (b) with respect to any Pension Plan of a failure to meet the
applicable minimum funding standard (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, the failure to make by its due
date a required installment under Section 303(j) of ERISA with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Pension Plan; (d) the incurrence by any ERISA Entity of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (e) the receipt by any ERISA Entity from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan, or the occurrence of any event
or condition which could constitute grounds under ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan; (f) the
incurrence by any ERISA Entity of any liability with respect to the withdrawal
or partial withdrawal from any Pension Plan or Multiemployer Plan; (g) the
receipt by an ERISA Entity of any notice, or the receipt by any Multiemployer
Plan from any ERISA Entity of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the making of any amendment to any Pension Plan which could result
in the imposition of a lien or the posting of a bond or other security; or (i)
the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to any Loan Party.

                    “ERISA Group” means any Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with such Loan Party, are
treated as a single employer under Section 414 of the Code.

                    “Eurodollar Loan” means a Loan which bears interest at the
applicable Eurodollar Rate.

                    “Eurodollar Rate” means, for any Interest Period, the rate
per annum determined on the basis of the offered rate for deposits in Dollars of
amounts equal or comparable to the principal amount of the related Liquidity
Funding offered for a term comparable to such Interest Period, which rates
appear on a Bloomberg L.P. terminal, displayed under the address “US001M <Index>
Q <Go>“ effective as of 11:00 a.m., London time, two Business Days prior to the
first day of such Interest Period, provided that if no such offered rates appear
on such page, the Eurodollar Rate for such Interest Period will be the
arithmetic average (rounded upwards, if necessary, to the next higher 1/100th of
1%) of rates quoted by not less than two major banks in New York City, selected
by the Co-Agents, at approximately 10:00 a.m., New York City time, two Business
Days prior to the first day of such Interest Period, for deposits in Dollars
offered by

A-13

--------------------------------------------------------------------------------



leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Liquidity Funding.

                    “Eurodollar Rate (Reserve Adjusted)” applicable to any
Interest Period means a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the next higher 1/100th of 1%) by dividing (i) the
applicable Eurodollar Rate for such Interest Period by (ii) 1.00 minus the
Eurodollar Reserve Percentage.

                    “Eurodollar Reserve Percentage” means, with respect to any
Interest Period, the maximum reserve percentage, if any, applicable to a
Liquidity Bank under Regulation D during such Interest Period (or if more than
one percentage shall be applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be
applicable) for determining such Liquidity Bank’s reserve requirement (including
any marginal, supplemental or emergency reserves) with respect to liabilities or
assets having a term comparable to such Interest Period consisting or included
in the computation of “Eurocurrency Liabilities” pursuant to Regulation D.
Without limiting the effect of the foregoing, the Eurodollar Reserve Percentage
shall reflect any other reserves required to be maintained by such Liquidity
Bank by reason of any Regulatory Change against (a) any category of liabilities
which includes deposits by reference to which the “London Interbank Offered
Rate” or “LIBOR” is to be determined or (b) any category of extensions of credit
or other assets which include LIBOR-based credits or assets.

                    “Event of Default” means an event described in Section 10.1.

                    “Event of Bankruptcy” shall be deemed to have occurred with
respect to a Person if either:

 

 

 

          (a) a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

 

 

 

          (b) such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for, such Person or
for all or substantially all of its property, or shall make any general
assignment for the benefit of creditors, or shall be adjudicated insolvent, or
admit in writing its inability to, pay its debts generally as they become due,

A-14

--------------------------------------------------------------------------------




 

 

 

or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.

                    “Excess Concentration Amount” means, as of any date, the sum
of the amounts by which the aggregate Unpaid Net Balance of Receivables of each
Obligor exceeds the Obligor Concentration Limit for such Obligor.

                    “Excess Rollforward Difference” means, at any time, an
amount equal the Rollforward Difference greater than 3% of the reported
aggregate Unpaid Net Balance of all Receivables.

                    “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

                    “Excluded JV Receivable” means any account receivable (and
proceeds thereof) that Quest Diagnostics of Pennsylvania Inc. (“Quest
Pennsylvania”) bills in its own name and collects through its own accounts
arising from services for which revenues belong to Quest Diagnostics Venture LLC
under that certain Sharing and General Allocation Agreement dated as of November
1, 1998 by and among Quest Diagnostics Venture LLC, a Pennsylvania limited
liability company, Quest Pennsylvania and UPMC Health System Diversified
Services, Inc., as amended or modified from time to time.

                    “Exhibit” refers to an exhibit to this Agreement, unless
another document is specifically referenced.

                    “Existing Agreement” has the meaning set forth in the
preamble to this Agreement.

                    “Face Value” means, when used with reference to any
Commercial Paper Notes issued by Gotham that are not Pooled Commercial Paper,
the face amount stated therein in the case of any Commercial Paper Note issued
on a discount basis, and the principal amount stated therein plus the amount of
all interest accruing on such Commercial Paper Note from the date of its issue
to its stated maturity date in the case of any Commercial Paper Note issued on
an interest-bearing basis.

                    “Federal Funds Rate” means, for any day, the rate per annum
(rounded upwards, if necessary, to the next higher 1/100th of 1%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the applicable Co-Agent on such day on such transactions, as
reasonably determined by such Co-Agent.

                    “Federal Reserve Board” means the Board of Governors of the
Federal Reserve System, or any successor thereto or to the functions thereof.

A-15

--------------------------------------------------------------------------------



                    “Fee Letters” means, collectively, the Gotham Fee Letter and
the VFCC Fee Letter.

                    “Final Payout Date” means the date on or following the
Termination Date on which the Obligations have been paid in full.

                    “Fitch” means Fitch, Inc.

                    “Foreign Plan” means any employee benefit plan, program,
policy, arrangement or agreement maintained or contributed to by, or entered
into with, Quest Diagnostics or any of its Subsidiaries with respect to
employees employed outside the United States.

                    “GAAP” means generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such accounting profession, which are applicable to the
circumstances as of the date of determination.

                    “General Intangible” shall have the meaning specified in
Article 9 of the UCC.

                    “Gotham” has the meaning provided in the preamble of this
Agreement.

                    “Gotham Agent” has the meaning provided in the preamble of
this Agreement.

                    “Gotham Allocation Limit” has the meaning set forth in
Section 1.1(b).

                    “Gotham Fee Letter” means that certain Gotham Fee Letter
dated as of June 11, 2008 by and among Quest Diagnostics, the Borrower, Gotham
and BTMU, as Gotham Agent and as Administrative Agent, as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

                    “Gotham Group” has the meaning provided in the preamble of
this Agreement.

                    “Gotham Liquidity Agreement” means, collectively, any
liquidity agreement pursuant to which any of the Gotham Liquidity Banks provides
liquidity to Gotham and any related asset purchase agreement, as each may be
amended, restated, supplemented, replaced or otherwise modified from time to
time.

                    “Gotham Liquidity Bank” means any Liquidity Bank that now or
hereafter enters into this Agreement and the Gotham Liquidity Agreement.

A-16

--------------------------------------------------------------------------------




 

 

 

          “Government Receivable” means:

 

 

 

          (i) any Receivable with respect to which the United States (or an
agency or intermediary thereof) is obligated to pay, pursuant to federal
Medicare statutes and regulations, for services rendered to eligible
beneficiaries thereunder,

 

 

 

          (ii) any Receivable arising under any state’s Medicaid statutes and
regulations, for services rendered to eligible beneficiaries thereunder,

 

 

 

          (iii) (A) any Receivable with respect to which the United States (or
an agency or fiscal intermediary thereof) is obligated to pay, pursuant to
federal statutes and regulations applicable to The Civilian Health and Medical
Program of the Uniform Services, for services rendered to eligible beneficiaries
thereunder and not in contravention of any statute or regulation applicable
thereto and (B) any Receivable with respect to which the Obligor is any Person
(other than a Governmental Authority) who enters into a contract with the United
States for the provision of health care services rendered to eligible
beneficiaries under The Civilian Health and Medical Program of the Uniform
Services,

 

 

 

          (iv) any Receivable with respect to which the United States (or an
agency or fiscal intermediary thereof) is obligated to pay, pursuant to federal
statutes and regulations applicable to The Civilian Health and Medical Program
of Veterans Affairs, for services rendered to eligible beneficiaries thereunder
and not in contravention of any statute or regulation applicable thereto,

 

 

 

          (v) any other Receivable as to which the Obligor is a Governmental
Authority,

 

 

 

          (vi) any other Receivable as to which payment is required by law to be
made directly to the provider of the services giving rise thereto or to an
account under such provider’s exclusive dominion and control, or

 

 

 

          (vii) any other Receivable requiring compliance with the Federal
Assignment of Claims Act or any similar state legislation.

 

 

                    “Governmental Authority” means any nation or government, any
state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

                    “Group” means the VFCC Group or the Gotham Group, as the
case may be.

                    “Guarantee” of or by any Person means any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to

A-17

--------------------------------------------------------------------------------



purchase property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness or (c) to maintain
working capital, equity capital or other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness; provided however that the term Guarantee shall not include
endorsements for collection or deposit, in either case, in the ordinary course
of business.

                    “HIPAA” has the meaning set forth in Section 14.14.

                    “Indebtedness” of any Person means, without duplication, (a)
all obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, but limited, if such obligations are without
recourse to such Person, to the lesser of the principal amount of such
Indebtedness or the fair market value of such property, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations of such Person in respect of interest rate
protection agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements (the amount of any such obligation to be the
amount that would be payable upon the acceleration, termination or liquidation
thereof) and (j) all obligations of such Person as an account party in respect
of letters of credit and bankers’ acceptances. The Indebtedness of any Person
shall include the Indebtedness of any partnership in which such Person is a
general partner.

                    “Indemnified Amounts” has the meaning set forth in Section
13.1(a).

                    “Indemnified Party” has the meaning set forth in Section
13.1(a).

                    “Independent Director” has the meaning set forth in Section
7.4(b).

                    “Ineligible Defaulted Receivable” means, on any date of
determination, the Outstanding Balance of a Defaulted Receivable multiplied by 1
minus the Recovery Rate.

                    “Interest Payment Date” means:

 

 

 

          (a) with respect to any CP Rate Loan of a Pool Funded Conduit, each
Settlement Date, and with respect to any CP Rate Loan of Gotham while it is not
a Pool Funded Conduit, the last day of its CP Tranche Period, the date on which
any such CP Rate Loan is prepaid, in whole or in part, and the Termination Date;

 

 

 

          (b) with respect to any Eurodollar Loan, the last day of its Interest
Period, the date on which any such Loan is prepaid, in whole or in part, and the
Termination Date;

A-18

--------------------------------------------------------------------------------




 

 

 

          (c) with respect to any Alternate Base Rate Loan, each Settlement Date
while such Loan remains outstanding, the date on which any such Loan is prepaid,
in whole or in part, the date on which the applicable Liquidity Bank’s Scheduled
Termination Date occurs, and the Termination Date;

 

 

 

          (d) with respect to any Loan while the Default Rate is applicable
thereto, upon demand or, in the absence of any such demand, each Settlement Date
while such Loan remains outstanding, the date on which any such Loan is prepaid,
in whole or in part, the Termination Date, and if the applicable Loan was funded
by a Liquidity Bank, the date on which the applicable Liquidity Bank’s Scheduled
Termination Date occurs; and

 

 

 

          (e) with respect to all Loans of the VFCC Group, the VFCC Group
Termination Date.

                    “Interest Period” means, with respect to a Eurodollar Loan,
a period not to exceed three calendar months commencing on a Business Day
selected by the Borrower (or the Servicer on the Borrower’s behalf) pursuant to
this Agreement and agreed to by the applicable Co-Agent. Such Interest Period
shall end on the day which corresponds numerically to such date one, two, or
three calendar months thereafter, provided, however, that (i) if there is no
such numerically corresponding day in such next, second or third succeeding
calendar month, such Interest Period shall end on the last Business Day of such
next, second or third succeeding calendar month, and (ii) if an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day unless said next succeeding
Business Day falls in a new calendar month, then such Interest Period shall end
on the immediately preceding Business Day.

                    “Interest Rate” means a Eurodollar Rate (Reserve Adjusted),
a CP Rate, an Alternate Base Rate or the Default Rate.

                    “Invoice” means, with respect to any Receivable, any paper
or electronic bill, statement or invoice for services rendered by an Originator
to an Obligor.

                    “Joinder Agreement” has the meaning set forth in the Sale
Agreement.

                    “LabOne Receivable,” means a Receivable that arises out of a
sale of goods or services by any of LabOne, Inc., ExamOne World Wide, Inc.,
Central Plains Laboratories, LLC, LabOne of Ohio, Inc., and Systematic Business
Services, Inc.

                    “Laws” means, collectively, all common law and all
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents, including without limitation the interpretation thereof by any
Governmental Authority charged with the enforcement thereof.

                    “Lenders” means, collectively, VFCC, the VFCC Liquidity
Banks, Gotham, the Gotham Liquidity Banks, and their respective successors and
permitted assigns.

                    “Lien” means any security interest, lien, encumbrance,
pledge, assignment, title retention, similar claim, right or interest.

A-19

--------------------------------------------------------------------------------



                    “Liquidity Agreements” means, collectively, the Gotham
Liquidity Agreement and the VFCC Liquidity Agreement.

                    “Liquidity Bank” means (a) with respect to VFCC, Wachovia or
any Eligible Assignee of Wachovia’s Commitment and Liquidity Commitment, and (b)
with respect to Gotham, BTMU or any Eligible Assignee of BTMU’s Commitment and
Liquidity Commitment, in each of the foregoing cases, to which the Borrower has
consented if required under Section 12.1. A Liquidity Bank will become a
“Lender” hereunder at such time as it makes any Liquidity Funding.

                    “Liquidity Commitment” means, with respect to each Liquidity
Bank, its commitment to make Liquidity Fundings pursuant to the Liquidity
Agreement to which it is a party.

                    “Liquidity Funding” means (a) a purchase made by any
Liquidity Bank pursuant to its Liquidity Commitment of all or any portion of, or
any undivided interest in, a Loan of its applicable Conduit, or (b) any Loan
made by the applicable Liquidity Banks in lieu of a Conduit pursuant to Section
1.1.

                    “Loan” means any loan made by a Lender to the Borrower
pursuant to this Agreement. Each Loan shall either be a CP Rate Loan, an
Alternate Base Rate Loan or a Eurodollar Rate Loan, selected in accordance with
the terms of this Agreement.

                    “Loan Parties” means, collectively, (i) the Borrower, and
(ii) Quest Diagnostics so long as it is acting as the Servicer (or as a
sub-servicer) hereunder.

                    “Lockbox” means any post office box maintained by an
Originator on behalf of the Borrower to which payments on certain Receivables
are mailed.

                    “Loss Reserve” means, for any month, the product (expressed
as a percentage) of (i) 2.0, times (ii) the highest three-month rolling average
Default Ratio during the 12 months ending on the immediately preceding Cut-Off
Date, times (iii) the Default Horizon Ratio as of the immediately preceding
Cut-Off Date, times (iv) one minus the Recovery Rate.

                    “Material Acquisition” means that any existing Originator
acquires the Unpaid Net Balance of Receivables of one or more other Persons who
are not existing Eligible Originators, whether by purchase, merger,
consolidation or otherwise, if (i) the aggregate Unpaid Net Balance of
receivables so acquired from any one such Person exceeds 10% of the Allocation
Limit in effect on the date of acquisition, merger or consolidation, or (ii) the
aggregate Unpaid Net Balance of receivables so acquired from all Persons in any
calendar year exceeds (or from all such Persons in any calendar year) exceeds
10% of the weighted average Allocation Limit in effect during such calendar
year.

                    “Material Adverse Effect” means an event, circumstance,
occurrence, or condition which has caused as of any date of determination any of
(a) a material adverse effect, or any condition or event that has resulted in a
material adverse effect, on the business, operations, financial condition or
assets of (i) the Originators taken as a whole (after taking into account
indemnification obligations by third parties that are Solvent to the extent that
such third

A-20

--------------------------------------------------------------------------------



party has not disputed (after notice of claim in accordance with the applicable
agreement therefor) liability to make such indemnification payment), (ii) the
Servicer, or (iii) the Borrower, (b) a material adverse effect on the ability of
the Originators, the Servicer or the Borrower to perform when and as due any of
their material obligations under any Transaction Document to which they are
parties, (c) a material adverse effect on the legality, binding effect or
enforceability of any Transaction Document or any of the material rights and
remedies of any of the Agents or Lenders thereunder or the legality, priority,
or enforceability of the Lien on a material portion of the Collateral, or (d) a
material adverse effect upon the validity, enforceability or collectibility of a
material portion of the Receivables.

                    “Material Proposed Addition” means a Person whom any Loan
Party proposes to add as a “seller” under the Sale Agreement if either (i) the
aggregate Unpaid Net Balance of such Person’s receivables (on the proposal date)
exceeds 10% of the weighted average Allocation Limit in effect on the proposal
date, or (ii) the Unpaid Net Balance of such Person’s receivables (on such
proposal date), when aggregated with the receivables of all other Persons added
as “sellers” under the Sale Agreement in the same calendar year (measured on the
respective dates such other Persons became “sellers” under the Sale Agreement)
exceeds 10% of the weighted average Allocation Limit in effect during such
calendar year.

                    “Missing Information Percentage” means the percentage equal
to the ratio of (a) the total number of incomplete requisitions received in any
month by the Originators, to (b) the total number of requisitions resulted in
such month by the Originators. For this purpose, a requisition (whether in paper
or electronic format) is incomplete if at the time that the test results of a
specimen are reported, the Originator has not been provided sufficient
information (whether from the requisition or otherwise) to bill the appropriate
Person for the test or other service being performed. As used herein, a
“resulted” requisition is one which is processed and on which its results have
been reported.

                    “Missing Information Trigger Event” means that the most
recent three-calendar month rolling average Missing Information Percentage at
any Cut-Off Date exceeds 7.00% (it being understood that if a private carrier or
government action imposes any change expected to have an adverse impact on the
information gathering process of the Originators, this percentage will not be
utilized in the calculation of a Missing Information Trigger Event for the 3
Settlement Periods immediately following such change).

                    “Monthly Report” means a report in the form of Exhibit
3.1(a).

                    “Monthly Reporting Date” means the 20th day of each calendar
month; provided, however, that if any such day is not a Business Day, then the
Monthly Reporting Date shall occur on the next succeeding Business Day.

                    “Moody’s” means Moody’s Investors Service, Inc.

                    “Multiemployer Plan” means a multiemployer plan within the
meaning of Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then
making or accruing an obligation to make contributions, (b) to which any ERISA
Entity has within the preceding five

A-21

--------------------------------------------------------------------------------



plan years made contributions, including any Person which ceased to be an ERISA
Entity during such five year period, or (c) with respect to which any Loan Party
could incur liability.

                    “Net Pool Balance” means, at any time, an amount equal to
(i) Net Receivables, minus (ii) Specified Government Ineligibles.

                    “Net Receivables” means, at any time, an amount equal to the
reported aggregate Unpaid Net Balance of all Receivables at such time, minus (i)
the aggregate Unpaid Net Balance of all Receivables that are not Eligible
Receivables at such time, minus (ii) Receivables (other than those covered by
any other clause of this definition) that are not yet Defaulted Receivables
which are owing from any Top 10 Obligor as to which more than 50%of the
aggregate Unpaid Net Balance of all Receivables owing from such Top 10 Obligor
are Defaulted Receivables, minus (iii) the Excess Concentration Amount at such
time, minus (iv) 2% of the aggregate Unpaid Net Balance of all Receivables owing
from Obligors who are not Top 10 Obligors, minus (v) the Excess Rollforward
Difference.

                    “Net Revenues” means, for any calendar month of
determination, the gross amount of Receivables generated by the Originators from
Clinical Laboratory Services during such calendar month less the associated
Contractual Disallowances but before accruals for and write-offs of bad debts.

                    “Non-Approving Group” means any Group containing a
Non-Approving Lender.

                    “Non-Approving Lender” means any Lender that does not
approve (a) a requested waiver to this Agreement or the Credit Agreement, or (b)
a requested amendment to this Agreement or the Credit Agreement.

                    “Obligations” means all unpaid principal of and accrued and
unpaid interest on the Loans, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrower to the Lenders
(or any Lender), any of the Agents or any Indemnified Party arising under the
Transaction Documents.

                    “Obligor” means a Person obligated to make payments with
respect to a Receivable, including any guarantor thereof.

                    “Obligor Concentration Limit” means, at any time, in
relation to the aggregate Unpaid Net Balance of Receivables owed by any single
Obligor and its Affiliated Obligors (if any), the applicable concentration limit
shall (unless each Co-Agent from time to time upon the Borrower’s request agrees
to a higher percentage of Eligible Receivables for a particular Obligor and its
Affiliates, which agreement may be conditioned upon an increase in the
percentage set forth in clause (A)(i) of the definition of “Required Reserve” or
upon satisfaction of the Rating Agency Condition) be determined as follows for
Obligors who have short term unsecured debt ratings currently assigned to them
by S&P and Moody’s, the applicable concentration limit shall be determined
according to the following table; provided, however, that if such Obligor has a
split rating, the applicable rating will be the lower of the two:

A-22

--------------------------------------------------------------------------------




 

 

 

 

 

S&P Rating

 

Moody’s Rating

 

Allowable % of Eligible
Receivables

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  A-1+

 

P-1

 

10%

A-1

 

P-1

 

  8%

A-2

 

P-2

 

  6%

A-3

 

P-3

 

  3%

Below A-3 or Not Rated

 

Below P-3 or Not Rated

 

  2%

                    “Organic Document” means, relative to any Person, its
certificate of incorporation, its by-laws, its partnership agreement, its
memorandum and articles of association, its limited liability company agreement
and/or operating agreement, share designations or similar organization documents
and all shareholder agreements, voting trusts and similar arrangements
applicable to any of its authorized Equity Interests.

                    “Originator” means Quest Diagnostics or any its direct or
indirect wholly-owned Subsidiaries who is or becomes a “seller” under the Sale
Agreement.

                    “Payment Intangible” shall have the meaning specified in
Article 9 of the UCC.

                    “PBGC” means the Pension Benefit Guaranty Corporation, or
any successor thereto.

                    “Pension Plan” means an employee pension benefit plan (other
than a Multiemployer Plan) which is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Code or Section 302 of
ERISA and is maintained or contributed to by any ERISA Entity or with respect to
which any Loan Party could incur liability.

                    “Percentage” means, for each Group on any date of
determination, the ratio which the sum the outstanding principal balance of such
Group’s Loans bears to the aggregate outstanding principal balance of all
Advances.

                    “Permitted Investments” means, on any date, any one or more
of the following types of investments provided that they mature on or prior to
the next Settlement Date:

 

 

 

          (a) marketable obligations of the United States of America, the full
and timely payment of which are backed by the full faith and credit of the
United States of America and which have a maturity of not more than 270 days
from the date of acquisition;

 

 

 

          (b) marketable obligations, the full and timely payment of which are
directly and fully guaranteed by the full faith and credit of the United States
of America and which have a maturity of not more than 270 days from the date of
acquisition;

 

 

 

          (c) bankers’ acceptances and certificates of deposit and other
interest-bearing obligations (in each case having a maturity of not more than
270 days from the date of acquisition) denominated in dollars and issued by any
bank with capital, surplus and undivided profits aggregating at least
$50,000,000, the short-term obligations of which are rated at least A-1 by S&P
and P-1 by Moody’s;

A-23

--------------------------------------------------------------------------------




 

 

 

          (d) repurchase obligations with a term of not more than ten days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;

 

 

 

          (e) commercial paper rated at least A-1 by S&P and P-1 by Moody’s;
and,

 

 

 

          (f) demand deposits, time deposits or certificates of deposit (having
original maturities of no more than 365 days) of depository institutions or
trust companies incorporated under the laws of the United States of America or
any state thereof (or domestic branches of any foreign bank) and subject to
supervision and examination by federal or state banking or depository
institution authorities; provided, however, that at the time such investment, or
the commitment to make such investment, is entered into, the short-term debt
rating of such depository institution or trust company shall be at least A-1 by
S&P and P-1 by Moody’s.

                    “Person” means any natural person, corporation, firm, joint
venture, partnership, limited liability company, association, enterprise, trust
or other entity or organization, or any government or political subdivision or
any agency, department or instrumentality thereof.

                    “PHI” has the meaning set forth in Section 14.14.

                    “Pooled Commercial Paper” means for each of the Pool Funded
Conduits the Commercial Paper Notes of such Pool Funded Conduit subject to any
particular pooling arrangement by such Conduit, but excluding Commercial Paper
Notes issued by the Pool Funded Conduits for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by such Pool Funded Conduit.

                     “Pool Funded Conduits” means VFCC and, during any time as
to which it has notified the Loan Parties that it will be pool funding its
Loans, Gotham.

                    “Prepayment Notice” has the meaning set forth in Section
1.5(a).

                    “Prime Rate” means the rate of interest per annum publicly
announced from time to time by BTMU as its “prime rate.” (The “prime rate” is a
rate set by BTMU based upon various factors including BTMU’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.) Any change in the prime rate announced by BTMU shall take
effect at the opening of business on the day specified in the public
announcement of such change.

                    “Principal Amount” means the actual net cash proceeds
received by a Conduit upon issuance by it of a Commercial Paper Note.

                    “Privacy Regulations” has the meaning set forth in Section
14.14.

                    “Proceedings” means, collectively, lawsuits, arbitrations,
mediations and Congressional or regulatory hearings.

A-24

--------------------------------------------------------------------------------



                    “Program Information” has the meaning set forth in Section
14.8.

                    “Property” of a Person means any right, title or interest in
or to property or assets of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible and including Equity Interests or other
ownership interests of any Person.

                    “QBS” means the Quest Billing System.

                    “Qualifying Liquidity Bank” means a commercial bank having a
combined capital and surplus of at least $250,000,000 with a rating of its (or
its parent holding company’s) short-term securities equal to or higher than (i)
A-1 by S&P, (ii) P-1 by Moody’s and (if applicable) (iii) F1 by Fitch.

                    “Quest Diagnostics” has the meaning set forth in the
preamble of this Agreement.

                    “Ratable Share” means with respect to any Liquidity Bank,
the ratio which its Commitment bears to the Aggregate Commitment.

                    “Rating Agency Condition” means that, if required under a
Conduit’s program documents, each such Conduit has received written notice from
S&P, Moody’s and, at any time while Fitch is rating such Conduit’s Commercial
Paper, Fitch, that an amendment, a change or a waiver will not result in a
withdrawal or downgrade of the then current ratings on such Conduit’s Commercial
Paper Notes.

                    “Receivable” means any Account or Payment Intangible arising
from the sale of Clinical Laboratory Services by an Originator, including,
without limitation, the right to payment of any interest or finance charges and
other amounts with respect thereto, which is sold or contributed to the Borrower
under the Sale Agreement; provided, however, that the term “Receivable” shall
not include (a) any Excluded JV Receivable, or (b) any Government Receivable
except a Specified Government Receivable. Rights to payment arising from any one
transaction, including, without limitation, rights to payment represented by an
individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the rights to payment arising from any other transaction.

                    “Records” means, collectively, all Invoices and all other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) evidencing, governing the payment terms or payment
status of, or identifying the Obligor on, any Receivable or Related Asset, other
than (i) any Contract related thereto, and (ii) any confidential patient
information including, without limitation, test results.

                    “Recovery Rate” means at any time 50%.

                    “Regulation D” means Regulation D of the Board of Governors
of the Federal Reserve System as from time to time in effect and any successor
thereto or other regulation or official interpretation of said Board of
Governors relating to reserve requirements applicable to member banks of the
Federal Reserve System.

A-25

--------------------------------------------------------------------------------



                    “Regulation T, U or X” means Regulation T, U or X of the
Board of Governors of the Federal Reserve System as from time to time in effect
and any successor or other regulation or official interpretation of said Board
of Governors relating to the extension of credit for the purpose of purchasing
or carrying margin stocks.

                    “Regulatory Change” means any change after the date of this
Agreement in United States (federal, state or municipal) or foreign laws,
regulations (including Regulation D) or accounting principles or the adoption or
making after such date of any interpretations, directives or requests applying
to a class of banks (including the Liquidity Banks) of or under any United
States (federal, state or municipal) or foreign laws, regulations (whether or
not having the force of law) or accounting principles by any court, governmental
or monetary authority, or accounting board or authority (whether or not part of
government) charged with the establishment, interpretation or administration
thereof. For the avoidance of doubt, any interpretation of Accounting Research
Bulletin No. 51 by the Financial Accounting Standards Board shall constitute a
Regulatory Change.

                    “Related Assets” means all of the Borrower’s right, title
and interest in and to the following: (a) the Related Security, (b) the Sale
Agreement, (c) the Collateral Account (if any) and the balances and instruments
from time to time therein, (d) the Lockboxes and Collection Accounts, all
balances and instruments from time to time therein, and any and all Collection
Account Agreements with respect thereto that may exist in favor of the Borrower,
(e) payments due in respect of the Demand Advances, and (f) all proceeds and
insurance proceeds of any of the foregoing.

                    “Related Security” means, with respect to each Receivable,
all right, title and interest in and to the following:

                    (a) (i) all Collections; (ii) all Records; (iii) all
Collection Accounts and all cash, balances and instruments therein from time to
time therein; (iv) the goods (including returned or repossessed goods), if any,
the sale of which by a Seller gave rise to such Receivable; (v) all supporting
obligations; and (vi) all liens and security interests, if any, securing payment
of such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise; and

                    (b) all proceeds and insurance proceeds of the foregoing.

                    “Reportable Event” means any of the events set forth in
Section 4043(c) of ERISA or the regulations thereunder, other than any such
event for which the 30-day notice requirement under ERISA has been waived in
regulations issued by the PBGC.

                    “Reporting Date” means a Weekly Reporting Date or a Monthly
Reporting Date.

                    “Required Amounts” has the meaning set forth in Section 3.2.

                    “Required Day” means, with respect to any event, the
Business Day preceding such event by the Required Notice Period.

                    “Required Notice Period” means the number of days required
notice set forth below applicable to the aggregate principal reduction indicated
below:

A-26

--------------------------------------------------------------------------------




 

 

 

AGGREGATE REDUCTION

 

REQUIRED NOTICE PERIOD

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

< 25% of the Aggregate

 

2 Business Days

Commitment

 

 

 

 

 

25%-50% of the Aggregate

 

5 Business Days

Commitment

 

 

 

 

 

> 50% of Aggregate

 

10 Business Days

Commitment

 

 

                    “Requirement of Law” means as to any Person, the Organic
Documents of such Person, and any Law or determination of an arbitrator or any
Governmental Authority, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

                    “Required Reserve” means, on any day during a month, an
amount equal to the product of (i) the greater of (a) the Required Reserve
Factor Floor and (b) the sum of the Loss Reserve, the Yield Reserve, the
Dilution Reserve, the Ad Hoc Reserve and the Servicing Reserve, times (ii) the
Net Pool Balance as of the Cut-Off Date immediately preceding such month.

                    “Required Reserve Factor Floor” means, for any month, the
sum (expressed as a percentage) of (i) 11%plus (ii) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the
immediately preceding Cut-Off Date.

                     “Review” has the meaning set forth in Section 7.1(c).

                    “Revolving Period” means, as to each Group, the period from
and after the date of this Agreement to but excluding the earlier to occur of
(a) the Termination Date, and (b) the last Scheduled Termination Date of any
Liquidity Bank in such Group.

                    “Rollforward Difference” means, at any time, an amount equal
to absolute value of the reported aggregate Unpaid Net Balance of all
Receivables minus the calculated Unpaid Net Balance of all Receivables.

                    “S&P” means Standard and Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc.

                    “Sale Agreement” means the Second Amended and Restated
Receivables Sale Agreement dated as of April 20, 2004 between each of the
Originators, as a seller and/or contributor, and the Borrower, as purchaser and
contributee, as it may be amended, supplemented or otherwise modified in
accordance with Section 7.3(f).

                    “Schedule” refers to a specific schedule to this Agreement,
unless another document is specifically referenced.

A-27

--------------------------------------------------------------------------------



                    “Scheduled Termination Date” means (a) as to each VFCC
Liquidity Bank, the VFCC Group Termination Date, and (b) as to each other
Liquidity Bank, the earlier to occur of June 10, 2009 and the date on which its
Liquidity Commitment(s) terminate(s) in accordance with the Liquidity Agreement
to which it is a party.

                    “SEC” means the Securities and Exchange Commission.

                    “Section” means a numbered section of this Agreement, unless
another document is specifically referenced.

                    “Secured Parties” means the Indemnified Parties.

                    “Security Regulations” has the meaning set forth in Section
14.14.

                    “Servicer” has the meaning set forth in the preamble of this
Agreement.

                    “Servicer Transfer Event” means the occurrence of any Event
of Default.

                    “Servicer’s Fee” accrued for any day in a Settlement Period
means:

 

 

 

          (a) an amount equal to (x) 5.0% per annum (or, at any time while Quest
Diagnostics is the Servicer, such lesser percentage as may be agreed between the
Borrower and the Servicer on an arms’ length basis based on then prevailing
market terms for similar services), times (y) the reported aggregate Unpaid Net
Balance of the Receivables at the close of business on the first day of such
Settlement Period, times (z) 1/360; or

 

 

 

          (b) on and after the Servicer’s reasonable request made at any time
when Quest Diagnostics shall no longer be the Servicer, an alternative amount
specified by the Servicer not exceeding (x) 110% of the Servicer’s costs and
expenses of performing its obligations under the Agreement during the Settlement
Period when such day occurs, divided by (y) the number of days in such
Settlement Period.

                    “Servicing Reserve” means the product of 3.0% and a
fraction, the numerator of which is the highest Days Sales Outstanding
calculated for each of the most recent 12 calendar months and the denominator of
which is 360.

                    “Settlement Date” means (a) the second Business Day after
each Monthly Reporting Date, (b) such other Business Days as the Co-Agents may
specify by written notice to the Lenders, the Borrower and the Servicer, and (c)
the Termination Date.

                    “Settlement Period” means each period from and including a
Cut-Off Date to the earlier to occur of the next Cut-Off Date or the Final
Payout Date.

                    “Solvent” and “Solvency” means, for any Person on a
particular date, that on such date (a) the fair value of the Property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay

A-28

--------------------------------------------------------------------------------



the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital.

                    “Specified Government Ineligibles” means, on any date of
determination, 5% times Client-Billed Receivables for the Reserve Computation as
of the last day of the calendar month then most recently ended.

                    “Specified Government Receivable” means a Government
Receivable as to which the Obligor is a state or local Governmental Authority
(other than a Receivable arising under any state’s Medicaid statutes and
regulations for services rendered to eligible beneficiaries thereunder).

                    “Subordinated Loan” has the meaning set forth in the Sale
Agreement.

                    “Subordinated Note” has the meaning set forth in the Sale
Agreement.

                    “Subsidiary” means, with respect to any Person, any
corporation, partnership or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person and/or one or more Subsidiaries of such Person.

                    “Successor Notice” has the meaning set forth in Section
8.1(b).

                    “Taxes” means any and all taxes, imposts, duties, charges,
fees, levies or other similar charges or assessments, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, service, license, net
worth, payroll, franchise, and transfer and recording, imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including
any federal, state, U.S. possession, county, local or foreign government or any
subdivision or taxing agency thereof), whether computed on a separate,
consolidated, unitary, combined or any other basis, including interest, fines,
penalties or additions to tax attributable to or imposed on or with respect to
any such taxes, charges, fees, levies or other assessments.

                    “Termination Date” means, as to each Group, the earliest to
occur of: (a) the last Scheduled Termination Date of any Liquidity Bank in that
Group; (b) the date designated by the Borrower as the “Termination Date” on not
less than fifteen (15) Business Days’ notice to the Co-Agents, provided that on
such date the Obligations have been paid in full; (c) the date specified in
Section 10.2(a) or (b) (including, without limitation, any such specified date
following either Co-Agent’s failure to approve a requested waiver hereunder);
(d) the 90th day after the Co-Agents receive a copy of any proposed amendment
(but not waiver) to the Credit Agreement which does not become an Approved
Amendment within 30 days after such date of

A-29

--------------------------------------------------------------------------------



receipt; and (e) the 90th day after any requested amendment to this Agreement
(as opposed to a requested waiver hereunder) is not approved by each Co-Agent
within 30 days after receipt of such request (unless such proposed amendment is
approved by at least one Co-Agent and the Obligations owing the dissenting
Co-Agent(s)’s Group(s) are paid in full on or within 60 days after such 30th
day).

                    “Top 10 Obligor” means any of the following and its
Affiliates considered as if it and its Affiliates were one and the same entity:
(1) United Healthcare, (2) Aetna / US Healthcare / Prudential, (3) Cigna, (4)
Independence Blue Cross / Amerihealth, (5) Private Health Care Systems (PHCS),
(6) Beech Street, (7) Texas BCBS, (8) Anthem Health, (9) Empire BCBS, and (10)
BCBS Mass.

                    “Transaction Documents” means this Agreement, the Collection
Account Agreements, the Sale Agreement, the Fee Letters, the Subordinated Notes
and the other documents to be executed and delivered in connection herewith or
therewith.

                    “UCC” means the Uniform Commercial Code as from time to time
in effect in the applicable jurisdiction or jurisdictions.

                    “Unmatured Default” means an event which but for the lapse
of time or the giving of notice, or both, would constitute an Event of Default.

                    “Unpaid Net Balance” of any Receivable means at any time (i)
the unpaid amount thereof, but excluding all late payment charges, delinquency
charges and extension or collection fees, minus (ii) Contractual Disallowances.

                    “Unused Fee” has the meaning set forth in the Fee Letters.

                    “Usage Fee” has the meaning set forth in each of the Fee
Letters.

                    “VFCC” has the meaning provided in the preamble of this
Agreement.

                    “VFCC Agent” has the meaning provided in the preamble of
this Agreement.

                    “VFCC Allocation Limit” has the meaning set forth in Section
1.1(a).

                    “VFCC Fee Letter” means that certain Second Amended and
Restated VFCC Fee Letter dated as of May 23, 2008 by and among Quest
Diagnostics, the Borrower, VFCC and the VFCC Agent.

                    “VFCC Group” has the meaning provided in the preamble of
this Agreement.

                    “VFCC Group Termination Date” means December 13, 2008.

                    “VFCC Liquidity Agreement” means the Fourth Amended and
Restated Liquidity Asset Purchase Agreement dated as of April 20, 2004 among
VFCC, the VFCC Agent, and the Liquidity Banks from time to time party thereto,
as the same may be amended, restated, supplemented, replaced or otherwise
modified from time to time.

A-30

--------------------------------------------------------------------------------



                    “VFCC Liquidity Bank” means any Liquidity Bank that enters
into this Agreement and the VFCC Liquidity Agreement.

                    “Wachovia” has the meaning set forth in the preamble of this
Agreement.

                    “Wachovia Roles” has the meaning set forth in Section
11.10(a).

                    “Weekly Report” means a report in the form of Exhibit
3.1(b).

                    “Weekly Reporting Date” means Monday of any week in which
Weekly Reports are required to be delivered hereunder; provided, however, that
if any such Monday is not a Business Day, then the Weekly Reporting Date shall
be the next succeeding Business Day.

                    “Yield Reserve” means, for any month, the product (expressed
as a percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the
immediately preceding Cut-Off Date times (iii) a fraction the numerator of which
is the highest Days Sales Outstanding for the most recent 12 months and the
denominator of which is 360.

                    The foregoing definitions shall be equally applicable to
both the singular and plural forms of the defined terms.

                    B. Other Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9.

                    C. Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.

A-31

--------------------------------------------------------------------------------



EXHIBIT A
[INTENTIONALLY DELETED]

--------------------------------------------------------------------------------



EXHIBIT 2.1
FORM OF BORROWING REQUEST

Quest Diagnostics Receivables Inc.

BORROWING REQUEST

For Borrowing On __________________

Wachovia Bank, National Association, as VFCC Agent
171 17th Street, N.W., 4th Floor
Mail-stop GA4524
Atlanta, GA 30363
Attention: Elizabeth Wagner, Fax No. (404) 214-5481

and

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent
1251 Avenue of the Americas
New York, New York 10020-1104 USA
Attention: Securitization Group, Fax No. (212) 782-6998

 

Ladies and Gentlemen:

                    Reference is made to the Fourth Amended and Restated Credit
and Security Agreement dated as of June 11, 2008 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Quest
Diagnostics Receivables Inc. (the “Borrower”), Quest Diagnostics Incorporated,
as initial Servicer, Variable Funding Capital Company LLC, Gotham Funding
Corporation, Wachovia Bank National Association, individually and as a Co-Agent,
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, individually, as a
Co-Agent and as Administrative Agent. Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.

                    1. The [Servicer, on behalf of the] Borrower hereby
certifies, represents and warrants to the Agents and the Lenders that on and as
of the Borrowing Date (as hereinafter defined):

                    (a) all applicable conditions precedent set forth in Section
5 of the Credit Agreement have been satisfied;

                    (b) each of its representations and warranties contained in
Section 6 of the Credit Agreement will be true and correct, in all material
respects, as if made on and as of the Borrowing Date;

                    (c) no event will have occurred and is continuing, or would
result from the requested Purchase, that constitutes an Event of Default or
Unmatured Default;

--------------------------------------------------------------------------------



                    (d) the Termination Date has not occurred; and

                    (e) after giving effect to the Loans comprising the Advance
requested below, VFCC’s and the VFCC Liquidity Banks’ Loans at any one time
outstanding will not exceed the VFCC Allocation Limit and Gotham’s and the
Gotham Liquidity Banks’ Loans at any one time outstanding will not exceed the
Gotham Allocation Limit.

                    2. The [Servicer, on behalf of the] Borrower hereby requests
that the Conduits (or their respective Liquidity Banks) make an Advance on
___________, _____ (the “Borrowing Date”) as follows:

 

 

 

                    (a) Aggregate Amount of Advance:

$_____________

 

 

 

 

(i) VFCC Group’s Percentage of Advance:

$___________

 

 

 

 

(ii) Gotham Group’s Percentage of Advance:

$___________

                    (b) Interest Rate Requested: CP Rate (unless you advise the
Borrower that a Liquidity Funding will be made for either Conduit, in which case
the [Servicer on behalf of the] Borrower requests that the applicable Conduit’s
Liquidity Banks make an Alternate Base Rate Loan that converts into Eurodollar
Loan with an Interest Period approximately equal to the CP Tranche Period
specified below on the third Business Day after the Borrowing Date).

                    (c) CP Tranche Period Requested:________ days

                    3. Please disburse the proceeds of the Loans as follows:

                        (i) VFCC Group: [Apply $________ to payment of principal
and interest of existing Loans due on the Borrowing Date]. [Apply $______ to
payment of fees due on the Borrowing Date]. [Wire transfer $________ to account
no. ________ at ___________ Bank, in [city, state], ABA No. __________,
Reference: ________];

                        (ii) Gotham Group: [Apply $________ to payment of
principal and interest of existing Loans due on the Borrowing Date]. [Apply
$______ to payment of fees due on the Borrowing Date]. [Wire transfer $________
to account no. ________ at ___________ Bank, in [city, state], ABA No.
__________, Reference: ________]; and

                    IN WITNESS WHEREOF, the [Servicer, on behalf of the]
Borrower has caused this Borrowing Request to be executed and delivered as of
this ____ day of ___________, _____.

 

 

 

[_______________________, as Servicer, on behalf of:] QUEST

 

DIAGNOSTICS RECEIVABLES INC., as Borrower

 

 

 

By:

 

Name:

 

Title:

--------------------------------------------------------------------------------



EXHIBIT 3.1(A)
FORM OF MONTHLY REPORT

[Attached]

--------------------------------------------------------------------------------



Quest Diagnostics Receivables Inc.
For the Month Ended:
[MM/DD/YYYY]
(Page 1)

 

 

 

 

 

 

 

 

 

 

 

 

 

Borrowing Availability

 

 

 

 

 

 

 

 

 

 

 

 

 

I.

Portfolio Information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. 

Beginning of Month Balance: (Net of Disallowance A/R Outstanding)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2. 

Gross Sales (Net of Disallowance):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. 

Add:  Patient Refunds

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. 

Deduct:

 

 

 

 

 

 

 

 

 

a. Total Collections:

 

 

 

 

 

 

 

 

b. Total Bad Debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. 

a. 

Calculated Net Ending A/R Balance [(1) + (2) + (3) - (4 a,b,c)]:

 

 

 

 

 

 

b.

Reported Net Ending A/R Balance

 

 

 

 

 

 

 

c.

Difference (If any)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6. 

Reported Net Ending A/R

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7. 

Deduct:

 

 

 

 

 

 

 

 

 

a. Recovery Adjusted Total Defaults

 

 

 

 

 

 

 

b. Net Foreign Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c. Total Ineligibles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8. 

Eligible Receivables [5b - 7d]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9. 

Deduct:

 

 

 

 

 

 

 

 

Excess Concentration:

 

 

 

 

 

 

 

 

Excess Rollforward Difference (>3% threshhold)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10. 

Cross Age Computation

 

 

 

 

 

 

 

 

Unpaid Net Balance of Receivables for Top 10 Obligors

 

 

 

 

 

 

 

Remaining Net Balance of Receivables Less Top 10 Obligors

 

 

 

 

 

 

Deduct: Top 10 Obligors’ Cross-Aged (50%) Receivables

 

 

 

 

 

 

Deduct: 2% Reserve for the Non Top 10 Obligors Unpaid Net Balance of all
Receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

11. 

Net Receivables

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12. 

Government Computation

 

 

 

 

 

 

 

a.

Estimated Unpaid Net Balance of Client - Billed Receivables

 

 

 

 

 

 

b.

Client-Billed Receivables % for the Month [(12a) / (5b)]:

 

 

 

 

 

 

c.

Estimated Client-Billed Receivables for Reserve Computation [(11) * (12b)]:

 

 

 

 

 

 

d.

Specified Government Ineligibles [5%]:

 

 

 

 

 

 

 

e.

Specified Government Ineligibles [(12c) * (12d)]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13. 

Net Pool Balance [(11) -(12e)]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14. 

Aging
Schedule:

Current
Month

%

One Month
Prior

Two Months
Prior

Three Months
Prior

 

a.

 

1-60 Days Past Invoice (Net of Disallowance)

 

 

 

 

 

 

b.

 

61-90 Days Past Invoice (Net of Disallowance)

 

 

 

 

 

 

c.

  91-120 Days Past Invoice (Net of Disallowance)

 

 

 

 

 

 

d.

  121-150 Days Past Invoice (Net of Disallowance)

 

 

 

 

 

 

e.

  151-180 Days Past Invoice (Net of Disallowance)

 

 

 

 

 

 

f.

 

181+ Days Past Invoice (Net of Disallowance)

 

 

 

 

 

 

g.

 

Total:

 

 

 

 

 

--------------------------------------------------------------------------------



Quest Diagnostics Receivables Inc.
For the Month Ended:
[MM/DD/YYYY]
(Page 2)

 

 

 

 

 

 

 

 

 

 

 

II. Calculations Reflecting Current Activity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15. CP Proceeds Outstanding

 

 

 

 

 

 

 

 

 

16. Required Reserve %

 

 

 

 

 

 

 

 

 

17. Required Reserve [(16) x (13)]:

 

 

 

 

 

 

 

 

 

18. Funding Availability [(13) - (17)]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III. Compliance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19. Asset Interest [(15) + (17) / (13)] < 100%:

 

 

 

In Compliance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20. 3M Avg. Delinquency Ratio < 9.00%

 

9.00

%

 

 

 

 

 

 

Delinquency Ratio Current Month

 

 

 

 

 

 

 

 

 

 

Delinquency Ratio One Month Prior

 

 

 

 

 

 

 

 

 

 

Delinquency Ratio Two Months Prior

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21. 3M Avg. Default Trigger Ratio < 15.40%

 

15.40

%

 

 

 

 

 

 

Default Ratio Current Month

 

 

 

 

 

 

 

 

 

 

Default Ratio One Month Prior

 

 

 

 

 

 

 

 

 

 

Default Ratio Two Months Prior

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22. 3M Avg. Dilution Ratio < 6.00%

 

6.00

%

 

 

 

 

 

 

Dilution Ratio Current Month

 

 

 

 

 

 

 

 

 

 

Dilution Ratio One Month Prior

 

 

 

 

 

 

 

 

 

 

Dilution Ratio Two Months Prior

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23. 3M Avg. Missing Information % < 7.00%

 

7.00

%

 

 

 

 

 

 

Missing Information% Current Month

 

 

 

 

 

 

 

 

 

 

Missing Information% One Month Prior

 

 

 

 

 

 

 

 

 

 

Missing Information% Two Months Prior

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24. 3M Avg. Collections Ratio > 32.00%

 

32.00

%

 

 

 

 

 

 

Collection Ratio Current Month

 

 

 

 

 

 

 

 

 

 

Collection Ratio One Month Prior

 

 

 

 

 

 

 

 

 

 

Collection Ratio Two Months Prior

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25. Facility Limit [(15)<= $400,000

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



Quest Diagnostics Receivables Inc.
For the Month Ended:
[MM/DD/YYYY]
(Page 3)

IV. Excess Concentration: (Calculation)

 

 

 

 

 

                     Eligible Receivables

 

$____________

 

 

 

 

 

 

              Allowable Percentage

             Max. Allowable E

Credit Rating

 

 

X.XX%   $____________

NR/NR

 

 

X.XX%   $____________

A3/P3

 

 

X.XX%   $____________

A2/P2

 

 

X.XX%   $____________

A1/P1

 

 

X.XX%   $____________

A1+/P1


 

 

 

 

 

 

 

 

Largest

Short-Term

Allowable

Total

Allowable

Excess

 

Obligors

Debt Rating

Percentage

Receivables

Receivables

Receivables

1

 

 

 

 

 

 

2

 

 

 

 

 

 

3

 

 

 

 

 

 

4

 

 

 

 

 

 

5

 

 

 

 

 

 

6

 

 

 

 

 

 

7

 

 

 

 

 

 

8

 

 

 

 

 

 

9

 

 

 

 

 

 

10

 

 

 

 

 

 

11

 

 

 

 

 

 

12

 

 

 

 

 

 

13

 

 

 

 

 

 

14

 

 

 

 

 

 

15

 

 

 

 

 

 

16

 

 

 

 

 

 

17

 

 

 

 

 

 

18

 

 

 

 

 

 

19

 

 

 

 

 

 

20

 

 

 

 

 

 

21

 

 

 

 

 

 

22

 

 

 

 

 

 

23

 

 

 

 

 

 

24

 

 

 

 

 

 

25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 



The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding receivables as of [insert date]
in accordance with the Fourth Amended and Restated Credit and Security Agreement
dated as of June __, 2008 and that all representations and warranties related to
such Agreement are restated and reaffirmed.

 

 

 

 

Signed:

 

 Date:

[DD-MMM-YY]

Title:

 

 

 

--------------------------------------------------------------------------------



EXHIBIT 3.1(b)
FORM OF WEEKLY REPORT

 

 

 

WEEK ENDED



CASH
COLLECTIONS



REQUISITIONS
RECEIVED



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT 5.1(H)
SUBSTANCE OF CORPORATE/UCC OPINIONS

 

 

 

 

•

All opinions should be addressed to the Agents and the Lenders and should permit
reliance thereon by (A) the Liquidity Banks and (B) S&P and Moody’s.

 

 

 

 

•

The opinion giver must be licensed to practice in the state whose law governs
the Amended and Restated Receivables Sale Agreement and the Third Amended and
Restated Credit and Security Agreement (i.e., New York)

 

 

 

 

•

Corporate/UCC opinions should address the following matters as to each of the
Loan Parties and Originators (collectively, the “Companies”)

                    1. Each of the Companies has been duly organized and is
validly existing and in good standing under the laws of ___________, with power
and authority to conduct its business as now conducted (or, in the case of the
Borrower, proposed to be conducted), to own, or hold under lease, its assets and
to enter into the Transaction Documents to which it is a party and perform its
obligations thereunder. Based solely on certificates from public officials, we
confirm that each of the Companies is qualified to do business in the following
States: ______.

                    2. The execution, delivery and performance of the
Transaction Documents to which any of the Companies is a party and the execution
and delivery of the Financing Statements naming any of the Companies as debtor
or seller have been duly authorized by all necessary action of such Company, and
such Transaction Documents and Financing Statements have been duly executed and
delivered by such Company.

                    3. Each of the Transaction Documents constitutes a legally
valid and binding obligation of each of the Companies signatory thereto,
enforceable against such Company in accordance with its terms.

                    4. The execution and delivery of the Transaction Documents
by each of the Companies signatory thereto, and the performance of their
respective obligations do not: (a) violate any federal or [insert applicable
state(s)] statute, rule or regulation applicable to the Companies (including,
without limitation, Regulations T, U or X of the Board of Governors of the
Federal Reserve System), (b) violate the provisions of the Companies’ respective
Organic Documents, (c) result in the breach of or a default under, the creation
of a lien under or the acceleration of indebtedness pursuant to any indenture,
credit agreement, lease, note or other agreement, instrument or contract or any
judgment, writ or other court order, in any of the foregoing cases, which has
been identified to you as being material to any of the Companies, or (d) require
any consents, approvals, authorizations, registrations, declarations or filings
by any of the Companies under any federal or [insert applicable state(s)]
statute, rule or regulation applicable to any of the Companies of the [insert
applicable states’ LLC/Corporate Statutes] except [(i)] the filing of the
Financing Statements and UCC-3 Amendments in the Office of the _______________
(the “Filing Office(s)”)[, and (ii) those consents, approvals, authorizations,

--------------------------------------------------------------------------------



registrations, declarations and filings set forth on Schedule __ hereto, each of
which has already been obtained or made].

                    5. The provisions of the Receivables Sale Agreement are
effective to create a valid security interest (as defined in the New York UCC)
in favor of the Borrower and its assigns in that portion of the Receivables and
Related Assets which constitute accounts or general intangibles. The provisions
of the Third Amended and Restated Credit and Security Agreement are effective to
create a valid security interest (as defined above) in favor of the
Administrative Agent for the benefit of the Secured Parties in that portion of
the Collateral which constitutes accounts or general intangibles as security for
the payment of the Obligations.

                    6. Each of the Financing Statements is in appropriate form
for filing in the Filing Office specified on the face thereof. Upon proper
filing of the Financing Statements naming any of the Originators, as debtor, the
Borrower, as secured party and the Administrative Agent, as assignee of secured
party, the security interest of the Borrower and its assigns in that portion of
the Receivables and Related Assets transferred under the Receivables Sale
Agreement constituting accounts or general intangibles will be perfected and
assigned of record to the Administrative Agent. Upon proper filing of the
Financing Statements naming the Borrower, as debtor, and the Administrative
Agent, as secured party, the security interest of the Administrative Agent for
the benefit of the Secured Parties in that portion of the Collateral
constituting accounts or general intangibles will be perfected.

                    7. Based solely on our review of the Search Reports, and
assuming (a) the proper filing of the Financing Statements in the appropriate
Filing Offices, and (b) the absence of any intervening filings between the date
and time of the Search Reports and the date and time of the filing of the
Financing Statements in the Filing Offices, the security interests of the
Administrative Agent for the benefit of Secured Parties in the Collateral
described in #6 above will be prior to any other security interest granted by
any of the Companies in such collateral, the priority of which is determined
solely by the filing of a financing statement in the applicable Filing Office.

                    8. None of the Companies is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

--------------------------------------------------------------------------------



SCHEDULE 6.1(N)
FEDERAL TAXPAYER ID NUMBER, CHIEF EXECUTIVE OFFICE, PRINCIPAL
PLACE(S) OF BUSINESS AND OTHER RECORDS LOCATION(S)

 

 

Federal Taxpayer I.D. No.:

22-3695703

 

 

Chief Executive Office:

300 Delaware Avenue, Suite 562

 

Wilmington, DE 19801

 

 

Principal Place of Business:

300 Delaware Avenue, Suite 562

 

Wilmington, DE 19801

 

 

Records Locations:

Above addresses plus the addresses listed on Schedule 2.1(o) to the Receivables
Sale Agreement.

--------------------------------------------------------------------------------



SCHEDULE 6.1(O)
LOCKBOXES AND ASSOCIATED ACCOUNTS

 

 

 

 

 

 

 

BANK

 

ACCOUNT_TYPE

ACCTNO

ACCOUNT_NAME

STATE

PO_Address

 

 

 

 

 

 

 

Bank of America

 

 

 

 

 

 

 

 

Concentration

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

 

 

 

Depository

 

 

 

 

 

 

 

*

Unilab Corporation

DE

 

 

 

 

*

Unilab Corporation

DE

 

 

 

 

*

Unilab Corporation

DE

 

 

 

 

*

MetWest Inc.

DE

Quest Diagnostics PO Box 842210 Dallas, TX 75284-2210

 

 

 

*

MetWest Inc.

DE

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Clinical Laboratories, Inc.

DE

Quest Diagnostics PO Box 91514 Los Angeles, CA 90074

 

 

 

 

 

 

 

 

 

 

*

Unilab Corporation

DE

Bank of America Lockbox Services File 57457 Ground Level, Unit 5195 1000 W.
Temple St. Los Angeles, CA 90074-7

Bank of America

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Unilab Corporation

DE

Bank of America Lockbox Services Quest Diagnostics File 57458 Los Angeles, CA
90012

 

 

 

*

Unilab Corporation

DE

Bank of America Lockbox Services Quest Diagnostics File 57468 Los Angeles, CA
90012

 

 

 

*

Unilab Corporation

DE

Bank of America Lockbox Services Quest Diagnostics File 57459 Los Angeles, CA
90012

 

 

 

*

Unilab Corporation

DE

Quest Diagnostics File 551700 Los Angeles, CA 90074-1700

 

 

 

*

Quest Diagnostics Clinical Laboratories, Inc.

DE

Quest Diagnostics PO Box 841725 Dallas, TX 75284-1725

 

 

 

*

Quest Diagnostics Clinical Laboratories, Inc.

DE

Quest Diagnostics PO Box 14730 St. Louis, MO 63150

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 12018 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 13317 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 12467 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 12015 Collections Center Drive Chicago, IL 60693

 

 

 

 

 

 

 

 

 

 

*

Quest Diagnostics Nichols Institute, Inc.

VA

Quest Diagnostics 12436 Collections Center Drive Chicago, IL 60693

 

 

 

 

 

 

 

 

 

 

*

Quest Diagnostics Nichols Institute, Inc.

VA

Quest Diagnostics 12438 Collections Center Drive Chicago, IL 60693

Bank of America

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Incorporated

NV

Quest Diagnostics 12323 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

NV

Quest Diagnostics 14542 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

NV

Quest Diagnostics 14548 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

NV

Quest Diagnostics 14550 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

NV

Quest Diagnostics 14553 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

NV

Quest Diagnostics 12344 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

NV

Quest Diagnostics 12362 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 12989 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 13141 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 13156 Collections Center Drive Chicago, IL 60693-3156

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 13305 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 13702 Collections Center Drive Chicago, IL 60693

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Bank of America

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 13695 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

MD

Quest Diagnostics 13321 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

MD

Quest Diagnostics 7022 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

MD

Quest Diagnostics 7584 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 13747 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics Receivables, Inc. PO Box 50320, Los Angeles, CA 90074-0320

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics Receivables, Inc. PO Box 50314, Los Angeles, CA 90074-0314

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics Receivables, Inc. PO Box 50331, Los Angeles, CA 90074-0331

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics Receivables, Inc. PO Box 50342, Los Angeles, CA 90074-0342

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics Receivables, Inc. PO Box 50368, Los Angeles, CA 90074-0368

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics Receivables, Inc. PO Box 50355, Los Angeles, CA 90074-0355

Bank of America

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Nichols Institute

CA

Quest Diagnostics 3866 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 13005 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 13001 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 13308 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics 13138 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

MD

Quest Diagnostics 7700 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Nichols Institute

CA

Quest Diagnostics 3924 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

DE

Quest Diagnostics 13313 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

DE

Quest Diagnostics 96451 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

DE

Quest Diagnostics 7402 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics Incorporated

DE

Quest Diagnostics 98917 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

MA

Quest Diagnostics 5763 Collections Center Drive Chicago, IL 60693

Bank of America

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

MetWest Inc.

DE

Quest Diagnostics 2358 Collections Center Drive Chicago, IL 60693

 

 

 

*

MetWest Inc.

DE

Quest Diagnostics 2337 Collections Center Drive Chicago, IL 60693

 

 

 

*

MetWest Inc.

DE

Quest Diagnostics 2032 Collections Center Drive Chicago, IL 60693

 

 

 

*

MetWest Inc.

DE

Quest Diagnostics 13325 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics of Pennsylvania Inc.

DE

Quest Diagnostics 2178 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics of Pennsylvania Inc.

DE

Quest Diagnostics 2249 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics of Pennsylvania Inc.

DE

Quest Diagnostics 2444 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

CT

Quest Diagnostics 2966 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

CT

Quest Diagnostics 2025 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

CT

Quest Diagnostics 13979 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

CT

Quest Diagnostics 2829 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

CT

Quest Diagnostics 13661 Collections Center Drive Chicago, IL 60693

Bank of America

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics LLC

MA

Quest Diagnostics 5145 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

MA

Quest Diagnostics 5511 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

MA

Quest Diagnostics 5480 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

MA

Quest Diagnostics 3210 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

MA

Quest Diagnostics 5035 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

MA

Quest Diagnostics 5239 Collections Center Drive Chicago, IL 60693

 

 

 

*

Quest Diagnostics LLC

MA

Quest Diagnostics 3305 Collections Center Drive Chicago, IL 60693

Bank of New York

 

 

 

 

 

 

 

 

Concentration

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

 

Fifth Third Bank

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics PO Box 635907 Cincinatti, OH 45274-5907

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics PO Box 740020 Cincinatti, OH 45274-0020

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest - NRSC PO Box 740698 Cincinatti, OH 45274-0698

JP Morgan Chase Bank

 

 

 

 

 

 

 

 

Concentration

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Inc.

DE

Quest Diagnostics PO Box 78874 Phoenix, AZ 85062-8874

 

 

 

*

Unilab Corporation

DE

Quest Diagnostics Incorporated PO Box 78073 Phoenix, AZ 85062-8073

 

 

 

*

Unilab Corporation

DE

Quest Diagnostics Incorporated PO Box 79164 Phoenix, AZ 85062-9164

JP Morgan Chase Bank

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Unilab Corporation

DE

Quest Diagnostics PO Box 78406 Phoenix, AZ 85062-8406

 

 

 

*

Unilab Corporation

DE

Quest Diagnostics PO Box 29610 Phoenix, AZ 85038-9610

 

 

 

*

Quest Diagnostics Inc.

NV

Quest Diagnostics PO Box 79025 Phoenix, AZ 85062-79025

Key Bank

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables Incorporated

DE

Quest Diagnostics, PO Box 5079, Portland, OR 97208-5079

 

 

 

*

Quest Diagnostics Receivables Incorporated

DE

Quest Diagnostics, PO Box 5130, Portland, OR 97208-5130

 

 

 

*

Quest Diagnostics Receivables Incorporated

DE

Quest Diagnostics PO Box 5018 Portland, Oregon 97208-5018

 

 

 

*

Quest Diagnostics Receivables Incorporated

DE

Quest Diagnostics PO Box 4194 Portland, Oregon 97208-4194

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

M & T Bank

 

 

 

 

 

 

 

 

Concentration

 

 

 

 

 

 

 

*

Quest Diagnostics Inc.

DE

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Nichols Institute

VA

Quest Diagnostics - AML PO Box 64168 Baltimore, MD 21264-4168

M & T Bank

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Inc.

DE

Quest Diagnostics PO Box 64278 Baltimore, MD 21264-4278

 

 

 

*

Quest Diagnostics Inc.

DE

Quest Diagnostics PO Box 64196 Baltimore, MD 21264-4196

 

 

 

*

Quest Diagnostics Inc.

DE

Quest Diagnostics PO Box 64838 Baltimore, MD 21264-4838

 

 

 

*

Quest Diagnostics Inc.

MD

Quest Diagnostics PO Box 64797 Baltimore, MD 21264-4797

 

 

 

*

Quest Diagnostics Inc.

MD

Quest Diagnostics PO Box 64966 Baltimore, MD 21264-4966

 

 

 

*

Quest Diagnostics Inc.

MD

Quest Diagnostics PO Box 64083 Baltimore, MD 21264-4083

 

 

 

*

Quest Diagnostics Inc.

MA

Quest Diagnostics PO Box 64363 Baltimore, MD 21264-4363

 

 

 

*

Quest Diagnostics Inc.

MA

Quest Diagnostics PO Box 64480 Baltimore, MD 21264-4480

 

 

 

*

Quest Diagnostics Inc.

CT

Quest Diagnostics PO Box 64969 Baltimore, MD 21264-4969

 

 

 

*

Quest Diagnostics Inc.

CT

Quest Diagnostics PO Box 64053 Baltimore, MD 21264-4053

 

 

 

*

Quest Diagnostics Inc.

DE

Quest Diagnostics PO Box 64253 Baltimore, MD 21264-4253

 

 

 

*

Quest Diagnostics Inc.

DE

Quest Diagnostics PO Box 64604 Baltimore, MD 21264-4604

M & T Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Inc.

DE

Quest Diagnostics PO Box 64878 Baltimore, MD 21264-4878

 

 

 

*

Quest Diagnostics Inc.

DE

Quest Diagnostics PO Box 64272 Baltimore, MD 21264-4272

 

 

 

*

Quest Diagnostics Inc.

DE

Quest Diagnostics PO Box 64477 Baltimore, MD 21264-4477

 

 

 

*

Quest Diagnostics Receivables, Inc.

DE

Quest Diagnostics PO Box 64804 Baltimore, MD 21264-4804

National City Bank

 

 

 

 

 

 

 

 

Concentration

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables Inc.

DE

 

 

 

Lockbox

 

 

 

 

 

 

 

*

LabOne of Ohio, Inc.

DE

LabAlliance, Inc. PO Box 695018 Cincinnati, OH 45269-5018

 

 

 

*

LabOne of Ohio, Inc.

DE

LabOne of Ohio, Inc. PO Box 692165 Cincinnati, OH 45269-2165

PNC Bank

 

 

 

 

 

 

 

 

Concentration

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables

DE

 

 

 

Depository

 

 

 

 

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

No address-acct only used for wires-need to list for NRSC audit

PNC Bank

 

 

 

 

 

 

 

 

Depository

 

 

 

 

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables

DE

Quest Orbit2 Collections, PO Box 822328, Philadelphia, PA 19182-2328

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 820433 Philadelphia, PA 19182-0433

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 820927 Philadelphia, PA 19182-0927

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 13279 Philadelphia, PA 19101-3279

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 13190 Philadelphia, PA 19101-3190

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 822413 Philadelphia, PA 19182-2413

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 824365 Philadelphia, PA 19182-4365

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 822504 Philadelphia, PA 19182-2504

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 8060 Philadelphia, PA 19101-8060

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 822510 Philadelphia, PA 19182-2510

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics/LabOne Manual PO Box 822437, Philadelphia PA 19182-2437

PNC Bank

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 822546 Philadelphia, PA 19182-2546

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 822550 Philadelphia, PA 19182-2550

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 822557 Philadelphia, PA 19182-2557

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 824264 Philadelphia, PA 19182-4264

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 824277 Philadelphia, PA 19182-4277

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 11780 Philadelphia, PA 19101-1780

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 824293 Philadelphia, PA 19182-4293

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics/LabOne Manual PO Box 822437, Philadelphia PA 19182-2437

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 827621 Philadelphia, PA 19182-7621

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 41652 Philadelphia, PA 19101-1652

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 2183 Philadelphia, PA 19101-2183

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 41686 Philadelphia, PA 19101-1686

PNC Bank

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 41691 Philadelphia, PA 19101-1691

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 41733 Philadelphia, PA 19101-1733

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 827851 Philadelphia, PA 19101-7851

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 827676 Philadelphia, PA 19182-7676

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 820128 Philadelphia, PA 19182-0128

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 827641 Philadelphia, PA 19101-7641

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 820009 Philadelphia, PA 19182-0009

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 827090 Philadelphia, PA 19101-7090

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 7840 Philadelphia, PA 19101-7840

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Diagnostics Laboratory of Oklahoma PO Box 676361 Dallas, TX 75217-6361

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 740709 Atlanta, GA 30374-0709

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 740736 Atlanta, GA 30374-0736

PNC Bank

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 530458 Atlanta, GA 30353-0458

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 530440 Atlanta, GA 30353-0440

 

 

 

*

Quest Diagnostics Clinical Laboratories

DE

Quest Diagnostics PO Box 828669 Philadelphia, PA 19182-8669

 

 

 

*

Quest Diagnostics Receivables

DE

Quest Diagnostics, PO BoX 822638, Philadelphia, PA 19182-2638

 

 

 

*

Quest Diagnostics Receivables

DE

Quest Diagnostics, PO BoX 822642, Philadelphia, PA 19182-2642

 

 

 

*

Quest Diagnostics Receivables

DE

Quest Diagnostics, PO BoX 822549, Philadelphia, PA 19182-2549

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Wachovia Bank

 

 

 

 

 

 

 

 

Concentration

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables Inc.

DE

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Quest Diagnostics of Pennsylvania Inc.

DE

Quest Diagnostics PO Box 752131 Charlotte, NC 28275-2131

 

 

 

*

Quest Diagnostics of Pennsylvania Inc.

DE

Quest Diagnostics PO Box 752151 Charlotte, NC 28275-2151

Wells Fargo Bank

 

 

 

 

 

 

 

 

Concentration

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables Inc.

DE

 

 

 

Depository

 

 

 

 

 

 

 

*

Quest Diagnostics Receivables Inc.

DE

 

 

 

 

*

Quest Diagnostics Receivables Inc.

DE

 

 

 

 

*

Quest Diagnostics Receivables Inc.

DE

 

 

 

 

*

Quest Diagnostics Receivables Inc.

DE

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Northwest Toxicology

MO

Northwest Tox PO Box 271397 Salt Lake City, UT 84127-1397

 

 

 

*

LabOne, Inc.

MO

LabOne LabCard PO Box 650418 Dallas TX 75320-0418

 

 

 

*

LabOne, Inc.

MO

LabOne SAT. PO Box 201398 Dallas TX 75320-1398

 

 

 

*

LabOne, Inc.

MO

LabOne Inc. PO Box 201395 Dallas TX 75320-1395

 

 

 

*

LabOne, Inc.

MO

LabOne Clinical PO Box 650032 Dallas TX 75320-0032

 

 

 

*

LabOne, Inc.

MO

Retail Clinical Lockbox PO Box 650650 Dallas TX 75320-0650

Wells Fargo Bank

 

 

 

 

 

 

 

 

Lockbox

 

 

 

 

 

 

 

*

Systematic Business Services, Inc.

MO

Systematic Business Services, Inc. PO Box 201393 Dallas TX 75320-1393

 

 

 

*

ExamOne World Wide, Inc.

PA

ExamOne PO Box 201392 Dallas TX 75320-1392

 

 

 

*

Central Plains Laboratories, LLC

KS

Central Plains Laboratories LLC PO Box 201394 Dallas TX 75320-1394

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------




 

 

 

SCHEDULE 14.2

NOTICE ADDRESSES AND WIRE TRANSFER INFORMATION

 

A. Borrower and initial Servicer

 

Address for notices to both:

 

 

 

 

 

[c/o] Quest Diagnostics Inc.

 

 

3 Giralda Farms

 

 

Madison, NJ 07940

 

 

 

 

 

Attention:  Treasurer

 

 

Fax:       (973) 520-2037

 

 

 

 

 

cc:         General Counsel

 

 

Fax:       (484) 676-8630


 

 

 

Wire transfer instructions (unless otherwise notified):

 

 

Bank:

The Bank of New York

 

 

New York, NY

 

Account:

*

 

ABA:

#021000018

 

Account Name:

Quest Diagnostics Receivables Inc.

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------




 

 

 

 

 

B. VFCC

 

Address for notices (other than Borrowing Requests):

 

 

 

 

 

Variable Funding Capital Company LLC

 

 

c/o Wachovia Capital Markets, LLC

 

 

One Wachovia Center

 

 

301 South College Street

 

 

8th Floor, NC0600

 

 

Charlotte, NC 28202

 

 

Attention: Douglas R. Wilson, Sr.

 

 

 

 

 

Phone:

(704) 374-2520

 

 

Fax:

(704) 383-9579

 

 

 

With a copy to:

 

 

 

Variable Funding Capital Company LLC

 

 

c/o AMACAR Group, L.L.C.

 

 

6525 Morrison Blvd., Suite 318

 

 

Charlotte, North Carolina 28211

 

 

Attention: Douglas K. Johnson

 

 

 

 

 

Phone:

(704) 365-0569

 

 

Fax:

(704) 365-1362

 

 

 

Wire transfer instructions (unless otherwise notified):

 

 

 

Bank Name:

Wachovia Bank, National Association

 

 

City/State:

Charlotte, NC

 

 

ABA Routing #:

053000219

 

 

Account #:

*

 

 

Account Name:

CP Liability Account

 

 

Reference:

VFCC/Quest Diagnostics Receivables Inc.

 

 

Attention:

Anthony Rose, Telephone (704) 715-7495

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------




 

 

 

C. Wachovia Bank, National Association, individually or as Administrative Agent
or VFCC Agent

 

Address for notices (other than Borrowing Requests):

 

 

 

 

Wachovia Bank, National Association

 

171 17th Street, N.W., 4th Floor

 

Mail-stop GA4524

 

Atlanta, GA 30363

 

Attention:

Elizabeth Wagner

 

Phone:

(404) 214-5456

 

Fax:

(404) 214-5481

 

 

 

Wire transfer instructions (unless otherwise notified):


 

 

 

 

Bank Name:

Wachovia Bank, National Association

 

City/State:

Charlotte, NC

 

ABA Routing #:

053000219

 

Account #:

*

 

Account Name:

CP Liability Account

 

Reference:

VFCC/Quest Diagnostics Receivables Inc.

 

Attention:

Anthony Rose, Telephone (704) 715-7495

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------




 

 

 

E. The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, individually, as
Gotham Agent or Administrative Agent, and Gotham

 

 

Address for notices (other than Borrowing Requests):

 

 

Gotham Funding Corporation

 

c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

 

1251 Avenue of the Americas

 

New York, New York 10020-1104 USA

 

Attn: Securitization Group

 

Telephone:

(212) 782-4537/4908

 

Facsimile:

(212) 782-6998

 

 

Wire transfer instructions (unless otherwise notified):

 

 

Bank of Tokyo-Mitsubishi UFJ Trust Company

 

ABA # 026-009-687

 

*

 

Ref: Quest Diagnostics Receivables Inc.

 

 

   

 

BORROWING REQUESTS SHOULD BE SENT TO THE

 

ADDRESS AND FAX NO. SPECIFIED ON EXHIBIT 2.1

 

 

 

 

 

 

*

 

Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.

--------------------------------------------------------------------------------